MANIFESTACIÓN DE IMPACTO AMBIENTAL
-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten

energías renovables

GLOSARIO DE TERMINOS

Acometida: Instalaciones, materiales y equipos eléctricos entre la red de distribución del operador y prestador del servicio
y el punto de entrega para la conexión del servicio al usuario.

Autogeneración: Proceso mediante el cual un usuario genera energía eléctrica para suplir parcial o totalmente los
requerimientos de sus instalaciones...

Alimentador: Circuito de distribución en media tensión..

Alimentador de Alta Densidad: Alimentador cuya densidad lineal de carga es mayor que 550k VA/km y menor o igual que
1000 kVA/km..

Alimentador de Baja Densidad: Alimentador cuya densidad lineal de carga es mayor que 75 KVA/km y menor o igual que
150 KVA/km..

Alimentador de Mediana Densidad: Alimentador cuya densidad lineal de carga es mayor que 150 kVA/km y menor o igual
que 550 kVA/km..

Alimentador de Muy Alta Densidad: Alimentador cuya densidad lineal de carga es mayor a 1000 kVA/km..
Alimentador de Muy Baja Densidad: Alimentador cuya densidad lineal de carga es menor o igual que 75 kVA/km..
Alta Tensión: Nivel de tensión mayor o igual que 69 KV.

Amperio: Medida de la intensidad de la corriente. En física, se define como el paso de un carga de un *coulomb” por
segundo..

Anomalía: Todo desperfecto que presente el medidor, sus accesorios o acometidas, no imputables al usuario, que originan
una alteración en el correcto registro del consumo de potencia y energía eléctrica, o la que establezca el Reglamento
General de la Ley del Sistema y Servicio Eléctrico.

Arreglo Fotovoltaico. Es aquel constituido de 2 o más módulos que al sumar la energía de cada módulo se configuran para
satisfacer las necesidades de voltaje y corriente eléctrica requerida por un inversor o controlador eléctrico

Bajo Red: Calificación dada al usuario cuando la conexión de sus instalaciones a la red de distribución puede realizarse sin
necesidad de una extensión..
Bajo Red: Calificación dada al usuario cuando la conexión de sus instalaciones a la red de distribución puede realizarse sin
necesidad de una extensión..

Baja Tensión: El nivel de tensión menor o igual que 1 KV..

Caja de Protección del Equipo de Medición: Elementos de seguridad que consisten en una caja apropiada para proteger de
manera especial equipos de medición, protección o de conexión, los cuales pueden estar instaladas en postes, en pedestales
adyacentes a los equipos de transformación, en gabinetes de desconexión o en la propiedad de los usuarios...

Calidad del Servicio Comercial: Grado de cumplimiento de los lapsos establecidos en esta Resolución, en la atención de

los requerimientos y reclamos de los usuarios...

Calidad del Servicio Técnico: Grado de cumplimiento de los valores admisibles establecidos en
determinado por las interrupciones del fluido eléctrico conforme a la frecuencia y duración de las mismas.

Resolución,

Calor: Energía producida por la vibración acelerada de las moléculas, que se manifiesta elevando la temperatura y
dilatando los cuerpos, hasta el punto que llega a fundir los sólidos y evaporar los líquidos...

Capacidad Nominal de Transformación: Capacidad de transformación expresada en kVA, de acuerdo con los datos de
placa de los equipos

Capacidad Total Conectada o Instalada del Usuario: Suma de la potencia nominal expresada en kVA, de todos los equipos
que se encuentren en el inmueble servido, conectados para el servicio del usuario.

Celda fotovoltaica: es aquella en forma de oblea y fabricada de sílice, la cual al recibir los rayos del sol los convierte
directamente en energía eléctrica.

Comercialización: Es una de | sistema eléctrico que consiste en la interacción con los usuarios para la
provisión de electricidad, incluyendo la gestión comercial y administrativa asociada a la prestación del servicio eléctrico...

Combustible: Materia cuya combustión produce energía calorífica.

il: Aquel que tiene como base la materia orgánica fosilizada.

Conductor: Cuerpo, generalmente de naturaleza metálica, que permite el paso de cargas eléctric:

Consumo de Energía: Cantidad de energía eléctrica en KWh, suministrada al usuario en un determinado lapso...

Contrato de Servicio: Documento que establece los términos y condiciones que rigen la utilización del servicio eléctrico
partes que los suscriben...

Corriente: Cantidad de carga eléctrica que fluye por un conductor (cable) en un tiempo determinado..
Corriente: Cantidad de carga eléctrica que fluye por un conductor (cable) en un tiempo determinado..

Corriente alterna: Tipo de corriente que cambia de signo (polaridad) de forma cíclica...

Coulomb: Unidad de medida de carga eléctrica..

Contrato de servicio: Es el documento que formaliza el suministro de energía eléctrica, en el cual se establecen las
condiciones y términos que regirán la relación entre el usuario y el operador, y el prestador del servicio. .

Demanda eléctrica: Requerimiento de potencia y energía eléctrica de un usuario, sector o sistema eléctrico..

Depósito de garantía: Es la caución que podrá exigir el operador y prestador del servicio a los usuarios en calidad de
garantía del cumplimiento de sus obligaciones...

Despacho del sistema eléctrico: Es una de las actividades del sistema eléctrico que consiste en la coordinación, supervisión
y control de la operación integrada de la generación, la transmisión y la distribución dentro del Sistema Eléctrico Nacional,
con el fin de garantizar el cumplimiento de las normas de seguridad y calidad, así como la utilización óptima de la energía
primaria en la producción de electricidad..

Distribución: Es una de las actividades del sistema eléctrico que consiste en el suministro de electricidad desde los puntos
de entrega de los generadores o la red de transmisión, hasta la acometida en el punto de suministro, mediante el uso de
subestaciones, líneas, transformadores, equipos de control, así como otros necesarios para su operación y mantenimiento..

Se entenderá como día hábil.

vo que se indique lo contrario...

Distorsión Armónica: Distorsión de la forma de la onda de tensión o corriente alterna causada por armónicos, definidos
como componentes sinusoidales, con frecuencia igual a múltiplos enteros de la frecuencia del

E.

El sistema fotovoltaico es la colocación de arreglos en racks o tracker para poder conformar una granja solar.

Electricidad: Conjunto de fenómeno:
cargas eléctricas positivas y negativ.
térmicos, fisiológicos y químic

ísicos derivados del efecto producido por el movimiento y la interacción entre
Forma de energía que puede traducirse en fenómenos mecánicos, luminosos,

Energía: Capacidad que tiene un cuerpo de producir trabajo..

Energía Cinética: La que posee un cuerpo en virtud de su movimiento...

Energía Eólica: Forma de energía asociada con los vientos...

Energía Eléctrica: Es la potencia eléctrica producida, transmitida o consumida en un período determinado. Se mide y se
expresa en vatio hora (Wh) o en sus múltiplos: kilovatio hora (kWh), megavatio hora (MWh), gigavatio hora (GWh),
teravatio hora (TWh). Se transmite por medio de ondas electromagnétic:

teravatio hora (TWh). Se transmite por medio de ondas electromagnéticas..

Energía Hidráulica: Aquella asociada con el agua de los ríos y cuerpos de elevados sobre el nivel del mar.

Energía Mecánica: Capacidad de un cuerpo dado para producir efectos físicos externos a sí mismo..

Energía Mecánica Rotativa: Vinculada con la rotación de un cuerpo o conjunto de cuerpos...

Energía Potencial: La que posee un cuerpo, como consecuencia de su posición dentro de un campo eléctrico, magnético o
gravitacional y que puede ser liberada para convertirse en otras formas de energía...

Energía Primaria: Es la que se encuentra en estado natural..

Energía Química: Es la que está almacenada dentro de la estructura molecular de los materiales y se libera o se capta como
consecuencia de los cambios suscitados en dicha estructura..

Energía Solar: Es la liberada en el Sol por las reacciones termonucleares que allí ocurren y viaja a la tierra en la forma de
ondas electromagnéticas.

Energía Térmica: Se manifiesta mediante la transmisión del calor y se percibe por lo cambios de temperatura que produce

Energía Primaria: Es aquella que se encuentra disponible en la naturaleza y que puede ser transformada para producir
energía eléctrica..

Energías alternativas: Son aquellas que permiten la generación de energía eléctrica en sustitución de las fuentes de energía
convencional que en la República son: hidrocarburos líquidos y gaseosos e hídrica...

Esquema de tarifas: Es el documento en el que se establecen las tarifas a aplicar por el operador y prestador del servicio a
sus usuarios, así como la metodología de ajuste por variaciones en los factores que sirvieron de base para su
determinación.

Equipo de medición: Son los instrumentos o accesorios utilizados para medir el consumo de la energía y la potencia
eléctrica en kWh y de la potencia en kKVA o kW, requerida por los usuarios en un tiempo determinado, así como otros
parámetros. .

Extensión: Instalación necesaria para tender líneas y redes a fin de suministrar el servicio al usuario que no puede ser
servido directamente de las instalaciones existentes..

Facturación Mensual Promedio: Valor equivalente a la facturación acumulada en un número de meses dividido entre el
número de meses considerado...

Fiscalizador: Regulador o quien ejerza la función de fiscalización de conformidad con lo establecido en la Ley, su
Reglamento, el Contrato de Concesión y demás normas aplicables...
Ni
Reglamento, el Contrato de Concesión y demás normas aplicables...

Fluctuación Rápida de Tensión (Flicker): Cambios de pequeña amplitud en los niveles de tensión ocurridos a una
frecuencia menor de los 25 Hertz, originados por variaciones rápidas de carga que causan fluctuación de la luminancia

Frecuencia: Número de veces por segundo que cambia de polaridad el voltaje en un sistema de corriente alterna. Se mide

en ciclos por segundo o Hertz

Fuera de Red: Calificación dada al usuario cuando la conexión de sus instalaciones a la red de distribución requiere realizar
una extensión..

Generación: Es una de las actividades del sistema eléctrico, que consiste en la producción de potencia y energía eléctrica
en centrales de conversión mediante el aprovisionamiento y transformación de energía primaria hasta los puntos de entrada
de la red de transmisión, así como todos los equipos necesarios para su operación y mantenimiento..

Generación Efectiva (W): Potencia que un generador produce en condiciones reales de funcionamiento.

Generación Nominal (W): Potencia que un generador es capaz de producir, en condiciones ideales..

Generador: Aparato que utiliza alguna forma de energía (Hidráulica, Térmica, Nuclear, etc.) para producir electricidad.

Gran Demanda: Potencia contratada mayor que 30 kVA..

Instalaciones del usuario: Es el sistema eléctrico que abarca las instalaciones empleadas por el usuario para la utilización
de la energía eléctrica, desde el punto de entrega o suministro por parte del operador y prestador del servicio...

Intercambios internacionales: Exportación o importación de electricidad que se realiza entre sistemas eléctricos de países
vecinos

Índice de Severidad (Pst): Es el umbral de irritabilidad asociado a la Muctuación máxima de luminancia que puede ser
soportada sin molestia por una muestra específica de la población..

Interrupción: Desconexión del servicio por razones técnicas o de seguridad.
Interruptor: Dispositivo que permite cortar el flujo de la corriente en un circuito eléctrico...

Irregularidad: Toda alteración al Equipo de Medición, sus accesorios o acometidas originadas por la manipulación de
terceros, produciendo el incorrecto registro de los consumos de energía y demanda, así como también las tomas ilegales, o
los cambios en el uso del servicio que impliquen la aplicación de tarifas diferentes o la que establezca el Reglamento de la
Ley del Sistema y Servicio Eléctrico...

Kilovatio: Medida de potencia equivalente a mil vatios

Kilovatio: Medida de potencia equivalente a mil vatios...

Kilovatio-hora: Medida de energía equivalente a la transferida cuando fluye un kilovatio durante una hora...

KVA Instalado: Capacidad de transformación nominal de los transformadores de Madia a Baja Tensión conectados a la
Red..

Lectura: Acción de verificar en los equipos de medición la cantidad de energía consumida y potencia eléctrica requerida
durante un determinado lapso..

Medición: Es el proceso de registrar los consumos de energía, potencia eléctrica u otros parámetros eléctricos, en un
determinado lapso..

Medición colectiva: Proceso mediante el cual se mide el consumo de más de una unidad habitacional con un único equipo
de medición..

: El nivel de tensión mayor que 1 KV y menor que 69 kV..

Megavatio: Medida de energía equivalente a un millón de vatios..

Nodo: Punto donde se puede inyectar o extraer energía o potencia de la red de transmisión. .

Orimulsión: Emulsión resultante de la mezcla de un hidrocarburo extrapesado (bitumen), con agua y varios aditivos. Se
utiliza principalmente como combustible en plantas de generación termoeléctrica..

Parada Programada: Interrupción del servicio eléctrico que se realiza con el propósito de efectuar reparaciones o
modificaciones al sistema eléctrico...

Pequeña Demanda: Potencia contratada menor o igual que 30 KVA...

Perturbaciones: Distorsiones de la onda de tensión tales como oscilaciones rápidas, distorsiones armónicas y cualquier otro
parámetro que afecte la calidad del producto técnico..
Cantidad de energía eléctrica consumida que no se factura como consecuencia de conexiones no
autorizadas a las instalaciones eléctricas, ausencia de equipos de medición y/o alteraciones en estos...

Cantidad de energía eléctrica que se disipa en forma de calor en un sistema eléctrico inherente a los
procesos de producción, transporte y entrega de energía o las pérdidas de energía en forma de potencia reactiva no útil..

Potencia eléctrica: Es la capacidad de producir, transmitir o consumir electricidad para alimentar las instalaciones del
usuario en forma instantánea. Se mide y se expresa en vatios (W) o en sus múltiplos: kilovatios (kW), megavatios (MW)...

Punto de entrega o suministro: Es aquel donde las instalaciones del usuario quedan conectadas al sistema del operador y
prestador del servicio, donde se delimitan las responsabilidades de mantenimiento, guarda y custodia entre las parte:

Polaridad: Indicación de la dirección del flujo de cargas eléctricas..

Potencia: Intensidad de flujo de energía. Energía por unidad de tiempo.

Pliego Tarifario: Documento en el que se establecen las tarifas máximas a aplicar a los usuarios y sus factores de ajustes...

Punto de Control: Punto de la red de distribución seleccionado aleatoriamente por el Ente Fiscalizador, en el que deberán
realizarse las mediciones correspondientes a una campaña de medición...

R.

Rack, tracker o seguidor de sol. Se le llama rack a la estructura metálica que
colocado en un mecanismo (tracker o seguidor

iene al arreglo. El rack puede estar fijo o
lar) que permite el seguimiento del sol. El tracker puede ser en un eje
para seguimiento del sol durante un día sin variar su posición en el año, y el tracker de 2 ejes el cual sigue el sol en
cualquier posición durante todo el año.

Receptor directo del servicio: Es la persona natural o jurí
contrato de servicio..

:4 que hace uso de la energía eléctrica sin haber suscrito un

Régimen económico: Conjunto de normas que rigen las condiciones económicas y financieras aplicables a las actividades
del sistema eléctrico destinadas a la prestación del servicio.

Régimen tarifario: Conjunto de normas y reglas aplicables para la fijación o modificación del esquema de tarif

Retribución del servicio eléctrico: Pago que realiza el usuario al operador y prestador del servicio, por el suministro de
electricidad con base en un régimen tarifario...

Racionamiento: Un conjunto de interrupciones de servicio que se realizan para evitar que el sistema consuma más energía
que la que es posible entregar en un momento determinado..

Registro de Medición: Almacenamiento de datos de mediciones de diferentes parámetros, en un período determinado de
tiempo..
Sector eléctrico: Es el conjunto de actores y agentes involucrados directa o indirectamente en la prestación del servicio
eléctrico, que concurren en la conformación de acciones para satisfacer las necesidades en el suministro de electricidad..

Servicio eléctrico: Es la actividad prestacional ejercida por el Estado, destinada a satisfacer la necesidad de suministro de

energía eléctrica a la colectividad para garantizar el desarrollo integral del país

Sistema eléctric

Es el conjunto de actividades, procesos, instalaciones, equipos y dispositivos que se articulan e
interconectan de manera sistémica y continua para prestar un servicio eléctrico de calidad, a los niveles de tensión
requeridos por los usuarios...

Sistema independiente: Es parte del Sistema Eléctrico Nacional, conformado por instalaciones no conectadas al mismo
destinadas a la prestación del servicio en zonas no servidas.

Transmisión: Es la parte del proceso que consiste en llevar la energía eléctrica desde las plantas de generación a los centros
de distribución, más cercano a los centros poblados. Se transporta la electricidad desde los puntos de entrega de la
generación hasta los puntos de recepción de la red de distribución, mediante el uso de líneas, subestaciones y equipos
necesarios para la transformación y el control de los niveles de tensión, así como los equipos requeridos para su operación
y mantenimiento..

Transformador: Dispositivo que utilizando la inducción electromagnética, convierte una corriente alterna de un
determinado voltaje, a otro...

Ten:

n: Parámetro expresado en voltios entregado en el punto de suministro a las Instalaciones del Usuario.

Turbina: Motor constituido por una rueda móvil de álabes, sobre la cual actúa la fuerza viva o presión de un fluido (agua
vapor, aire, Otros)...

Turbina Hidráulica: Aparato que convierte la energía hidráulica en energía mecánica rotativa...

Uso eficiente de la energía: Para la operadora y prestadora del servicio es el aprovechamiento máximo del potencial de
cada unidad de energía primaria en la producción de energía eléctrica. Para 1 siste en sacar el mayor
provecho posible a cada unidad de energía recibida, mediante el uso de equipos tecnológicos y hábitos de consumo
adecuados, utilizando menos cantidad de electricidad para la satisfacción de sus necesidades.

¡arios Cos

us

Uso racional de la energía: Es el uso consciente de la energía utilizando sólo la necesaria para la satisfacción de las
necesidades de cada usuario o usuaria, lo que contribuye con el mejor aprovechamiento de los recursos energéticos...

Usuario: Persona natural o jurídica que se beneficia con la prestación del servicio eléctrico, bien como titular de un
Contrato de Servicio o como receptor directo del mismo, sujeta a los derechos y obligaciones que establece la Ley
Orgánica del Servicio Eléctrico y su Reglamento..
a

Valores Admisibles de la Tensión: Límites de variación de la tensión, para condiciones permanentes de funcionamiento del
sistema...

sión de suministro respecto a la tensión nominal.

Vatio: Medida de potencia que cuantifica la cantidad de energía que fluye por unidad de tiempo. En términos científicos.
Equivale a un ergio por segundo...

Vatio-Hora (Wh): Unidad de medida de la Energía Eléctrica..

Voltaje: Medida del potencial eléctrico.
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

PRESENTACIÓN DE LA MANIFESTACIÓN DE IMPACTO AMBIENTAL MODALIDAD PARTICULAR

Nombre del proyecto
"PLANTA SOLAR ALTEN SEIS”
Ubicación del proyecto

El proyecto, se encuentra en el Estado de Aguascalientes

en la parte suroeste del Municipio de el Llano, se

localiza al oriente de la mancha urbana de la ciudad de Aguascalientes a una distancia aproximada de 14 km en
línea recta y las comunidades más cercanas al proyecto son El Copetillo, Unión, San Jerónimo, Aguilares y

Sandovales.

«MBOLOGIA

A
Men (ENTE a y
provecro E ALA rensión Q ” bi

Alte UBICACIÓN AMBITO REGIONAL escala 1:24.000 IN
eN... PLANTA SOLAR ALTEN SEIS Prol
780000

stoo00

Presentación de la documentación legal (se anexan)

DOCUMENTO

DESCRIPCIÓN

1.-ACTA CONSTITUTIVA DE LA PROMOVENTE Y PODER
DEL REPRESENTANTE LEGAL

COPIA CERTIFICADA DEL ACTA CONSTITUTIVA Y
PODER DEL REPRESENTANTE LEGAL

2.- IDENTIFICACIÓN DEL REPRESENTANTE LEGAL

COPIA DEL IFE DEL REPRESENTANTE LEGAL

3.- REGISTRO FEDERAL DEL PROMOVENTE

COPIA RFC.

Nombre o razón social

| NOMBRE | ALTEN ENERGIAS RENOVABLES MÉXICO SEIS, S.A. DE C.V.

Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Registro Federal del Contribuyente del promovente
RFC AER 140313 RQ5

Nombre y cargo del representante legal
Nombre del Representante Legal: MARTÍN HAGERMAN SANCHEZ
Puesto REPRESENTANTE LEGAL

Dirección del promovente o de su representante legal para recibir u oír notificaciones
Av. Prolongación Paseo de las Reforma 115-804, Piso 8,

Domicilio para oír Paseo de las Lomas, Deleg. Álvaro Obregón, CP 01330,
y México, D.F.
] Av. Universidad no. 1503 interior 9, Col. Los Bosques.
notificaciones: Aguascalientes, Ags. CP. 20120

Sr. Leonardo Guzmán Hernández
Teléfonos: (5255) 5596 4930 y fax (5255) 5596 21210
: (449) 9964040

Responsable de la elaboración del Estudio de Impacto Ambiental

Nombre BIOL. LUIS FERNANDO GALLARDO CABRERA
manejo ambiental / planeación ecológica
Registro Federal de Causantes GACL660925GGA
Cédula Profesional 1613195
AGS/PSIA/046-98
No. de registro ante Calle Agustín Yáñez 11149 Planta Alta
el IMAE y Domicilio Fracc. Villas de la Universidad

Teléfono (449) 996-40-40

Naturaleza del proyecto

La superficie total de los predios es de 734.307 has, conformada por zonas con un uso agrícola y en algunas
partes de las colindancias de los predios, con algunos ejemplares aislados de Nopal, Mezquite, Pirul y Eucalipto.
Además de la presencia de 6 pequeños bordos de abrevadero que serán conservados en la zona.

Las características técnicas de diseño para la construcción de una instalación solar fotovoltaica con una potencia
nominal de 140 MWac y una potencia pico de 168 MWp en corriente continua para conexión a red, con una
producción de 405.920 MWh/año, construcción de una subestación al interior, infraestructura accesoria interna y
de las líneas de conducción de electricidad de media tensión que presentaran la trayectoria desde Alten Seis
hasta Alten 5 (Territorio 2). Esta línea transportara la energía desde el punto de generación de (Subestación de
Alten Seis) hasta el punto de transformación (Subestación ubicada en Alten 5). La trayectoria y la colocación
aproximada de los postes de la Línea de conducción de energía eléctrica es en base a requerimientos de CFE (de

PáginaZ
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

80 a 90 mts entre cada uno). Estos, no tienen restricciones municipales más que de altura (5.5 mts de Altura
en la zona de cruce de la carretera), y que será una línea privada de la Empresa, que no pasa a manos de CFE.
En términos generales CFE requiere que estas líneas tengan ese distanciamiento entre poste y poste, y que el
cable sea del tipo “ACSR” de calibre aproximado 336.4. La trayectoria de la línea solicitada pasa por los predios
de los proyectos Alten 2,3,4 y 5, así como por los caminos de terracería existentes, cruzando la carretera que va
hacia Palo Alto donde se respetara la restricción municipal de la altura.

Las principales actividades de preparación y construcción involucran:

. levantamiento topográfico.

. Despalme

. Limpieza

. Suministros

. Construcción instalación de infraestructura y Paneles FV
. Construcción línea de evacuación(MT)

. Adecuación y conexión AT SE Alten 5

. Líneas de conducción eléctrica.

. Subestación

10.Caminos de acceso e interiores
11.Casetas de acceso y vigilancia
12.Edificio de control

13.Cercado con malla

14.Zanjas y arquetas para cableado oculto
15.Drenajes

VONDIAWNA

Descripción de las obras asociadas o provisionales
A) Descripción de obras y actividades provisionales

Almacén temporal en la zona del proyecto, el cual será desmontado al final de la preparación y construcción.
Sanitarios portátiles que estarán durante las actividades de preparación y construcción del proyecto.

Etapa de operación
Se adjunta impreso el proyecto técnico que describe en mayor detalle en qué consiste el proyecto.
Adicionalmente, se complementa con la siguiente información:

La conversión fotovoltaica es un proceso físico consistente en la transformación de la energía de la radiación
electromagnética absorbida por un determinado material en energía eléctrica. La célula fotovoltaica es un
dispositivo electrónico capaz de transformar la energía de la radiación solar en energía eléctrica. El módulo
fotovoltaico consiste en la interconexión eléctrica de un determinado número de células solares de forma que la
tensión y corriente suministrados se incrementen hasta ajustarse al valor deseado. La unión eléctrica puede ser
en serie, se suman las tensiones unitarias manteniéndose fija la corriente, o en paralelo, se mantiene fija la
tensión y se suman las corrientes. Posteriormente, este conjunto es encapsulado de forma que quede protegido
de los agentes atmosféricos que le puedan afectar cuando esté trabajando a la intemperie, dándole a la vez
rigidez mecánica y aislándole eléctricamente, como se muestra en el siguiente esquema:

Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

glas renovables

RESUMEN EJECUTIVO

MARCO DE ALUMINIIO
FRONTAL
e JUNTA DILATACIÓN e (VIDRIO TEMPLADO) CELULA FOTOVOLTAICA

ENCAPSULANTE
(EVA)

CINTA DE COBRE ESTAÑADO
CAJA DE CONEXIÓN

Mo BORNA DE CONEXIÓN

AGUJERO DE FIJACIÓN

El proyecto fotovoltaico consiste en agrupaciones de paneles o módulos fotovoltaicos que se sitúan sobre
estructuras soporte metálicas con seguimiento a un eje (los módulos se mueven siguiendo el movimiento del sol
para incrementar la producción), tal como se detalla en el proyecto.

TEDLAR

Los paneles están conectados a unos inversores de potencia, que son utilizados para convertir la corriente
continua generada por los paneles fotovoltaicos en corriente alterna. A continuación, los transformadores de
potencia elevarán la tensión de salida del inversor a la tensión de necesaria para la distribución interior de la
planta y de la línea de evacuación desde la planta solar hasta su conexión con la subestación elevadora para su
conexión a red.

Para la operación y mantenimiento (O8,M) de la planta, se contratará a una empresa de primer nivel que tenga
experiencia en la operación y mantenimiento de plantas fotovoltaicas y será esa empresa la que se ocupe de dar
mantenimiento a todos los equipos y materiales. No obstante, los proyectos fotovoltaicos se caracterizan por
tener unos requerimientos de operación y mantenimiento muy bajos, en comparación con cualquier otra
tecnología de generación.

En cuanto a la maquinaria y equipos requeridos para la O8M, en base a nuestra experiencia serán automóviles y
todoterrenos, que estarán a disposición del personal encargado de la O8M y vigilancia, que circularan
normalmente por los viales de la planta. Normalmente no se requiere maquinaria especial para el O8M, pero en
el caso de avería puntual de los componentes más voluminosos y pesados como transformadores de potencia o
inversores ubicados en los edificios proyectados, se retirarán de las casetas y se repondrán equipos nuevos
mediante camión grúa o pluma. También puntualmente podría utilizarse, en caso necesario, pequeña
maquinaria (retroexcavadoras) para labores de obra civil menores como la apertura de zanjas o limpieza de
cunetas. Para la limpieza del polvo y suciedad que pudiera depositarse en los paneles lo habitual es mediante un
camión cisterna o camión con un remolque y un depósito de agua que circule por los viales o calles de paneles.

En cuanto al procedimiento para reposición de paneles dañados o cuya vida útil llegue a su fin, para asegurar el
correcto almacenamiento, podemos tener dos situaciones: a) un defecto o daño en un panel fotovoltaico que se
reemplazara por uno nuevo, sin ninguna acción adicional al cambio de un módulo por otro equivalente, b) al fin
de su vida útil (el producto está previsto que tenga una vida útil superior a 25 años y cercana a 40 años). En los
dos casos se procederá a la adecuada gestión del residuo (módulo fotovoltaico), que en este caso serán los
módulos en su totalidad e integridad, al no existir componentes separables, en base a la normativa vigente.

A modo de ejemplo, en el mercado fotovoltaico en Europa existen empresas especializadas en la gestión de este
tipo de residuo (por ejemplo http://www.pvcycle.orq/).En el sitio se habilitará una zona dentro del almacén

Páginad:
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

principal donde se podrán disponer de manera temporal los paneles, para que posteriormente sean recogidos
para su disposición final.

Se anexan a este documento impresos los programas de operación y mantenimiento de los diferentes equipos y
el plan general de operación y mantenimiento de una planta convencional, respecto al correcto manejo de los
paneles solares.

Selección del Sitio

Es bien conocido que el cambio climático y la muy pronta escasez de los recursos no renovables como el
petróleo, el carbón y el gas natural han impactado en la conciencia de la población, esto ha llevado a que las
Energías Renovables se desarrollen y se implementen en la mayor parte del mundo. México, como muchos de
los países en desarrollo, ha iniciado la implementación de Energías Renovables tanto en el Sector Público como
en el Sector Privado.

Las reservas probadas de petróleo mundiales en Enero de 2009 eran de 1'342,207 millones de barriles y se tenía
una producción promedio de 85.4 millones de barriles por día. Si se continúa con ese ritmo de producción, las
reservas probadas del 2009 se agotarán para el 2052. En México, de acuerdo a los datos publicados por PEMEX,
las reservas probadas en Enero de 2009 eran de 14,307.7 millones de barriles y la producción de 2.608 millones
de barriles diarios. A ese ritmo, las reservas probadas del 2009 se agotarán para el 2024, en 15 años.

El documento Prospectivas del Sector Eléctrico 2010-2025 de la Secretaría de Energía (SENER), indica que se
espera un crecimiento medio anual del consumo de electricidad del 2009 al 2024 de 4.3 %, lo que implica
adicionar una capacidad de 42,823 MW al Sistema Eléctrico Nacional actual para los próximos 15 años. Tan solo
en la Región Noroeste (Sonora, Sinaloa, Baja California y Baja California Sur), se espera para ese periodo una
tasa media de crecimiento anual de 4.0 %.

Por otro lado, el consumo de combustibles fósiles para la generación de energía eléctrica produce gases de
efecto invernadero (GEI), tal como lo muestra el documento Programa Especial de Cambio Climático 2009 —
2012 publicado en el DOF el 28 de Agosto de 2009. Contabilizadas en esta categoría incluyen bióxido de
carbono (CO2), metano (CH4) y óxido nitroso (N20), expresadas en unidades de CO2e. Con base en el INEGEI-
2006, las emisiones de esta categoría contribuyeron con 195.6 millones de toneladas de CO2e, que representa
el 27.3% de las emisiones totales del país.

Con estas proyecciones de energía del Sector Público y tomando en cuenta la escasez de los combustibles
fósiles, así como los problemas del cambio climático, no es posible pensar en invertir en sistemas
convencionales de energía, es necesario que México se enfoque en la generación de energía por fuentes
renovables.

El otro punto a analizar para la justificación de ésta propuesta es los costos tan altos que tiene CFE para
producir, transmitir y distribuir la energía eléctrica.

El sitio fue seleccionado con base en lo siguiente:
1) UBICACIÓN CON RESPECTO A LA DISPONIBILIDAD DE ENERGÍA SOLAR
México se encuentra ubicado en una región privilegiada de captación de radiación solar en el globo terráqueo, lo

que permite que destaque en el mapa mundial de territorios con mayor promedio de radiación solar anual, con
índices que van de los 4.4 kWh/m2 por día en la zona centro a los 6.3 kWh/m2 por día en el norte del país.

PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

glas renovables

RESUMEN EJECUTIVO

Como se puede observar en la siguiente figura, el Estado de Aguascalientes es uno de los de mayor promedio
de radiación solar anual, sin embargo aún no existe un proyecto a gran escala para la generación de energía
eléctrica a partir de esta fuente.

2) CARACTERÍSTICAS TÉCNICAS DEL PREDIO

+ El predio presenta fácil accesibilidad y estará asociado a 5 proyectos más de Alten que se instalaran en
la zona

+ Topografía plana que facilita la instalación de la infraestructura

+ Los predios presenta un uso agrícola, sin vegetación forestal

+ Un aspecto relevante es la cercanía a las líneas de alta tensión de la CFE en la zona.

Ubicación física del proyecto y planos de localización

El proyecto, se encuentra en el Estado de Aguascalientes en la parte suroeste del Municipio de el Llano.

4. Inversión requerida

200 millones de Dólares.

Páginal
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Dimensiones del proyecto

La superficie total de los predios es de 734.307 has, conformada por zonas con un uso agrícola y en algunas
partes de las colindancias de los predios, con algunos ejemplares aislados de Nopal, Mezquite, Pirul y Eucalipto.
Además de la presencia de 6 pequeños bordos de abrevadero que serán conservados en la zona.

Uso actual de suelo

De acuerdo con la carta de uso del suelo y vegetación serie IV a escala 1:250,000, del INEGI, el predio presenta
un tipo de uso del suelo de IAPF (agricultura de temporal). Durante la visita de campo se observaron las zonas
agrícolas con algunos elementos esporádicos en los márgenes de los predios de Mesquite, Huizache, Pirul y
Eucalipto, y 6 bordos pequeños de abrevadero hacia el interior de los polígonos del proyecto los cuales serán
conservados.

Alte USO DEL SUELO Y VEGETACIÓN -AMBITO LOCAL — oscaia1:15000 [y
en... PLANTA SOLAR ALTEN SEIS pi
794000

798000 02000 806000

SIMBOLOGIA,

JÍNEA DE E y
el Tensión e

Programa General de Trabajo

Se anexa programa

Descripción de las obras asociadas o provisionales

Almacén temporal en la zona del proyecto, el cual será desmontado al final de la preparación y construcción.
Sanitarios portátiles que estarán durante las actividades de preparación y construcción del proyecto.

11.2.4 Etapa de operación

anexo

Página /
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Etapa mantenimiento

anexo.

Etapa de abandono de sitio

Hasta este momento no se tiene contemplado el abandono del proyecto, sin embargo, en su momento se

realizarán, de manera genérica las siguientes actividades:

Retiro de la infraestructura.

Estabilización del terreno.

Dejar el sitio en óptimas condiciones para poder ser reutilizado con el uso de suelo autorizado.
Reforestación perimetral en los primeros 10 años de operación.

Descripción de las actividades:

Una vez superada la vida útil de los elementos que componen la planta fotovoltaica (40 años
aproximadamente), se pueden tener varias alternativas para tratar la fase de abandono:

. Alternativa principal: sustituir los elementos principales de la planta fotovoltaica por unos nuevos y
continuar con la explotación de la central durante otro periodo de tiempo similar, aprovechando las
infraestructuras del proyecto inicial, siempre y cuando la situación económica lo permita.

. Alternativa secundaria: En caso de resultar inviable la continuidad de la explotación de la central, se
procederá al desmantelamiento de las instalaciones, dejando el sitio en óptimas condiciones para que se
pueda utilizar el terreno para el desarrollo de otro tipo de actividad industrial siempre que fuera posible y así
continuar con el uso de suelo con que actualmente se cuenta.

DELIMITACIÓN DEL ÁREA DE ESTUDIO Y SU SISTEMA AMBIENTAL

El proyecto se localiza en el municipio de El Llano al suroeste cercano al límite con el municipio de
Aguascalientes.

Las comunidades más cercanas son Sandovales y El Copetillo, el proyecto se ubica entre las 2 comunidades, y
a 14 km en línea recta de la Ciudad de Aguascalientes y cerca de la carretera que conduce a Palo Alto.

El área de la zona se encuentra en la región hidrológica “Lerma — Chapala — Santiago” (RH12), perteneciente a
la cuenca del Río Verde Grande y en la Subcuenca Río Aguascalientes (RH12lb) y a la zona Geohidrológica
número 3 Aguascalientes, que es el acuífero más importante del Estado presentando un flujo subterráneo que
corre principalmente de norte a sur.

El paisaje característico de la microcuenca y en general de la Región del Llano como su nombre lo indica, se
caracteriza por ser una amplia llanura sin interrupciones por elevaciones de importancia y en la cual el uso del
suelo predominante es la agricultura de temporal.

Caracterización y análisis de la Microcuenca (Sistema ambiental).

La Microcuenca (SA) donde se tiene contemplado llevar a cabo el proyecto presenta principalmente un uso
agrícola de temporal y las zonas que conservan vegetación son utilizadas en la ganadería extensiva. El paisaje
característico de la Microcuenca (SA) y en general de la Región del Llano como su nombre lo indica, se

Página
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

caracteriza por ser una amplia llanura sin interrupciones por elevaciones de importancia y en la cual el uso del
suelo predominante es la agricultura de temporal.

La Microcuenca (SA) tiene como eje hidráulico el arroyo San Francisco desde su nacimiento hasta su
bifurcación aproximadamente a la altura de la presa las Grullas; esta Microcuenca (SA) tiene una superficie de
5,257 ha.

Caracterización:
La Microcuenca (SA) donde se tiene contemplado llevar a cabo el proyecto presenta principalmente un uso
agrícola de temporal y las zonas que conservan vegetación son utilizadas en la ganadería extensiva

De acuerdo con la información existente, el tipo de clima presente en la Microcuenca (SA) es el Semiseco
semiárido (BS1kw(w)).

Se caracteriza por presentar una condición de temperatura Templado con verano cálido se considera un clima
semiárido temperatura con un régimen pluvial de verano, donde la precipitación fluctúa entre los 450 y 500 mm
anuales, concentrándose principalmente entre los meses de junio a septiembre. Es un clima semicálido del
grupo S con una temperatura media anual entre los 18% y 220C.En enero y diciembre las temperaturas
máximas promedio llegan a 220C, mientras que en los meses de mayo y junio alcanzan el pico máximo en los
30 y 290C, respectivamente.

El área de la Microcuenca (SA) se localiza dentro de la Provincia Fisiográficas Mesa del Centro; esta se
considera una ecorregión semiárida de clima templado, la estructura geográfica presenta condiciones muy
irregulares sobretodo en la pare norte donde se localizan formaciones montañosas, específicamente en el
municipio de Tepezalá. Asientos, presenta uno de los acuíferos importantes del estado conocido como el
Chicalote donde predomina la agricultura de riego principalmente, el relieve dominante en este municipio es
plano con algunas estructuras de terrenos montuosos en la parte central. Dentro de la zona donde se ubica la
Microcuenca (SA) afloran rocas sedimentarias marinas del crétacico (caliza-lutita), cubiertas por depósitos
continentales del terciario (arenisca y arenisca-conglomerado), provenientes de la disgregación de las rocas
volcánicas de las Sierra Madre Occidental, así como algunos afloramientos de rocas extrusivas ácidas. Del
cuaternario son los depósitos de aluvión que rellenan pequeños valles de la provincia. Las estructuras geológicas
que se encuentran en la Microcuenca (SA) son coladas de lava y pequeñas fracturas. En la Microcuenca (SA)
predominan el tipo geológico Clastos T(C1) y Q(S) en proporciones similares.

En la Microcuenca (SA) se presentan 2 tipos de suelo el Planosol y el Feozem, los cuales han sido muy
aprovechados y alterados en casi gran parte de su extensión debido a las prácticas agrícolas. Son poco
profundos con un espesor de capa de 20-50 cm, pobres en materias orgánicas y nutrientes, con textura
arenosa. Son suelos moderadamente susceptibles a la erosión, aunque se encuentran algunas áreas con riesgo
de erosión muy severa. El suelo más abundante en la Microcuenca (SA) es el planosol el cual se encuentra
asociado a la planicies y el feozem asociado a la geoforma de lomeríos y cañadas. De acuerdo con la Carta del
Inventario nacional Forestal que desarrollo el INEGI en su SERIE 4, ESC. 1:250000. La Microcuenca presenta un
tipo de vegetación que es el Pastizal Natural (PN) y con fase vegetativa de Vegetación Secundaria (VSaPN) y la
mayor parte de la superficie presenta un uso del suelo que lo considera como zona Agrícola o Pecuaria (IAPF)
con una formación de Cultivos.

Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SE,

Alten.

RESUMEN EJECUTIVO

S

ESPECIES DE FLORA COMUNES EN EL ÁMBITO DEL SISTEMA AMBIENTAL:

ESPECIES DE FLORA COMUNES EN EL ÁMBITO DEL SISTEMA AMBIENTAL
Nombre científico Nombre común Estrato
Casuarina equisetifolia Casuarina Arbóreo
Eucalyptus camaldulensis Eucalipto Arbóreo
Ficus benjamina Ficus Arbóreo
Ficus retusa Ficus Arbóreo
Fraxinus uhdei Fresno Arbóreo
Fraxinus velutina Fresno Arbóreo
Ipomoea murucoides Palobobo Arbóreo
Ipomoea purpurea Campanilla morada Arbóreo
Jacaranda mimosaefolía Jacaranda Arbóreo
Populus alba Álamo Arbóreo
Populus canadensis Álamo Arbóreo
Prosopisl aevigata Mezquite Arbóreo
Salix babylonica Sauz Arbóreo
Schinus molle Pirul Arbóreo
Acacia farnesiana Huizache Arbustivo
Acacia schafíneri Huizache Arbustivo
Dalea bicolor Engordacabra Arbustivo
Eysenhardtia polystachya Varaduz Arbustivo
Forestiera tomentosa Paloblanco Arbustivo
Mimosa monancistra Garruño Arbustivo
Nicotiana glauca Gigante Arbustivo
Opuntia hyptiacantha Nopal Arbustivo
Opuntia imbricata Cardenche Arbustivo
Opuntia rastrera Nopal Arbustivo
Senecio salignus Jaral Arbustivo
Stevia salicifolia Hierba del borreguito Arbustivo
Trixis angustifolia Capitania Arbustivo
Zaluzanía augusta Cenicilla Arbustivo
Opuntia jaliscana Nopal arbustivo/arbóreo
Opuntia leucotricha Nopal arbustivo/arbóreo
Opuntia robusta Nopal arbustivo/arbóreo
Opuntia streptacantha Nopal arbustivo/arbóreo

Página 1 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SE,

Alten

S

renovables

RESUMEN EJECUTIVO
ESPECIES DE FLORA COMUNES EN EL ÁMBITO DEL SISTEMA AMBIENTAL
Nombre científico Nombre común Estrato
Parthenium incanum Mariola Arbustivo
Agave angustifolia Agave Herbáceo
Agave salmiana Agave Herbáceo
Amaranthus hybridus Quelite Herbáceo
Argemone ochroleuca Chicalote Herbáceo
Baccharis glutinosa Jarillo blanco Herbáceo
Bidens odorata Aceitilla Herbáceo
Bouleoua gracilis Navajita Herbáceo
Brickellia califórnica Oreganillo Herbáceo
Buddleia perfoliata Salvia de campo Herbáceo
Chenopodium murale Quelite Herbáceo
Chloris virgata Pata de gallo Herbáceo
Crotalaría pumila Tronadora Herbáceo
Datura stramonium Toloache Herbáceo
Eragrostis mexicana Pasto Herbáceo
Euphorbia sp. Ninguno Herbáceo
Gomphrena serrata Bretónica Herbáceo
Gymnosperma glutinosum Nota Herbáceo
Jatropha dioica Sangre de grado Herbáceo
Lantana cámara Pedro Antonio Herbáceo
Lantana trifolia Lantana Herbáceo
Lepidium virginicum Chile de pájaro Herbáceo
Lycurus phleoides Cola de zorra Herbáceo
Malva parviflora Malva de campo Herbáceo
Mammillaria uncinata Mamilaria Herbáceo
Muhlenbergía sp. Pasto Herbáceo
Piquería trinervía Tabardillo Herbáceo
Rhynchelytrum repens Pasto Herbáceo
Salsola tragus Cardo ruso Herbáceo
Sanvitalia procumbens Ojo de gato Herbáceo
Simsia amplexicaulis Lampotillo Herbáceo
Solanum elaeagnifolium Trompillo Herbáceo
Solanum rostratum Mancamula Herbáceo
Sphaeralcea angustifolia Hierba del negro Herbáceo

Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

renovables

RESUMEN EJECUTIVO
ESPECIES DE FLORA COMUNES EN EL ÁMBITO DEL SISTEMA AMBIENTAL

Nombre científico Nombre común Estrato

Sporobolus sp. Pasto Herbáceo

Tagetes lucida Santa maría Herbáceo

Tagetes lunulata Cinco llagas Herbáceo

Taraxacum officinale Diente de león Herbáceo

Tithonia tubaeformis Lampote Herbáceo

FLORA DE LA ZONA DEL PROYECTO

ESPECIE NOMBRE COMUN _| ESTRATO UBICACIÓN
Sphaeralcea angustigolia | HIERBA DEL NEGRO | ARBUSTIVO DENTRO PREDIO
Simsía amplexicaulis LAMPOTILLO ARBUSTIVO DENTRO PREDIO
Solanum elaeagnifolium TROMPILLO HERBACEO DENTRO PREDIO
Argemone ochroleuca CHICALOTE HERBACEO DENTRO PREDIO
Lepidium virginicum CHILE DE PÁJARO | HERBACEO DENTRO PREDIO
Solanum rostratum MALA MUJER HERBACEO DENTRO PREDIO
Rynchelytrum repens PASTO ROSADO | HERBACEO DENTRO PREDIO
Enneapogon desvauxii ZACATE LADERA | HERBACEO DENTRO PREDIO
Cenchrus echinatus ZACATE CADILLO | HERBACEO DENTRO PREDIO
Chloris virgata BARBAS DE INDIO | HERBACEO DENTRO PREDIO
Eragrostis mexicana | ZACATE CASAMIENTO | HERBACEO. DENTRO PREDIO
Opuntia streptacantha NOPAL CARDÓN ARBOREO DENTRO PREDIO
Eucaliptus camaldulensis EUCALIPTO ARBOREO PERIMETRO
Schinus molle PIRUL ARBOREO PERIMETRO
Prosopis laevigata PERIMETRO Y EJEMPLARES
MEZQUITE ARBOREO | AISLADOS HACIA EL INTERIOR
Acacia farnesiana PERIMETRO Y EJEMPLARES
HUIZACHE ARBOREO | AISLADOS HACIA EL INTERIOR

En el área de estudio no se encontró y no se tienen registros de ninguna especie catalogada de
acuerdo a la NOM-059-SEMARNAT-2010.

Página 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PL.

SOLAR ALTEN SEIS

Alten

renovables

RESUMEN EJECUTIVO

FAUNA QUE PUDIERA EXISTIR EN LA ZONA DE LA MICROCUENCA (SA) Y ZONA DEL PROYECTO

ANFIBIOS

Lista de las especies de anfibios reportados en la Microcuenca (SA). Los códigos para la categoría NOM (NOM-
059-SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P = En peligro de extinción; E =
Probablemente extinta en el medio natural. Para la categoría de Tipo de distribución POT = Potencial en la
Microcuenca (SA) y POT-PRO =Potencial en el Proyecto. OBS-PRO=0Observada en el proyecto

FAMILIA Nombre científico Nombre ENDEMISMO | NOM-059- | POT PoT- OBS-
común SEMARNAT SA PRE PRO
-2010
Hylidae Hyla arenicolor Sapito de los - *x -
arroyos
H. eximia Ranita verde - Xx -
Ranidae Lithobates montezumae | Rana de los Pr x -
bordos
REPTILES

Lista de las especies de reptiles reportados en el área de la Microcuenca (SA). Los códigos para la categoría
NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P = En peligro de
extinción; E = Probablemente extinta en el medio natural. Para la categoría de Tipo de distribución POT =
Potencial en la Microcuenca (SA). y POT-PRO =Potencial en el Proyecto. OBS-PRO=Observada en el proyecto

NOM- POT | POT | OBS-
No. Orden Familia Nombre científico | Nombre común 059 SA | PRE | PRO
Sceloporus grammicus Xx Xx
1 Squamata Phrynosomatidae (Wiegmann, 1828) Lagartija Pr
Sceloporus spinosus Lagartija Xx X
2 (Wiegmann. 1828) escamuda
Sceloporus torquatus Xx Xx
3 (Wiegmann, 1828) Lagartijo rasposo
Aspidoscelis gularis Xx Xx
4 Teiidae (Baird €l Girard, 1852) | Lagartija llanera
Conopsis nasus Culebra Xx X
5 Colubridae (Gúnther, 1858) borreguera
Masticophis Xx
mentovarius (Duméril, Xx
Bibron and Duméril,
6 1854) Víbora chirrionera
Pituophis deppei Xx X
7 (Duméril, 1853) Alicante A
Thamnophis eques Xx X
8 (Reuss, 1834) Culebra de agua A
Víbora de x
Crotalus molossus Cascabel de cola x
9 Viperidae Baird 8: Girard, 1853 negra Pr
Kinosternon hirtipes Xx X
10 | Testudines Kinosternidae (Wagler, 1830) Tortuga Pr
Kinosternon integrum Xx Xx
11 (Le Conte, 1824) Tortuga Pr

Fuente: Elaboración propia con datos de Vázquez y Quintero, 2005 y trabajo de campo.

Página 1 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

AVES

Los códigos para la categoría de EST (Estacionalidad) R = Residente permanente; 1 = Visitante de invierno; V =
Residente de verano; T = Transitorio; Acc = Accidental; Intr = Introducida. Para la categoría de NOM (NOM-
059-SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P = En peligro de extinción; E =
Probablemente extinta en el medio natural. Para la categoría de Tipo de distribución POT = Potencial en la
Microcuenca (SA). POT-PRO =Potencial en el Proyecto. OBS-PRO=0Observada en el proyecto.

NOMBRE mA ESTACIO NOM POT POT | OBS
No. | ORDEN |FAMILIA | creNrírico |NOMBRECOMÚN | Naprpap | -059 | SA | PRO | PRO
ANSERIFORM | ANSERIDA | 4. platyrhynchos Pato mexicano
1 ES E R A x X
GALLIFORME | ODONTOP | Callipepla squamata | Codorniz escamosa Xx Xx
2 Ss HORIDAE R
CICONIFORM | ARDEIDAE | 4rdea herodias Garzón cenizo Xx Xx
3 ES R
4 A. alba Garza blanca R x Xx
5 Egretta thula Garceta pie dorado R Xx
6 Nycticorax nycticorax | Perro de agua R Xx
FALCONIFOR | CATHARTI | Coragyps atratus Zopilote Xx Xx
7 MES DAE R
Cathartes aura Aura R x Xx
ACCIPITRI | £Elanus leucurus Milano cola blanca Xx Xx
9 DAE R
10 Buteo jamaicensis Aguililla cola roja R Xx Xx
FALCONID | Caracara cheriway Quebrantahuesos Xx Xx
1 AE R
12 Falco sparverius Halcón cernícalo R x Xx
CHARADRIIF | CHARADR | Charadrius vociferus | Tildío Xx
13 ORMES TIDAE R
COLUMBIFOR | COLUMBI | Zenaída asiatica Paloma de alas Xx Xx
14 MES DAE blancas R
15 Z. macroura Paloma huilota R x Xx
16 Columbina inca Torcacita R x Xx
CAPRIMULGI | CAPRIMUL | Caprimulgus Tapacamino gritón Xx Xx
17 FORMES GIDAE vociferus R
APODIFORME Aeronautes saxatalis |Vencejo Xx
Ss APODIDA Xx
18 E R
TROCHILI | Cynanthus latirostris | Colibrí pico ancho Xx Xx
19 DAE R
PICIFORMES | PICIDAE | Me/anerpes aurifrons | Carpintero frente Xx Xx
20 dorada R
PASSERIFOR | TYRANNI | Empidonax minimus | Mosquerito mínimo Xx Xx
21 MES DAE
22 Sayornis nigricans Mosquero negro R Xx Xx
S. saya Atrapamoscas Xx Xx
23 llanero R
24 Pyrocephalus rubinus | Cardenalito R Xx Xx

14

ágina

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

SOLAR ALTEN SEIS

Alten

renovables
RESUMEN EJECUTIVO
25 Pitangus sulphuratus | Luis vientebeo R x X
26 Tyrannus vociferans | Tirano R Xx Xx
27 LANIIDAE | Zaníus ludovicianus | Verduguillo R Xx Xx
CORVIDA | Quiscalus mexicanus | Tordo Xx Xx
28 E R
29 Corvus corax Cuervo R x X
Hirundo rustica Golondrina tijereta Xx Xx
HIRUNDIN
30 IDAE v
REMIZIDA | Auriparus flaviceps  |Verdín Xx
31 E R X
TROGLOD | Campylorhynchus Matraca norteña Xx Xx
32 YTIDAE brunneicapillus R
33 MIMIDAE | Mímus polyglottos Cenzontle R x Xx
Toxostoma Pitacoche x Xx
34 curvirostre R
BOMBYCIL | Bombycilla cedrorum | Chinito Xx Xx
35 LIDAE v
PTILOGO | Phaimopepla nitens | Capulinero gris Xx Xx
36 NATIDAE R
EMBERIZI | Pipilo fuscus Viejita Xx Xx
37 DAE R
ICTERIDA | Sturnella magna Gorgeador norteño Xx
38 E R X
39 M. ater Tordo cabeza café R x x
FRINGILLI | Carpodacus Gorrión mexicano Xx Xx
DAE mexicanus
40 mexicanus R
Fuentes: Howell y Web, 1996; Peterson, 1983; De la Riva y Franco, 2006; Lozano, 2007 y trabajo de campo.
MAMÍFEROS
Lista de mamíferos reportados en el Sistema Ambiental (Microcuenca) y sitio del proyecto. Los códigos para la
Categoría NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P = En peligro
de extinción; E = Probablemente extinta en el medio natural. Para la categoría de Tipo de distribución POT =
Potencial en la Microcuenca (SA). POT-PRO =Potencial en el Proyecto. OBS-PRO=Observada en el proyecto.
No. Orden Familia Nombre científico Nombre NOM- | POT | POT | OBS
común 059 SA PRO | PRO
1 Didelphimorphia Didelphidae Didelphis virginiana Tlacuache Xx
(Kerr, 1792)
2 Chiroptera Mormoopidae Mormoops Murciélago Xx
megalophylla
3 Carnívora Canidae Canis latrans (Say, Coyote Xx -
1823)
4 Urocyon Zorra gris Xx ¡Ko]
cinerevargenteus - a]
(Schreber, 1775) E
5 Felidae Lynx rufus Gato montes Xx Eb
(Schreber, 1777) 7 y

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN

SEIS

pias
RESUMEN EJECUTIVO

Mustelidae Mephitis macroura Zorrillo Xx
(Lichtenstein, 1832)

Procyonidae Procyon lotor Mapache Xx
(Linnaeus, 1758)

Rodentia Sciuridae Spermophilus Xx
mexicanus
(Erxleben, 1777)

Spermophilus Tachalote Xx
variegatus (Erxleben, *x
1777)

Muridae Neotoma leucodon Rata Xx
(Merriam, 1894) magueyera

Peromyscus Ratón *x
maniculatus x
(Wagner, 1845)

Lagomorpha Leporidae Lepus californicus Liebre Xx
(Gray, 1837)

13

Sylvilagus auduboni Conejo Xx
(Baird, 1858)

Fuente: Elaboración propia con datos de Ceballos y Oliva, 2005; Hesselbach y Pérez, 2001; De la Riva, 1993 y
trabajo de campo.

Vinculación con los ordenamientos y programas

PLAN NACIONAL DE DESARROLLO 2013-2018

Los siguientes objetivos dentro de la meta “México Próspero” se relacionan con el desarrollo del Proyecto.

OBJETIVO 4.4 IMPULSAR Y ORIENTAR UN CRECIMIENTO VERDE INCLUYENTE Y FACILITADOR QUE
PRESERVE NUESTRO PATRIMONIO NATURAL AL MISMO TIEMPO QUE GENERE RIQUEZA, COMPETITIVIDAD
Y EMPLEO.

Estrategia 4.4.1. Implementar una política integral de desarrollo que vincule la sustentabilidad
ambiental con costos y beneficios para la sociedad

Líneas de acción
+ Promover el uso y consumo de productos amigables con el medio ambiente y de tecnologías limpias,
eficientes y de bajo carbono.

Estrategia 4.4.3. Fortalecer la política nacional de cambio climático y cuidado al medio ambiente para
transitar hacia una economía competitiva, sustentable, resiliente y de bajo carbono

Líneas de acción
+ Acelerar el tránsito hacia un desarrollo bajo en carbono en los sectores productivos primarios,
industriales y de la construcción, así como en los servicios urbanos, turísticos y de transporte.
+ Promover el uso de sistemas y tecnologías avanzados, de alta eficiencia energética y de baja o nula
generación de contaminantes o compuestos de efecto invernadero.

OBJETIVO 4.6 ABASTECER DE ENERGÍA AL PAÍS CON PRECIOS COMPETITIVOS, CALIDAD Y

16

ágina

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pias
RESUMEN EJECUTIVO

EFICIENCIA A LO LARGO DE LA CADENA PRODUCTIVA.

Estrategia 4.6.2. Asegurar el abastecimiento racional de energía eléctrica a lo largo del país.
Líneas de acción

+ Promover el uso eficiente de la energía, así como el aprovechamiento de fuentes renovables,
mediante la adopción de nuevas tecnologías y la implementación de mejores prácticas.

PLAN SEXENAL DEL GOBIERNO DEL ESTADO 2010-2016

Vinculación:

El proyecto se vincula al encuadrarse dentro de la 1 y 6 estrategias generales y Dentro de la estrategia “Medio
ambiente y desarrollo sustentable” dentro de las líneas de acción Energía renovable, creación de energía limpia
y la consolidación de la granja fotovoltaica que ayudarán a lograr los objetivos de crecimiento económico y
fortalecimiento del bienestar social y del medio ambiente del Estado.

PROGRAMA ESTATAL DE DESARROLLO URBANO 2013-2035

Vinculación

El proyecto se vincula, al ofrecer, un aumento en la economía de la región, con la creación de empleos
temporales y fijos. La operación de una granja fotovoltaica y la producción de energía limpia y sustentable y el
fortalecimiento de energías alternativas renovables para el Estado.

PROGRAMA ESTATAL DE ORDENAMIENTO ECOLÓGICO Y TERRITORIAL 2013-2035

Página 1 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Ojuelos
ARA

Vinculación:

En un acercamiento a la zona del proyecto se puede ver que el predio en donde se instalará el proyecto ya
están considerados dentro del corredor industrial junto con los demás proyectos de Alten que se localizan en la
zona.

CATALOGO DE AREAS PRIORITARIAS DE AGUASCALIENTES

Las Áreas Prioritarias para la Conservación en Aguascalientes.
De acuordo con la LPAEA, un Área Priortaria para la Conservación os un “sitio o región
relevante del Estado, reconocida por la Secretaria por su riqueza de especies, ecosistemas
y/o por los servicios ambientales que presta, así como por los vestigios paleontológicos y
prohispánicos que alberga"

Vinculación:

AL ANALIZAR LOS DATOS Y MAPA DE LAS ÁREAS PRIORITARIAS PARA LA CONSERVACIÓN EN EL ESTADO, SE
PUEDE OBSERVAR QUE LA ZONA DEL PROYECTO QUEDA FUERA DE LAS AREAS PRIORITARIAS.

ZONA PROYECTO:
LINEA CONDUCCIÓN ELECTRICA PROYECTO:
ÁREAS PRIORITARIAS DE AGUASCALIENTES: [A

Página 1 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO
NORMAS OFICIALES MEXICANAS Y OTROS ORDENAMIENTOS APLICABLES

NORMAS OFICIALES MEXICANAS
Norma Oficial Mexicana Rubro
Contaminación atmosférica (emisión de fuentes móviles)

NOM-041-SEMARNAT-2006 QUE ESTABLECE LOS LÍMITES
MÁXIMOS PERMISIBLES DE EMISIÓN

Vinculación con el proyecto

¡Se dará un mantenimiento periódica!

DE GASES CONTAMINANTES

PROVENIENTES DEL ESCAPE DE LOS

VEHÍCULOS AUTOMOTORES EN

a estas unidades que serán
utilizadas en la etapa de
preparación, construcción,
operación y abandono del proyecto

CIRCULACIÓN QUE USAN GASOLINA con el objeto que las emisiones se

COMO COMBUSTIBLE.

VEHÍCULOS EN CIRCULACIÓN QUE
USAN DIESEL COMO

NOM-045-SEMARNAT-2006

COMBUSTIBLE.- LÍMITES MÁXIMOS

PERMISIBLES DE OPACIDAD,
PROCEDIMIENTO DE PRUEBA Y
CARACTERÍSTICAS TÉCNICAS DEL
EQUIPO DE MEDICIÓN

encuentren dentro de los
parámetros establecidos por esta
norma.

¡Se dará un mantenimiento periódica!
a estas unidades que serán
utilizadas en la etapa de
preparación, construcción,
operación y abandono del proyecto
con el objeto que las emisiones se
encuentren dentro de los
parámetros establecidos por esta
norma.

Residuos Peligrosos, Sólidos Urbanos y de Manejo Especial

NOM-052-SEMARNAT-2005 QUE ESTABLECE LAS
CARACTERÍSTICAS, EL
PROCEDIMIENTO DE
IDENTIFICACIÓN, CLASIFICACIÓN Y
LOS LISTADOS DE LOS RESIDUOS

PELIGROSOS

Flora y Fauna
PROTECCIÓN AMBIENTAL-
ESPECIES NATIVAS DE MÉXICO DE
FLORA Y FAUNA SILVESTRES-
CATEGORÍAS DE RIESGO Y
ESPECIFICACIONES PARA SU
INCLUSIÓN, EXCLUSIÓN O
CAMBIO-LISTA DE ESPECIES EN
RIESGO.

NOM-059-SEMARNAT-2010

Ruido

Los residuos peligrosos que se
generen recibirán el tratamiento
que refiere la Ley General para la
Prevención y Gestión Integral de

los Residuos (“LGPGIR”) y su
reglamento. Así también, se
instalarán contenedores de
lacuerdo al tipo de residuos para su
adecuada clasificación y posterior
disposición.

En el predio del proyecto no se
detectaron especies de flora o
fauna catalogadas dentro de la
inorma, sin embargo en la zona hay
¡fauna potencial catalogada dentro
de la norma, las cuales en el caso
de encontrarse en alguna de las
distintas etapas del proyecto: Las
especies que se encuentran dentro
de esta norma tendrían un manejo
especializado y se adoptaran
medidas de rescate y reubicación.

Página 1 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

LÍMITES MÁXIMOS PERMISIBLES
DE EMISIÓN DE RUIDO
PROVENIENTE DEL ESCAPE DE
LOS VEHÍCULOS AUTOMOTORES,
MOTOCICLETAS Y TRICICLOS
MOTORIZADOS EN CIRCULACIÓN,
Y SU MÉTODO DE MEDICIÓN.

NOM-080-ECOL-1994
NOM-080-SEMARNAT-1994

OTROS ORDENAMIENTOS APLICABLES

A) Leyes

Factor ambiental a
considerar

Instrumento Normativo

Ley General del Equilibrio Ecológico y la
Protección al Ambiente (“LGEEPA”)
ARTÍCULO 28.- La evaluación del impacto
ambiental es el procedimiento a través
del cual la Secretaría establece las
condiciones a que se sujetará la
realización de obras y actividades que
puedan causar desequilibrio ecológico o
rebasar los límites y condiciones
establecidos en las disposiciones
aplicables para proteger el ambiente y
preservar y restaurar los ecosistemas, a
fin de evitar o reducir al mínimo sus
efectos negativos sobre el medio
ambiente. Para ello, en los casos en que
determine el Reglamento que al efecto se
expida, quienes pretendan llevar a cabo
alguna de las siguientes obras o
actividades, requerirán previamente la
autorización en materia de impacto
ambiental de la Secretaría
Ley General para la Prevención y Gestión
Integral de los Residuos (“LGPGIR”)
ARTÍCULO 19.- Los residuos de manejo
especial se clasifican como se indica a
continuación:

[..]

VII. Residuos de la construcción,
mantenimiento y demolición en general.

Impacto Ambiental

Residuos

Ley de Aguas Nacionales (“LAN”)

PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

El Proyecto verificará que los
equipos que participen en las
labores de preparación,
construcción, operación y
abandono cumplan con los
parámetros establecidos en la
Norma en cuestión.

Vinculación con
el Proyecto

La presentación de este documento
representa el compromiso y la
vinculación del Proyecto para
cumplir con lo dispuesto en esta
norma jurídica.

Los residuos de manejo especial y
construcción, mantenimiento,
demolición y abandono, que se

generen con motivo de las diversas

etapas del Proyecto serán
manejados conforme a la
normatividad y dispuestos a través
de prestadores de servicio que
cuenten con las autorizaciones
correspondientes, vinculando y
dando cumplimiento el proyecto
con dicha Ley General.

Los volúmenes de agua que se

PáginaZ 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

ARTÍCULO 20.- De conformidad con el
carácter público del recurso hídrico, la
explotación, uso o aprovechamiento de
las aguas nacionales se realizará
mediante concesión o asignación
otorgada por el Ejecutivo Federal [...].

Ley General de Vida Silvestre (“LGVS”)
ARTÍCULO 18. Los propietarios y
legítimos poseedores de predios en
donde se distribuye la silvestre, tendrán
el derecho a realizar su aprovechamiento
sustentable y la obligación de contribuir a
conservar el hábitat conforme a lo
establecido en la presente Ley; asimismo
[podrán transferir esta prerrogativa a
terceros, conservando el derecho a
participar de los beneficios que se
deriven de dicho aprovechamiento.

Los propietarios y legítimos poseedores
de dichos predios, así como los terceros
que realicen el aprovechamiento, serán
responsables solidarios de los efectos
negativos que éste pudiera tener para la
conservación de la vida silvestre y su
hábitat.

B) Reglamentos
Instrumento Normativo
ARTÍCULO 11.- Las manifestaciones de

impacto ambiental se presentarán en la
modalidad regional cuando se trate de:

En los demás casos, la manifestación
deberá presentarse en la modalidad
particular.

ARTÍCULO 12.- La manifestación de
impacto ambiental, en su modalidad
particular, deberá contener la siguiente

PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

utilicen para satisfacer las
necesidades del Proyecto
provendrán única y exclusivamente
Agua de concesionarios reconocidos por
la Comisión Nacional del Agua. En
la etapa de preparación,
construcción y abandono se prevé
el uso de agua tratada, en la
operación y mantenimiento solo se
tendrá el uso para la limpieza de los
paneles solares y de los sanitarios
que se instalaran en el sitio, dando
cumplimiento a dicha Ley.

El Proyecto se vincula y no
contempla un aprovechamiento

Vida Silvestre iextractivo de la vida silvestre; sin
iembargo, reducirá en lo posible el
limpacto que pudiese generar a la
flora y la fauna en el área de
Proyecto

Factor ambiental a Vinculación con
considerar el Proyecto

El Proyecto se vincula al
presentarse en la modalidad
particular, toda vez que no
Impacto Ambiental encuadra en ninguno de los
supuestos enunciados para ser
considerado como una modalidad
regional.

PáginaZ 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

renovables
RESUMEN EJECUTIVO
Instrumento Normativo Factor ambiental a Vinculación con
considerar el Proyecto
información:

I. Datos generales del proyecto, del
¡promovente y del responsable del
estudio de impacto ambiental;
Il. Descripción del proyecto;

III. Vinculación con los ordenamientos La MIA-P se vincula al presentarse
jurídicos aplicables en materia ambiental y exhibir en este acto cumpliendo
y, en su caso, con la regulación sobre uso con todos y cada uno de los

del suelo; requisitos exigidos en esta

IV. Descripción del sistema ambiental y disposición jurídica.

señalamiento de la problemática Impacto Ambiental

ambiental detectada en el área de
influencia del proyecto;
V. Identificación, descripción y evaluación
de los impactos ambientales;
VI. Medidas preventivas y de mitigación
de los impactos ambientales;

VII. Pronósticos ambientales y, en su
caso, evaluación de alternativas, y
VIII. Identificación de los instrumentos
metodológicos y elementos técnicos que
sustentan la información señalada en las
fracciones anteriores.

CONVENIOS Y PROTOCOLOS INTERNACIONALES

CONVENCIÓN MARCO DE LAS NACIONES UNIDAS SOBRE EL CAMBIO CLIMÁTICO (CMNUCC)
Vinculación:

En cumplimiento con este articulado, al objetivo de la CMNUCC y en apoyo al compromiso de México para reducir
el cambio climático, el Proyecto participará con la utilización de tecnologías que contribuyen con la reducción de

las emisiones de GEI del sector energético.

PROTOCOLO DE KIOTO DE LA CONVENCIÓN MARCO DE LAS NACIONES UNIDAS SOBRE EL CAMBIO
CLIMÁTICO

Vinculación:
De estos Artículos aplicables a los países en vías de desarrollo como es México, el Proyecto contribuirá al logro de

los objetivos del Protocolo de Kioto por contemplar el uso de las energías renovables para generar energía, el
principal objetivo del Proyecto.

PáginaZ 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO
ESTRATEGIAS Y OTROS PROGRAMAS APLICABLES
ESTRATEGIA NACIONAL DE ENERGÍA (2013-2027)

Vinculación:

LA ENE incluye cuatro Medidas de Política que corresponden a las grandes tareas que deberán realizarse para
alcanzar estos objetivos estratégicos. De manera particular el Proyecto se vincula con la cuarta medida referente
a la transición energética, ya que es necesario reducir la dependencia de los hidrocarburos como fuente primaria
de energía, y promover la eficiencia y sustentabilidad energética.

De acuerdo con la ENE, es posible plantear la meta de instalar 18,000 MW provenientes de fuentes renovables
para el 2018, lo que sería equivalente a una participación de energías limpias en un 28% y mitigaría la emisión
de 17 millones de toneladas de C02. De esta manera el desarrollo de este Proyecto podrá contribuir a alcanzar
esta meta.

PROGRAMA SECTORIAL DE ENERGÍA 2013-2018

Vinculación

Como ya se mencionó dentro del análisis del PND, es necesario que se defina el marco regulatorio sobre energías
renovables dentro de la Reforma Energética para que se puedan alcanzar las metas sobre la disminución de
gases de efecto invernadero (GEI) propuestas en el PND. No obstante el desarrollo del Proyecto contribuirá con
la expansión de la infraestructura eléctrica nacional y con ampliar la utilización de fuentes renovables para
generar energía eléctrica.

PáginaZ 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

úenorables
RESUMEN EJECUTIVO
Identificación y descripción de los posibles impactos
IDENTIFICACIÓN ACTIVIDAD ELEMENTO NATURAL EFECTO DEFINICIÓN Y
DEL IMPACTO QUE LO PRODUCE SOBRE EL QUE INCIDE CONSECUENCIA
Retiro del suelo Pérdida mínima y parcial de suelo y flora,
vegetal en la zona afectación parcial de la infiltración generación
donde va la Suelo momentánea de humos y partículas en el
infraestructura , bases Despalme Aire medio ambiente, ruido, presencia de polvos y
de los postes de la Agua Negativo — | sedimentos que pueden ser arrastrados por
conducción de Flora acciones del viento y agua hacia los cuerpos
electricidad y los Fauna de agua de la zona (bordos). Afectación a la
soportes que sostienen fauna por la presencia de ruido y la
los Paneles presencia de aguas residuales.

Perdida mínima y parcial de suelo y flora,
pérdida parcial de la infiltración y
compactación, alteración de mínima de los

Movimiento del suelo Suelo patrones de escurrimientos, generación
en algunas zonas del Nivelación Aire momentánea de humos y partículas en el
proyecto y donde se Agua Negativo — | medio ambiente, ruido, presencia de polvos y
requiera Flora sedimentos que pueden ser arrastrados por
Fauna acciones del viento y agua hacia los cuerpos

de agua de la zona (bordos). Afectación a la
fauna por la presencia de ruido, presencia
de aguas residuales.

Generación momentánea de humos y

Operación de la partículas en el medio ambiente, ruido,
maquinaria y equipo, Suelo compactación del suelo, contaminación del
Derrame accidental de | Maquinaria, equipo y Aire Negativo — | suelo o agua por algún derrame accidental.
algún aceite, personal Agua Presencia de residuos sólidos urbanos.
combustible Fauna Afectación a la fauna por la presencia de la
maquinaria y el ruido, presencia de aguas
residuales.
Construcción de
infraestructura
Movimiento de (caseta, almacén Perdida mínima y parcial de suelo y flora,
materiales pétreos y general, sanitarios, Suelo compactación y generación momentánea de
del suelo donde va la postes de Aire Negativo | humos y partículas en el medio ambiente,
infraestructura conducción de Flora generación de residuos sólidos urbanos y de
electricidad, Agua manejo especial, presencia de aguas
subestación, residuales.

caminos acceso e
interiores, viales)

Instalación de
Paneles, postes y

Presencia de cables de la línea de Modificación del paisaje actual. Se realizará
infraestructura conducción de Paisaje Negativo | de la manera más integrada posible con el
electricidad e paisaje actual.

infraestructura de
apoyo al interior de

la planta
Se van a invertir alrededor de 200 millones
de dólares en el proyecto, lo que tendrá un
Acciones socio- Requerimiento de efecto importante sobre la economía y la
económicas diversos servicios Economía y Sociedad sociedad. Al ofertar una gran cantidad de
y el uso final del empleos temporales durante la etapa de
sitio preparación y construcción de la planta

fotovoltaica, con el requerimiento de servicios
de diversa índole, lo que permitirá que la
economía de la zona se incremente.

PáginaZ 4

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEI

pias
RESUMEN EJECUTIVO

ETAPA DE OPERACIÓN

Y MANTENIMIENTO

IDENTIFICACIÓN
DEL IMPACTO

ACTIVIDAD QUE LO
PRODUCE

ELEMENTO NATURAL
SOBRE EL
QUE INCIDE

EFECTO

DEFINICIÓN Y
CONSECUENCIA

Operación de
maquinaria y equipo en
el mantenimiento y
vigilancia, Derrame
accidental de algún
aceite, combustible

Maquinaria, equipo y
personal

Suelo
Aire
Agua

Negativo

Generación momentánea de humos y partículas en el
medio ambiente, ruido, compactación del suelo,
contaminación del suelo o agua por algún derrame
accidental o por la presencia de aguas residuales. Uso de
agua para la limpieza de los paneles. Presencia de
residuos sólidos urbanos y de manejo especial.

Presencia de
infraestructura

Presencia de
Paneles, líneas de
conducción de
electricidad e
infraestructura de
apoyo

Paisaje

Negativo

Modificación del paisaje actual. Se realizará de la manera
más integrada posible con el paisaje actual.

Acciones socio-
económicas

Requerimiento de
diversos servicios
y el uso final del
sitio

Economía y
Sociedad

Positivo

Generación de empleos, importante Plusvalía, atractivo
turístico, calidad de vida, formación y educación en
energías renovables, etc. El proyecto posicionará al
Estado de Aguascalientes, y al Municipio de El Llano,
como uno de los principales generadores de energía solar
fotovoltaica de México, lo que tendrá efectos positivos de
imagen y económicos.

Requerimiento de servidos y beneficios en la Economía
regional.

La energía solar es un sistema energético sostenible y que
no contamina.

Con el desarrollo del Proyecto se dejarían de producir
474,346.51 Tn-CO/año.

Se producirán140 MWac y una potencia pico de 168 MWp
en corriente continua para conexión a red, con la
implementación del Proyecto, sin el uso de algúnl
combustible fósil.

Incluso tiene ciertas ventajas sobre otro tipo de energías
renovables, como serían las hidroeléctricas, las cuales tienen
un fuerte impacto en toda el área del embalse de la presa; o]
las eólicas, con impacto importante en las poblaciones de
las aves.

No. utiliza combustibles fósiles para su funcionamiento
evitando la emisión de gases que contribuyen al efecto
invernadero.

Seguirá existiendo al infiltración natural en la zona, al no
sellar grandes cantidades de suelo en la zona, y al permitir
que parte de la vegetación herbácea permanezca en el sitio,
lo que evitara la presencia excesiva de polvos y erosión en
el sitio, además de conducir de manera adecuada hacia los
bordos que se localizan en la zona de manera segura,
contribuyendo a que en la zona haya la presencia de
disponible para la fauna que pudiera llegar a estar pre
en la zona del proyecto.

PáginhZ 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEI

Alten

energias renovables

RESUMEN EJECUTIVO

Medidas de Mitigación y Compensación

Impacto

Aceleración del proceso de erosión

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las medidas

Evitar y/o disminuir posibles procesos erosivos acelerados que puedan afectar a la superficie del proyecto y zonas
aledañas

Acciones de Mitigación

En etapa de Preparación, Construcción y Desmantelamiento:

+ Limitar las áreas a ser despalmadas a lo estrictamente necesario tanto para la colocación de paneles e
infraestructura interna, como para la instalación de los postes de la conducción de las líneas eléctricas e
infraestructura interna.

+ El volumen de tierra vegetal a remover para la construcción de la infraestructura será depositado en sitios
que por su pendiente y localización no representen un riesgo para su perdida por acción del viento, agua o
maquinaria.

+ La tierra vegetal será reutilizada en algunas zonas del mismo predio para su mejoramiento, preferentemente
en las zonas perimetrales donde se llevaran a cabo las acciones de reforestación.

+ La Erosión y pérdida de suelo serán mínimas, debido a las medidas de mitigación propuestas (mínimo
despalme, dejar las gramíneas y plantas herbáceas de bajo tamaño, que no interfieran con la zona de los
paneles solares y líneas de conducción eléctrica).

No existen Acciones de mitigación en la etapa de Operación y Mantenimiento ya que no es posible que este
impacto se genere en esta fase.

Ubicación

En el total de la superficie del proyecto, con mayor intensidad en las zonas donde habrá pérdida de suelo por la
infraestructura.

Calendarización

De acuerdo con el Programa de trabajo este impacto se desarrollará durante el proceso de preparación y
construcción.
Un mínimo de la superficie del suelo del total donde va la infraestructura se perderá de forma permanente debido

Cuantificación a la construcción; el resto se conservará o recuperará por las acciones del sistema de anclaje de los paneles,
postes de las líneas eléctricas e infraestructura interna que involucran solo pequeñas partes de despalme,
además de la conservación, en la medida de lo posible, de la vegetación herbáceas y de las gramíneas.

Impacto Perdida del suelo

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las medidas

Evitar la ocurrencia del impacto y en los casos en que sea inevitable, atenuar o revertir el efecto negativo.

Acciones de Mitigación

En etapa de Construcción y Desmantelamiento:

+ _ Las actividades de despalme se solo en las áreas estrictamente necesarias.

+ - Para evitar erosión eólica durante las etapas del proyecto (preparación, construcción, operación y abandono)
se humedecerán de manera periódica los caminos de acceso y las diversas zonas que así lo requieran con agua
tratada.

+ Las áreas por las que se desplazaría la maquinaria deberán restringirse a los caminos previstos de acceso y
viales internos a los sitios predeterminados para la obras.

+ La erosión se controlará moviendo lo menos posible el material que constituya al piso, porque al hacer estos
movimientos el material se dispersa muy fácilmente, y evitando este movimiento evitamos la volatilización del
material.

No existen Acciones de mitigación en la etapa de Operación
impacto se genere en esta fase.

Mantenimiento ya que no es posible que este

Ubicación

En zonas destinadas para los caminos e infraestructura.

Calendarización

De acuerdo con el Programa de trabajo este impacto se desarrollará durante el proceso constructivo y de
abandono. Las actividades del proceso constructivo se realizarán mediante técnicas constructivas y operativas
adecuadas de acuerdo con los manuales existentes implementando las diferentes medidas de mitigación
propuestas.

“Cuantificación Un mínimo de la superficie del suelo del total donde va la infraestructura se perderá de forma permanente debido
a la construcción; el resto. se conservará o recuperará por las acciones del sistema de andaje de los paneles y de
los postes de las líneas eléctricas que involucran solo pequeñas partes de despalme, además de la conservación,
en la medida de lo posible, de la vegetación de herbáceas y gramíneas.

Impacto Producción de residuos

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las medidas

Evitar la posible contaminación de los suelos.

PáginaZ 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

glas renovables

RESUMEN EJECUTIVO

Acciones de Mitigación

En etapa de Construcción y Desmantelamiento:

+ — El abastecimiento de combustible se realizarán en sitios seleccionados previamente para tal caso.

+ Las operaciones de mantenimiento de la maquinaria, deberán realizarse en talleres especializados.

+ - Se habilitará un espacio temporal para la disposición momentánea de paneles dañados para su posterior
disposición final (gestión de residuos especiales) en caso de daño en su instalación.

+ Se tendrán letrinas portátiles para evitar la defecación al aire libre, las cuales tendrán un mantenimiento
continuo.

+ Se instalaran botes de 200 lts para el depósito temporal de los residuos sólidos urbanos, los cuales
posteriormente serán canalizados al relleno santiario.

En etapa de Operación y Mantenimiento:

+ — Las acciones de mantenimiento en la etapa de operación se detallaron en el documento anexo.

+ - Se habilitará un espacio en el almacén principal para la disposición momentánea de paneles dañados para su
posterior disposición final (gestión de residuos especiales).

+ - Se tendrán botes con tapa para colocar la basura, para su posterior disposición en el relleno sanitario.

+ - Se considera en el proyecto la instalación de sanitarios portátiles o, en su caso, sanitarios conectados a una
fosa séptica para evitar la defecación al aire libre.

+ - Se contará con una cuadrilla que realizar limpieza de los residuos sólidos urbanos de forma periódica.

+ _En caso de derrames al suelo, se realizara la limpieza inmediata del suelo.

Ubicación

En zonas aledañas a donde se construirá la infraestructura

Calendarización

De acuerdo con el Programa de trabajo este impacto se desarrollará durante el proceso de preparación,
construcción, operación y mantenimiento, y etapa de abandono.

Cuantificación

Verificaciones periódicas con mayor énfasis en las etapas de preparación, construcción y abandono para verificar
que no haya ningún tipo de contaminación por aceite, combustible o residuos sólidos urbanos o de manejo
especial.

Impacto

Calidad del agua superficial

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las medidas

Evitar la contaminación de corrientes o cuerpos de agua y/o minimizar el deterioro de la Calidad del agua.

Acciones de Mitigación

En etapa de Construcción y Desmantelamiento:

+ — No se almacenarán materiales peligrosos en el área del proyecto.

+ - Se suministrarán botes para el almacenamiento de basura.

+ Aguas residuales y defecación serán contenidas en letrinas portátiles.

+ Las operaciones de mantenimiento de la maquinaria, deberán realizarse en talleres de las empresas
constructoras, buscando no realizar las reparaciones mayores en el sitio.

En etapa de Operación y Mantenimiento:

+ — Se prohíbe el vertido en los bordos contiguos, de cualquier tipo de residuo o material sobrante del proceso
del desarrollo del proyecto en todas las etapas.

+ Se suministrarán botes para el almacenamiento de basura.

+ — Aguas residuales y defecación serán contenidas en sanitarios.

+ Se conservaran en la zona los bordos de abrevadero que existen actualmente, hacia donde serán enviados
los escurrimientos naturales del sitio, con lo que continuara disponible el agua en la zona para la fauna que
pudiera llegar a presentarse en cualquiera de las etapas del proyecto.

Tipo de Medida

Ubicación Implica la totalidad del área del proyecto y de las etapas
Calendarización Todo el Proceso constructivo, de operación, mantenimiento y abandono
Cuantificación No habrá deterioro en la calidad del agua superficial por las medidas de mitigación implementadas.
Impacto Contaminación del Agua subterránea

Remediación

Prevención Control Mitigación

Objetivo de las medidas

Evitar la contaminación del agua subterránea.

Acciones de Mitigación

En etapa de Construcción y Desmantelamiento:

+ — No se almacenarán materiales peligrosos en el área del proyecto.

+ Se suministrarán botes para el almacenamiento de basura.

+ — Aguas residuales y defecación serán contenidas en letrinas portátiles.

+ Las operaciones de mantenimiento de la maquinaria, deberán realizarse en talleres de las empresas
constructoras, buscando no realizar las reparaciones mayores en el sitio.

En etapa de Operación y Mantenimiento:

+ — Se prohíbe el vertido en los bordos contiguos, de cualquier tipo de residuo o material sobrante del proceso
del desarrollo del proyecto en todas las etapas.

PáginaZ 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEI

Alten

energias renovables

RESUMEN EJECUTIVO

+ Se suministrarán botes para el almacenamiento de basura.
+ — Aguas residuales y defecación serán contenidas en sanitarios.

Ubicación

Implica la totalidad del área del proyecto pero prevé que no se afecte el acuífero de la zona en general.

Calendarización

Durante todas las etapas del proyecto.

Cuantificación

No habrá contaminación del agua subterránea por las medidas de mitigación implementadas.

Impacto

Cambio de hidrología natural

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las medidas

Que los escurrimientos se sigan dando de manera natural hacia los bordos de la zona.

Acciones de Mitigación

En etapa de Construcción y Desmantelamiento:

+ Se conservará en gran medida la pendiente del terreno con la intención de reducir al mínimo los problemas
de drenaje por la presencia de la infraestructura.

+ Se conservará, en la medida de lo posible, la mayoría del suelo vegetal, las gramíneas del sitio y las plantas
herbáceas de menor tamaño, lo que contribuirá que se continúe con la infiltración, los escurrimientos naturales
que se dan en la actualidad en el sitio seguirán normales y desembocaran hacia los bordos de la zona.

+ Se permitirá continuar con la infiltración en la mayor parte de la zona del proyecto ya que solo en algunas
partes se verá en la necesidad de sellar el suelo.

En etapa de Operación y Mantenimiento:

+ Solo se utilizará agua potable para las actividades de limpieza de paneles y el uso de los sanitarios.

Ubicación

Implica la totalidad del área del proyecto.

Calendarización

Durante todo el periodo de las etapas del proyecto.

Cuantificación

El incremento de la escorrentía superficial será mínimo basados en la experiencia de otros parques solares
fotovoltaicos y la conservación del suelo vegetal y de los bordos en la zona, permitirá seguir con los patrones de
infiltraciones_y almacenamiento actuales que se dan en la zona.

PáginaZ 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
ANTA SOLAR ALTEN SEI

pias
RESUMEN EJECUTIVO

Impacto

Disminución de la cobertura vegetal

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las medidas

Reducir la Disminución de la cobertura vegetal.

Acciones de Mitigación

En etapa de Construcción y Desmantelamiento:

+ - Se retirará la vegetación solo en aquellas zonas estrictamente necesarias, ya que como se ha mencionado se
conservará en la medida de lo posible la mayor parte del suelo y con ellos las plantas herbáceas y gramíneas.

+ — Capacitación a operadores de maquinaria y trabajadores en general con relación al manejo de la flora.

+ El retiro de vegetación y limpieza del terreno deberá restringirse a lo indicado en las especificaciones
técnicas de la ingeniería del proyecto para evitar mayor deterioro de la flora y disminución del hábitat natural de
la fauna de la región, en este sentido se deberán de trazar con daridad previo al despalme los límites de
construcción donde podrán moverse la maquinaria y el personal, de manera que se reducirá el impacto sobre la
cobertura vegetal.

En etapa de Operación y Mantenimiento:

+ — Se podará la vegetación sólo cuando esto sea necesario y se permitirá el ingreso de animales que pasten en
la zona de manera controlada.

Ubicación

Zona proyecto.

Calendarización

Durante todo el periodo de desarrollo y operación del proyecto.

Cuantificación

Permanencia, en la medida de lo posible, del suelo vegetal, plantas herbáceas y gramíneas en la zona del
proyecto.

Impacto

Afectación a zonas forestales de la zona

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las medidas

Evitar la tala ¡legal en las zonas forestales de la región

Acciones de Mitigación

En todas las etapas del proyecto:
+ — Capacitación de los trabajadores en general con relación al manejo de la flora de la zona.

+ Restringir el acceso a personas ajenas a las actividades que se están desarrollando.

+ - Colocación de señalamientos que prohíban el aprovechamiento de material forestal de las zonas de la región.
+ - Disminución de la vegetación actual en el sitio, pero solo en la zona donde van anclados los paneles solares y
la infraestructura accesoria de la planta fotovoltaica, conservando en la mayor parte del predio la vegetación
actual (compuesta por algunas herbáceas y gramíneas y algunos árboles que se localizan en el perímetro del
predio)

Ubicación

En el total del predio y zonas aledañas del proyecto.

Calendarización

Durante todo el periodo de desarrollo del proyecto.

Cuantificación

Verificación durante las actividades del proyecto.

Impacto

Tipo de Medida

Incremento del riesgo de incendios

Prevención | Control | Mitigación Remediación

Objetivo de las medidas

Prevenir y controlar la generación de incendios

Acciones de Mitigación

En todas las etapas del proyecto:
+ - Evitar las fogatas por parte de los trabajadores del proyecto. Podrá aplicarse una sanción para evitar estas
practicas

+ Colocación de extintores en sitios visibles del campamento de trabajo y que estos tengan un fácil acceso.

+ Capacitación a los trabajadores contra incendios y sus riesgos

Ubicación

En el total del predio del proyecto, donde se presente vegetación natural y zonas aledañas

Calendarización

Durante todo el periodo de desarrollo del proyecto

Cuantificación

Zonas sin presencia de incendios

PáginaZ 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEI

pias
RESUMEN EJECUTIVO

AIRE

Impacto

Presencia de humo y polvo

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las medidas

Evitar y/o disminuir la presencia de polvo y humos acelerados que puedan afectar el microdima y la calidad del aire
en la zona del proyecto y zonas aledañas.

Acciones de Mitigación

En etapa de Construcción y Desmantelamiento:

+ Limitar las áreas a ser despalmadas a lo estrictamente necesario tanto para la colocación de paneles e
infraestructura interna, como para la instalación de los postes de la conducción de las líneas eléctricas.

+ Controlar las emisiones asegurando que el equipo y maquinaria deberán estar sujetos a un mantenimiento
periódico de acuerdo con las especificaciones técnicas operando para cumplir con límites de calidad de aire. Esta
medida permitirá obtener una combustión completa, un funcionamiento adecuado de los equipos y una reducción
en los niveles de ruido; además se tendrá la obligación de realizar un autocontrol de las emisiones de su
maquinaria, equipo y vehículos durante las etapas de construcción y mantenimiento verificando que dichas
emisiones se encuentren dentro de las normas.

+ Evitar polvo; trabajando en horarios diurnos, regando los caminos de acceso y los sitios donde se realice
construcción civil y obligando a los camiones que trasporten algún material a cubrir con lonas durante las etapas
de preparación y construcción.

En etapa de Operación y Mantenimiento:

+ — Control de ruido asegurando que el equipo y maquinaria deberán estar sujetos a un mantenimiento periódico
de acuerdo a las especificaciones técnicas. Esta medida permitirá obtener un funcionamiento adecuado de los
equipos y una reducción en los niveles de ruido en esta etapa.

Ubicación

En el total de la superficie del proyecto.

Calendarización

De acuerdo con el Programa de trabajo este impacto se desarrollará en mayor proporción durante el proceso de
preparación y construcción, y disminuirá en gran medida durante la etapa de operación y mantenimiento.

Cuantificación

Escasa presencia de polvos y humos en la zona del proyecto, disminución del ruido por la presencia de la
maquinaria y equipo, mediante las medidas de mitigación propuestas.

FAUNA SILVESTRE

Impacto

Tipo de Medida

na poblaciones de fauna
Prevención | Control | Mitigación Remediación

Objetivo de las medidas

Evitar la Disminución del hábitat y mitigar la alteración y/o migración de especies

Acciones de Mitigación

En todas las etapas del proyecto:

+ Realizar el despalme de manera controlada para permitir el desplazamiento de la fauna, se tendrá
vegetación herbácea y suelo vegetal en la zona, lo que ayuda a mantener durante más tiempo las cadenas
tróficas y sitio de refugio en la zona del proyecto.

+ Se contara con un programa de auyentamiento, ligado al programa de rescate, protección y reubicación
de fauna silvestre. en caso de encontrarse fauna que este impedida de desplazarse hacia sitios vecinos o los
que sean de lento desplazamiento (generalmente reptiles y anfibios, en caso de encontrarse presentes)

+ - Se evitará en todo lo posible la modificación de terrenos innecesaria.

+ Se conservará gran parte de la vegetación herbácea y gramínea, además de las actividades de reforestación
que se darán en el perímetro del predio durante los primeros 10 años de operación.

+ — Se limitará la velocidad de vehículos a 35 km/h en el interior del predio que favorecerá que las especies de
fauna que se encuentren cercanos a los vehículos tengan la oportunidad de esquivarlos.

+ Estará estrictamente prohibida la caza, daño o captura de cualquier tipo de fauna en el sitio del proyecto
durante todas las etapas del proyecto.

Ubicación

En el total del predio del proyecto

Calendarización

Durante todo el periodo de desarrollo del proyecto

Página 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEI

pias
RESUMEN EJECUTIVO

PAISAJE

Impacto

Deterioro o cambio en el paisaje

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las medidas

Evitar la tala ¡legal en las zonas forestales de la región y conservación de la mayor parte de la vegetación
arbustiva, herbácea y arbórea de la zona.

Acciones de Mitigación

En todas las etapas del proyecto:
+ — Capacitación de los trabajadores en general con relación al manejo de la flora de la zona.

+ No modificará superficies que no sean necesarias para el proyecto, conservándolas en su estado actual para
conservar en parte el paisaje actual.

+ Colocación de señalamientos que prohíban el aprovechamiento de material forestal de las zonas de la región.
+ - Disminución de la vegetación actual en el sitio, pero solo en la zona donde van anclados los paneles solares,
la infraestructura accesoria de la planta fotovoltaica y los postes de conducción eléctrica, conservando en la
mayor parte del predio la vegetación actual (compuesta por algunas herbáceas y gramíneas y algunos árboles
que se localizan en el perímetro del predio.

Ubicación

En el total del predio y zonas aledañas del proyecto.

Calendarización

Durante todo el periodo de desarrollo del proyecto.

Cuantificación

Verificación durante las actividades del proyecto.

Impacto

Economía y Sociedad

Tipo de Medida

Prevención Control Remediación

Mitigación

Objetivo de las medidas

Mejorar las condiciones económicas estatales

Acciones positivas

Generación de empleos, importante Plusvalía, atractivo turístico, calidad. de vida, formación y educación en
energías renovables, etc. El proyecto posicionará al Estado de Aguascalientes, y al Municipio de El Llano, como
uno de los principales generadores de energía solar fotovoltaica de México, lo que tendrá efectos positivos de
imagen y económicos.

Requerimiento de servicios y beneficios en la Economía regional.
La energía solar es un sistema energético sostenible y que no contamina.
Con el desarrollo del Proyecto se dejarían de producir 474,346.51 Tn-CO,/año.

Se producirán140 MWac y una potencia pico de 168 MWp en corriente continua para conexión a red, con la]
implementación del Proyecto, sin el uso de algún combustible fósil.

Incluso tiene ciertas ventajas sobre otro tipo de energías renovables, como serían las hidroeléctricas, las cuales
tienen un fuerte impacto en toda el área del embalse de la presa; o las eólicas, con impacto importante en las
poblaciones de las aves.

No utiliza combustibles fósiles para su funcionamiento evitando la emisión de gases que contribuyen al efecto]
invernadero,

No utiliza materiales considerados de alto riesgo, como en el caso de una central nuclear.

Seguirá existiendo al infiltración natural en la zona, al no sellar grandes cantidades de suelo en la zona, y al
permitir que parte de la vegetación herbácea permanezca en el sitio, lo que evitara la presencia excesiva de
polvos y erosión en el sitio, además de conducir de manera adecuada hada los bordos que se localizan en la
zona de manera segura, contribuyendo a que en la zona haya la presencia de agua disponible para la fauna que
pudiera llegar a estar presente en la zona del proyecto.

Ubicación

Ámbito Estatal y Regional

Calendarización

Durante todo el periodo de desarrollo del proyecto en todas sus etapas

Cuantificación

Lo ya mencionado en acciones

Páginad 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO
CONCLUSIONES

De acuerdo a la integración de la información relativa a las actividades, así como lo referente a las
características físicas, biológicas y socioeconómicas al presente proyecto, y aplicando la metodología que se
consideró más apropiada para la identificación y evaluación de impactos ambientales, se concluye que los
impactos negativos no son lo significativamente importantes como para impedir o modificar las características
generales del proyecto, de acuerdo con lo siguiente:

e El proyecto se realizara en un área con potencial solar que puede ser aprovechado, utilizando la tecnología
existente, y garantizándose la protección al ambiente y la calidad de vida de los pobladores del área. Para tal
fin, se considera la mitigación de los impactos ambientales identificados, así como las medidas de monitoreo y
control de los mismos.

+ Los riesgos ambientales derivados del uso de maquinaria y equipo serán minimizados y controlados evitándose
así comprometer el recurso natural.

e El desarrollo del proyecto no implica cambio en el uso del en terrenos forestales, ya que se llevara a cabo en
las zonas que actualmente tienen un uso agrícola y pecuario.

+ El uso del suelo es acorde a la planeación Estatal y Municipal debido a que el área del proyecto se localiza en
el municipio de El Llano, donde históricamente una gran parte de esta zona se ha tenido un uso agrícola.

e El área donde se localiza el proyecto no representa un área de importancia, o está dentro de un área natural
protegida.

+ Los elementos de riesgo que pudieran están bien caracterizados y son de tipo técnico.

e Tendrá un gran impacto en el Medio Ambiente ya que se prevé la generación de energía limpia contribuyendo
en gran medida a unos de los retos y objetivos del actual gobierno estatal en cuanto a ser un Estado Verde.

+ Generación de empleos, importante Plusvalía con una inversión aproximada a los 200 millones de dolares,
atractivo turístico, calidad de vida, formación y educación en energías renovables, etc. El proyecto
posicionará al Estado de Aguascalientes, y al Municipio de El Llano, como uno de los principales generadores
de energía solar fotovoltaica de México, lo que tendrá efectos positivos de imagen y económicos.

+ Requerimiento de servicios y beneficios en la Economía regional.

+ La energía solar es un sistema energético sostenible y que no contamina.

+ Con el desarrollo del Proyecto se dejarían de producir 474,346.51 Tn-CO/año.

+ Se produciráni40 MWac y una potencia pico de 168 MWp en corriente continua para conexión a red, con la
implementación del Proyecto, sin el uso de algún combustible fósil.

+ Incluso tiene ciertas ventajas sobre otro tipo de energías renovables, como serían las hidroeléctricas, las cuales
tienen un fuerte impacto en toda el área del embalse de la presa; o las eólicas, con impacto importante en las
poblaciones de las aves.

Páginad 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

+ No utiliza combustibles fósiles para su funcionamiento evitando la emisión de gases que contribuyen al efecto
invernadero.

+ Seguirá existiendo al infiltración natural en la zona, al no sellar grandes cantidades de suelo en la zona, y al
permitir que parte de la vegetación herbácea permanezca en el sitio, lo que evitara la presencia excesiva de
polvos y erosión en el sitio, además de conducir de manera adecuada hacia los bordos que se localizan en la
zona de manera segura, contribuyendo a que en la zona haya la presencia de agua disponible para la fauna
que pudiera llegar a estar presente en la zona del proyecto.

Al evaluar la información contenida en el presente estudio, podemos concluir que los impactos negativos en el
caso de desarrollarse el proyecto serían mínimos y localizados, por lo que no tendrán un efecto fuera del área
del proyecto y la mayor parte de estos serán posibles de revertir en el corto tiempo; por otra parte los impactos
positivos sobre todo desde el punto de vista socioeconómico ya que se reactivará la actividad económica y
ambiental que es base importante del desarrollo municipal, además ofrecerá una gran cantidad fuentes de
empleo; por lo anterior concluimos que la realización del presente proyecto es factible.

Páginad 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten...

RESUMEN EJECUTIVO

PRESENTACIÓN DE LA MANIFESTACIÓN DE IMPACTO AMBIENTAL MODALIDAD
PARTICULAR

1. DATOS GENERALES DEL PROYECTO, DEL PROMOVENTE Y DEL RESPONSABLE DE
LA ELABORACIÓN DEL ESTUDIO DE IMPACTO AMBIENTAL

PRESENTACIÓN

Se presenta la Manifestación de Impacto ambiental en cumplimiento con lo establecido en la
Ley General del Equilibrio Ecológico y Protección al Ambiente y su Reglamento; por lo cual
solicito a Usted proceda la revisión, evaluación y dictaminación de la MANIFESTACIÓN DE
IMPACTO AMBIENTAL EN SU MODALIDAD PARTICULAR.

La superficie total de los predios es de 734.307 has, conformada por zonas con un uso
agrícola y en algunas partes de las colindancias de los predios, con algunos ejemplares
aislados de Nopal, Mezquite, Pirul y Eucalipto. Además de la presencia de 6 pequeños bordos
de abrevadero que serán conservados en la zona.

Las características técnicas de diseño para la construcción de una instalación solar
fotovoltaica con una potencia nominal de 140 MWac y una potencia pico de 168 MWp en
corriente continua para conexión a red, con una producción de 405.920 MWh/año,
construcción de una subestación al interior, infraestructura accesoria interna y de las líneas
de conducción de electricidad de media tensión que presentaran la trayectoria desde Alten
Seis hasta Alten 5 (Territorio 2). Esta línea transportara la energía desde el punto de
generación de (Subestación de Alten Seis) hasta el punto de transformación (Subestación
ubicada en Alten 5).

La trayectoria y la colocación aproximada de los postes de la Línea de conducción de energía
eléctrica es en base a requerimientos de CFE (de 80 a 90 mts entre cada uno). Estos, no
tienen restricciones municipales más que de altura (5.5 mts de Altura en la zona de cruce de
la carretera), y que será una línea privada de la Empresa, que no pasa a manos de CFE. En
términos generales CFE requiere que estas líneas tengan ese distanciamiento entre poste y
poste, y que el cable sea del tipo “ACSR” de calibre aproximado 336.4. La trayectoria de la
línea solicitada pasa por los predios de los proyectos Alten 2,3,4 y 5, así como por los
Caminos de terracería existentes, cruzando la carretera que va hacia Palo Alto donde se
respetara la restricción municipal de la altura.

I.1 Proyecto

Páginad 4
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pias
RESUMEN EJECUTIVO

1.1.1 Nombre del proyecto
“PLANTA SOLAR ALTEN SEIS”

1.1.2 Ubicación del proyecto

El proyecto, se encuentra en el Estado de Aguascalientes en la parte suroeste del Municipio
de el Llano, se localiza al oriente de la mancha urbana de la ciudad de Aguascalientes a una
distancia aproximada de 14 km en línea recta.

Fuente:

MAPA: DE UBICACIÓN EN EL ÁMBITO ESTATAL

2450000 2475000

2425000

2400000

Alten UBICACIÓN AMBITO ESTATAL escala 1:177,000 IN
energías renovables

700000

700000

PLANTA SOLAR ALTEN SEIS SATA bad 21

775000 800000 825000 850000

2475000

|

)

Rincon de Romos |
Tepezalá——|

|

San José de Gracia.

Pabellon de Arteaga
í E

2450000

Eric de tar

Calo

2425000

Aguascalientes

2400000

SIMBOLOGÍA

CLAVE
LÍNEA DE DIVISIÓN MUNICIPAL y
provecto HN] ALTA TENSIÓN

Imagen spot 2010. Elaboración propia 2016

MAPA: DE UBICACIÓN EN EL ÁMBITO MUNICIPAL

Páginad 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO
Alten UBICACIÓN AMBITO MUNICIPAL escala 1:160,000 N
emergías renovables PLANTA SOLAR ALTEN SEIS iria

DATUM: WGS84 Z13N
790000

0 LORETO JOSÉ MARÍAMORELOS
GÓMEZ PORTUGAL

ARQUITOS, LOS AHIGUERILLA. LA — CONEJAL,

CUMBRES, LAS

0 HACIENDANUEVA.

SAN IGNACIO: TRIGO,
Aguascalientes AGUASCALIENTES NORIAS DE OJO 4

NEGRITOS, LOS

E
5
É
ñ

HUERTA LA.
CIUDAD DE LOS MÑOS A
'SAN FRANCISCO DELARENALVILLAL!

770000 80000

SIMBOLOGIA
] CLAVE |
LÍNEA DE DIVISIÓN MUNICIPAL.
provecto ALTA TENSIÓN ha a

Fuente: Imagen spot 2010. Elaboración propia 2016.
En la región se presentan varias Comunidades como El Tildio, Sandovales, Aguilares, San

Jerónimo, San Francisco de los Viveros, El Milagro, El Copetillo, Palo Alto, La Unión, Los
Conos y El Colorado.

MAPA: UBICACIÓN DEL PROYECTO: ÁMBITO REGIONAL

Página 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO
Alte UBICACIÓN AMBITO REGIONAL escala 1224000 NN
en... PLANTA SOLAR ALTEN SEIS eos
0000

800000 805000

El
E
3

2415000

805000

ImoLoc CLAVE

LÍNEA DE LOCALIDADES ÁREA URBANA
Provecto O Aira rensión a ll

Fuente: Imagen spot 2010. Elaboración propia 2016.

En la zona de influencia directa las Comunidades más cercanas la conforman: Aguilares, El
Tildio, Copetillo, San Jerónimo, La Unión y Sandovales.

UBICACIÓN Y COORDENADAS DEL ÁREA DEL PROYECTO:

Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

PROYECTO ALTEN SEIS:
PROYECTO LINEAS CONDUCCIÓN ELÉCTRICA: —Í

Se anexa plano de ubicación y coordenadas métricas de los polígonos del proyecto y línea de
conducción eléctrica (Datum WGS84) ZONA 13 Q.

Página 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

1.1.4 Presentación de la documentación legal (se anexan)

DOCUMENTO

DESCRIPCIÓN

1.-ACTA CONSTITUTIVA DE LA PROMOVENTE Y
PODER DEL REPRESENTANTE LEGAL

COPIA CERTIFICADA DEL ACTA CONSTITUTIVA
DE LA EMPRESA Y PODER DEL
REPRESENTANTE LEGAL

2.- IDENTIFICACIÓN DEL REPRESENTANTE LEGAL

COPIA DE CREDENCIAL DEL IFE

3.- REGISTRO FEDERAL DEL PROMOVENTE

COPIA RFC.

1.2 Promovente

1.2.1 Nombre o razón social

NOMBRE

ALTEN ENERGÍAS RENOVABLES MÉXICO SEIS, S.A. DE C.V.

1.2.2 Registro Federal del Contribuyente del promovente

RFC

AER 140313 RQ5

1.2.3 Nombre y cargo del representante legal

Nombre del ,
Representante MARTÍN HAGERMAN SANCHEZ
Legal:
Puesto REPRESENTANTE LEGAL

1.2.4 Dirección del promovente o de su representante legal para recibir u oír

notificaciones

Av. Prolongación Paseo de las Reforma 115-804, Piso 8, Paseo de las
Lomas, Deleg. Alvaro Obregón, CP 01330 , México, D.F.

Domicilios para oír y
recibir notificaciones:

Av. Universidad no. 1503 interior 9, Col. Los Bosques.
Aguascalientes, Ags. CP. 20120
Sr. Leonardo Guzmán Hernández

Teléfonos:

(5255) 5596 4930 y fax (5255) 5596 21210

(449) 9964040

Páginad 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

1.3 Responsable de la elaboración del Estudio de Impacto Ambiental

Nombre BIOL. LUIS FERNANDO GALLARDO CABRERA

Razón Social Nm a p | e

manejo ambiental / planeación ecológica

Registro Federal de Causantes GACL660925GGA
Cédula Profesional 1613195
No. de registro ante el IMAE AGS/PSIA/046-98

Calle Agustín Yáñez ++149 Planta Alta

Domicilio y teléfono para oír y recibir Fracc. Villas de la Universidad

notificaciones Teléfono (449) 996-40-40

Páginad: 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO
II. DESCRIPCIÓN DEL PROYECTO
11.1 Información general del proyecto
11.1.1 Naturaleza del proyecto

Las características técnicas de diseño para la construcción de una instalación solar
fotovoltaica con una potencia nominal de 140 MWac y una potencia pico de 168 MWp en
corriente continua para conexión a red con una producción de 405.920 MWh/año. Esta
central de generación estará situada próxima a la localidad Aguascalientes y la energía
eléctrica generada será conectada en 230 kV a la red eléctrica propiedad de Comisión Federal
de Electricidad (CFE).

El proyecto se pretende realizar en 3 etapas de desarrollo (Construcción, Operación y
Abandono).

La superficie total de los predios es de 734.307 has, conformada por zonas con un uso
agrícola y en algunas partes de las colindancias de los predios, con algunos ejemplares
aislados de Nopal, Mezquite, Pirul y Eucalipto. Además de la presencia de 6 pequeños bordos
de abrevadero que serán conservados en la zona.

Generador Fotovoltaico:

La planta solar fotovoltaica tendrá una potencia nominal de 140 MWac y una potencia pico de
168 MWp en corriente continua. El generador fotovoltaico estará formado por módulos
fotovoltaicos de 325 Wp cada uno, para formar una generador FV de potencia 167.700.00
MWp. Los módulos estarán agrupados en 64 bloques de potencia de 2,4 MVA cada uno y un
bloque de potencia de 1.1MVA, formando una potencia aparente total de 154,8 MVA.

Configuración bloques de potencia 2.4 MVA:

- 2 inversores 1.2 MVA / 1.1 MW (FP = 0.92)

- 1 transformador 2600kVA, 34.5/0.400/0.400 kV Dyn11yn11 o similar.
- 100 seguidores solares (80 módulos / seguidor)

- 2600 kWp (8000 módulos x 325Wp)

- 400 strings (20 módulos/string)

Configuración bloques de potencia 1.2 MVA:

Páginad: 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

- 1 inversor 1.2 MVA / 1.1 MW (FP = 0.92)

- 1 transformador 1300kVA, 34.5/0.400 kV Dyn11 o similar.
- 50 seguidores solares (80 módulos / seguidor)

- 1300 kWp (4000 módulos x 325Wp)

- 200 strings (20 módulos/string)

Configuración global:

- 129 inversores 1.2 MVA / 1.1 MW (FP = 0.92)

- 6450 seguidores solares (80 módulos / seguidor)
- 167,700 kWp (516.000 módulos x 325Wp)

- 25.800 strings (20 módulos/string)

La configuración indicada podría modificarse por otro generador fotovoltaico equivalente
manteniendo la potencia nominal de 140MWac.

Módulos Fotovoltaicos:

El generador fotovoltaico está constituido por una agrupación de módulos fotovoltaicos
conectados en serie y paralelo para obtener un óptimo nivel de tensión y corriente en un
rango compatible con las entradas del inversor seleccionado. Para este proyecto se ha
dimensionado una potencia pico de 167.700.000 Wp, formado por 516.000 módulos
fotovoltaicos de Silicio policristalino de 72 células cada uno, fabricados por JA Solar,
pudiéndose dimensionar con otro modelo de módulos Canadian Solar, Jinko Solar, Trina,
Hanwha o similar, y tendrán una potencia nominal media de 325 Wp.

Como referencia se incluyen las características típicas aproximadas de estos módulos:

Página4 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

úenorables
RESUMEN EJECUTIVO
Características Eléctricas en STC
Potencia nombhal (Pmpe) Me 325
Tolerancia % 011.5
Eficiencia del módulo % 16,77
[Tensión a máxima potencia (Vmpp) Y 37,49
Intensidad a máxima potencia (Impp) A 8,67
| Tensión de circuito abierto (Voc) Y 46.48
Intensidad de cortocircuito (lsc) A 914
| Tensión CC máxima admisible Y 1000
Características Térmicas
NOCT_ 4522
| Coeficiente de temperatura para Voc 3 13
| Coeficiente de temperatura para Isc SK 0,058
[Coeficiente de temperatura para Pmpp- e 41
Características Mecánicas
Longitud mm 154
Altura mm 991
[Anchura mm AS
Longtud minima del latguilo mm. 1300.
¡Resistencia certificada al viento (2400 Pa) Pa 2400.
Resistencia certificada a la nieve Pa EN]
Peso. kg 26
Espesor del vidno mm. min 3.2.

Tabla. Características técnicas de los módulos FV
Inversores:

El inversor es el equipo encargado de transformar la corriente continua de los módulos en
corriente alterna para su conexión a red, actuando como una fuente de corriente, realizando
el seguimiento automático del punto de máxima potencia del generador. Los inversores
seleccionados cumplen con las directivas de Seguridad eléctrica y Compatibilidad
Electromagnética certificadas por el fabricante incorporando protecciones frente a
cortocircuitos en alterna, tensión de red fuera de rango, frecuencia de red fuera de rango,
sobretensiones, perturbaciones presentes en la red; adecuado para cumplimiento de huecos
de tensión, requerimientos de potencia reactiva así como para el cumplimiento del Código de
red vigente en México y normativa aplicable. En cualquier caso, todos ellos estarán
preparados para trabajar en las condiciones ambientes, altitud y temperatura ambiente el del
emplazamiento seleccionado. Los inversores serán tipo central, lo que garantiza la máxima
eficiencia de conversión de energía solar fotovoltaica. La tecnología seleccionada, unida a la
resistencia de los componentes proporcionará alta durabilidad y fiabilidad en el
funcionamiento. Todos los inversores seleccionados son tipo indoor alojados en contenedores
HC 20 o 40 pies, pudiéndose instalar outdoor en caso necesario. La máxima tensión de
funcionamiento del sistema de corriente continua de la planta será de 1000 Vdc, pudiéndose
dimensionar a 1500 Vdc en caso necesario.

El inversor seleccionado deberá contar al menos con los siguientes certificados:

Páginad: 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

e UL 1741-2005,

e 1EEE1547-2003, IEEE 1547.1,

+ ANSI/IEEE C62.41

e FCC Parte 15 ASB

+ NEC Artículo 690, C22. 2 No. 107.1-01(Sept. 2001)

Este proyecto se ha dimensionado con inversores de 1.2MVA Ada uno, fabricados por Jema,
pudiéndose dimensionar con otro modelo de inversores GP Tech, Ingeteam, Gamesa, Power
Electronics, Schneider Electric o similar. Como referencia se incluyen las características típicas
aproximadas de estos inversores:

Los inversores seleccionados podrán suministrar potencia reactiva cuando el inversor produce
a su potencia activa nominal en condiciones de diseño para dar cumplimiento a los
requerimientos de potencia reactiva necesaria para cumplir el código de red de México en el
punto de interconexión. Con el dimensionamiento y características de los inversores no está
prevista la instalación de equipos de regulación dinámica (STATCOMs) de potencia reactiva.

Página 4-4
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

DATOS DE ENTRADA

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Seguimiento de MPPT 570 — 900 Vde
Seguimiento de MPPT a potencia nominal 610 900 Vdc

Vacío máxima 1050 Vde

Corriente máxima 1850 A

N* seguidores MPPT. 10 3 (configurable)

Sistema de detección de pérdida de aislamiento si

DATOS DE SALIDA

Potencia activa nominal de salida * 1100 kw

Potencia aparente nominal de salida *? 1210 KVA

Tensión nominal 400 Vac, 3F

Corriente nominal 1588 A

Corriente máxima 1800 A.

Frecuencia 50/60 Hz

Factor de Potencia * Ajustable 0.91 a 1 (1210KVA máx)

<3% a potencia nominal
Extemo al Inversor, Transformador MT opcional.

Rendimiento máximo 98,70%
Rendimiento Europeo. 98,45%
Estructura de control Lógica de control y DSP. Tecnología SVM.
Arranque en rampa suave (Sof Start) EJ
ec Puerto de comunicaciones RS -485 (Opción: Ethemet,
Comunicaciones GPRS...)
PROTECCIONES
Sobretensiones Entrada y salida
Sobreintensidades Entrada y salida
Sobretemperatura Sí (incluye regulación de potencia)

Frecuencia máx / mín.
Tensión máx min.

Funcionamiento en isla
DATOS GENERALES
Ls CE Marking, VDE 0126-1-1, EN 61000-6-2, EN 61000-6-4,
Norma EN 62103, EN 50178, PO 12.3, EN 62109-1, EN 62109-2
¡Compensación Nocturna Reactiva Si_ Kit Opcional
Temperatura de funcionamiento 10% a + 50%”.
"Humedad relativa 5%-95% sin condensación
Altitud 1500 m*
Dimensiones (an x al xo) 4000 x 2000 x 750
Peso 2700Kgs.
Índice de Protección (IP) 1230
Tensión nomina de ed TZTOWA FIOONVSDANA

2 Temperatura máxima potencia nomina. Ajustar en 1.25" cada 100m sobre altud
de referencia 1500m (e 2700m-1500m=1200m => SO'C+ 1, 25*1200:100)= 39)

MVercaraP-Qadunta

Tabla. Características técnicas de los inversores

Seguidores solares:

Páginad: 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Los módulos fotovoltaicos se instalarán sobre una estructura metálica con seguimiento solar
sobre para maximizar la irradiación solar en el plano de los módulos fotovoltaicos así como la
producción eléctrica. Las estructuras deberán cumplir los códigos de construcción y
estándares de aplicación en México. Los cálculos estructurales serán realizados teniendo en
cuenta que la estructura se supone sometida a las acciones exteriores de acuerdo a la
Normativa de aplicación, las sobrecargas debido al peso propio, a la nieve, por viento y carga
sísmica, que se puedan dar en el emplazamiento. Para este proyecto se ha seleccionada una
estructura con seguimiento sobre un eje horizontal E-O tipo monofila, pudiéndose instalar
multifila en caso necesario. Fabricados por Nextracker, pudiéndose dimensionar con otro
modelo de seguidores PV Hardware, Grupo Clavijo Gonvarri Solar Steel o similar.

Figura. Dimensiones seguidor solar

Todos los elementos de metálicos que componen la estructura del tracker (postes, vigas,
barras, etc.) serán de acero S355JR, S275JR o de características similares dependiendo del
elemento estructural, y cumplirán con la norma UNE EN ISO 1461 para el tratamiento de la
superficie de acero galvanizado por inmersión en caliente que deberá ser tal que evite la
corrosión para los 25 años de vida útil de la planta. En caso necesario se podrán dimensionar
estructuras de aluminio, que deberán cumplir la Normativa de aplicación y estar anodizadas
con el objeto de que el seguidor tenga una vida útil superior a los 25 años. Como referencia
se incluyen las características típicas aproximadas de estos seguidores:

+ Alineaciones dirección Norte-Sur, para seguimiento horizontal (Este-Oeste).

+ Separación mínima entre filas de seguidores (pitch): 6,0 m en la medida de lo posible,
considerando un ratio 1/GCR > 3.0

+ Inclinación variable E-O > +55? y un acimut de 0* dirección norte-sur.

Página4 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pias
RESUMEN EJECUTIVO

+ Dispondrá de funcionamiento con backtracking.

+ Dispondrá de anemómetros para medir la velocidad del viento en caso de fuertes vientos y
protección contra sobrecargas del motor y ejes.

+ El sistema de monitorización incluirá posición de cada seguidor e interface de
monitorización.

+ El sistema de control estará basado en un algoritmo astronómico y de programación
astronómica de PLC con opción de backtracking y seguridad contra viento activa, incluso para
trackers a diferentes alturas.

+ Los trackers poseerán un sistema de control vía Wifi (Ttpo Zigbee o similar).

A

SS

Figura. Disposición seguidores

Conexión a red

El punto de conexión a red (POI) de la Planta FV de 140MWac a la red eléctrica será en la
barras de 230kV de la Subestación denominada “SE Alten Maniobras, ubicada en el proyecto
Alten 5” propiedad de Comisión Federal de Electricidad (CFE). La medida de entrega de
energía fiscal se ubicará en la subestación a un nivel de tensión de 230 kV, y la planta

Páginad: 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

fotovoltaica cumplirá en este punto de interconexión con aquella normativa establecida en las
Reglas Generales de Interconexión al Sistema Eléctrico Nacional de México que se encuentre
en vigencia en el momento de la conexión a red.

Los transformadores de potencia de bloques de potencia elevarán la tensión a 34.5kV y se
interconectarán en una red interna en Media Tensión. Para la evacuación de la energía
producida la red de Media Tensión se conectarán en la Subestación de Elevación ubicada en
el emplazamiento donde se elevará tensión mediante un transformador 34.5/230kV y partirá
la línea de evacuación 230kV aérea hasta la posición designada en la subestación “SE Alten
Maniobras, ubicada en el proyecto Alten 5” localizará a 7 km aproximadamente, a través de
la cual se realizará la conexión con la red de la Comisión Federal de Electricidad (CFE). Las
infraestructuras de evacuación se realizarán de acuerdo las condiciones indicadas por la
compañía eléctrica.

La potencia nominal o contratada de la Planta FV será de 140 MWac en el punto de
interconexión (POLI) y será limitada por el Power Plant Controller (PPC) para inyectar en la red
una potencia activa de 140 MWac como máximo, pudiendo ser superior de forma puntual de
acuerdo a la tolerancia autorizada por la compañía eléctrica. Esta potencia nominal o
contratada se alcanzará en determinadas condiciones de irradiación, temperatura, y
degradación de la potencia pico (la degradación natural de los módulos irá aumentando
anualmente hasta disponer en el año 25 del 80-82% de la potencia pico garantizada por el
proveedor de módulos). Por ello debido a la variabilidad de las condiciones ambientales
cambiantes (irradiación, temperatura, etc) harán que la potencia activa medida en el POI no
sea constante a 140MWac, por lo que para acreditar que la potencia instalada en la Planta es
140MWac se considerará la suma de las Potencias activas nominales indicadas en la placa de
características de los inversores instalados al Factor de potencia de diseño, y descontando las
pérdidas eléctricas hasta llegar al POL.

EL PPC será el encargado de gestionar las funciones dinámicas y el balance entre generación
activa y potencia reactiva; y recibirá los valores de consigna de la gestión de red y calculará
los valores de ajuste necesarios y los transmitirá a los inversores centrales y demás equipos
de compensación dinámica de potencia reactiva, si los hubiera.

Subestación elevadora (Ubicada en Alten Seis):

La subestación elevadora dispone de dos niveles de tensión, 230 kV como tensión de
distribución hacia la línea “230 kV CFE” y 34.5 kV como tensión de alimentación desde el
parque fotovoltaico. La subestación elevadora estará equipada con los equipos necesarios
para su correcta proyección, y ocupará una superficie aproximada 5.500- 6.000 m2.

La subestación elevadora tendrá una configuración simple consistente en:

Página 4-8
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

+ 1 Bahía de transformación 230kV.

e 1 transformador de potencia 34.5/230 kV.

e Celdas 34.5 kV: celdas GIS de protección, maniobras, para líneas media tensión, de
generación y transformador de servicios auxiliares.

e Edifico de control: Las instalaciones incluyen también una sala eléctrica para mantenimiento
y control, bancos de baterías, cargadores de baterías, bancos de condensadores y tablero de
transferencia automática, tableros eléctricos de c.a. y c.c., el sistema de canalizaciones, el
sistema de malla de puesta a tierra, el sistema de protección contra el rayo, el sistema de
alumbrado del patio y de la sala eléctrica, los conductores eléctricos en baja tensión (para el
alambrado de control y de servicios auxiliares), conectores y cables en A.T., cables en M.T.,
cableado de fibra óptica, obras civiles y estructuras metálicas.

Figura. Subestación elevación 34.5/ 230kV

Línea de Alta Tensión:

De este transformador de la Subestación Elevadora saldrá una línea de 230 kV de circuito
simple hasta barras de 230kV de la “SE Alten Maniobras ubicada en Alten 5” de 7 km
aproximadamente de longitud.

A partir del estudio de la infraestructura eléctrica de la planta, de las necesidades energéticas
(potencia generada), de las instalaciones eléctricas existentes y/o en proyecto, de la orografía
y Características del terreno, se ha optado por la solución de diseñar una línea aérea, cuyas
características se recogen a continuación. Para ello se han tenido presentes criterios de

Página49
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

seguridad, calidad de servicio, técnicos, estéticos, medio ambientales, económicos y de
explotación de las instalaciones. El conductor aéreo seleccionado será tipo ACSR 1113 MCM
(54/19), adecuado para dicho nivel de tensión y para la potencia que se necesita evacuar, y
compuesto de varios alambres de aluminio del mismo diámetro nominal y de uno o varios
alambres de acero galvanizado. Los alambres van cableados en capas concéntricas; todos los
alambres del alma son de acero y todas las capas exteriores son de alambre de aluminio.

[CONDUCTORES DE PROTECCIÓN | oPOW |

Tabla. Características de la línea

La distancia de vanos estimada será 190-260m, siendo el vano medio estimado entre torres
será de unos 225 m resultando aproximadamente 32 torres con una altura media de 34-36m.
El trazado se ha diseñado siguiendo caminos existentes y tratando de aproximarse lo más
posible a las lindes de las parcelas existentes, existiendo un cruzamiento de una carretera tal
como se indica en los planos. Torres de apoyo Las torres de apoyo de la línea aérea de 230kV
serán del tipo troncocónicas octogonales de chapa de acero o celosía formados por postes
metálicos auto soportados de acero galvanizado, formados por varias piezas para la
sustentación de cables y accesorios adecuados tanto para líneas aéreas así como para
transiciones aéreas subterráneas. Las torres de apoyo cumplirán con la normativa aplicable.

La forma y configuración de cada poste, estará de acuerdo a su tensión de operación,
número de circuitos, número de conductores por fase, ángulo de deflexión, velocidad del
viento soportada, así como por la disposición de las fases. Las torres dispondrán de cable de
guarda con fibra óptica por encima de los circuitos de energía, con la doble misión de
protección contra la acción del rayo y comunicación.

PáginaD 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

POSTE TRONCOCÓNICO

a

Figura. Perfil torre de apoyo de la línea 230kV

Figura. Torres de apoyo tipo de la línea 230kV

Las cimentaciones de las torres de la línea de transmisión se diseñarán en base a los estudios
geotécnicos del terreno donde se ubiquen teniendo en cuenta las cargas a las que serán
sometidas en cada caso. En general en el proyecto se diseñarán diferentes tipos de
cimentación dependiendo de las condiciones del suelo, función y tipo de cada torre pero que

PáginaD 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

serán determinadas en fases más avanzadas del proyecto. La puesta a tierra de las torres se
realizará de acuerdo a las normas técnicas y de seguridad que sean de aplicación.

Edificio de Control

El edificio de control tendrá un superficie aproximada de 800-1000 m2, y dispondrá una zona
de oficinas del personal, así como espacio de almacén y mantenimiento. El diseño del edificio
y su cimentación al terreno se hará según la legislación local y nacional aplicable. El tamaño
del edificio y el número y configuración de las habitaciones y aseos será función del número
de personas asignadas a la Planta. El edificio deberá estar equipado con lo siguiente:

- Sistema de Control y Monitorización.

- Instalaciones de fontanería y saneamiento.

- Instalación de calefacción y A.C.S.

- Vestuarios.

- Aseos conforme a la legislación aplicable y suficiente para el número de empleados
asignados a la Planta.

- Equipo anti incendios.

Figura. Edificio de control

Viales (caminos) y áreas de aparcamiento

La sección tipo de los caminos internos consiste en una plataforma de mínima 4 metros de
anchura (6 metros en las curvas) ejecutada mediante la excavación del terreno y una capa
aproximada de 15 cm de asfalto compactado de buena calidad. La construcción de caminos
dentro de la Planta incluirá la excavación del terreno vegetal hasta una profundidad en la que

PáginaD 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pias
RESUMEN EJECUTIVO

el terreno tenga las características apropiadas, nivelar y preparar la cimentación del camino,
reemplazarlo con grava y compactarlo de manera apropiada. También se considera una zona
de aparcamiento con capacidad de al menos 15 vehículos, ubicada en las cercanías del
edificio de control y lo más cerca posible del vial de acceso a planta que se haya establecido
en cada caso.

Cercado (Vallado)

El cerramiento metálico perimetral tendrá una altura de 2.5m, una distancia entre postes de
3.0m. La malla será galvanizada (rombo de 50x50 mm y espesor de la malla 3 mm), con
remate en su parte superior “razzor---ribon”, y en todo caso deberá cumplir con la medidas
de seguridad necesarias.

2.067

| 2s0ma

16) S
Figura. Vallado y puerta de acceso tipo

Zanjas y arquetas

El cable de potencia irá enterrado directamente, sin tubo, excepto en los cruzamientos, que
irán bajo tubo con protección de hormigón. El cable de comunicación y sistema auxiliares irá
siempre bajo tubo. Las arquetas necesarias se ejecutarán en hormigón prefabricado, con
sumidero y deberá cumplir con la normativa aplicable. En el caso de arquetas con entrada de
tubo se considerará el correcto sellado de los mismos. El cableado de MT irá directamente
enterrado en zanjas de al menos 80 cm de profundidad, con variaciones de anchura en
función del número de circuitos instalados.

Drenajes
Se construirá una red de drenajes para proteger los viales, las casetas de inversores y

transformadores, y edificaciones hacia el interior del proyecto, los cuales serán enviados
hacia la zona de los bordos existentes en la zona.

PáginaD 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

ACTIVIDADES DE CONSTRUCCIÓN DEL PROYECTO:
El proyecto consiste en realizar las siguientes actividades:
Preparación del terreno:

+ Delimitación del predio
+ Despalme

e Limpieza
Construcción:

Suministros

Construcción instalación de infraestructura y Paneles FV
Construcción línea de evacuación(MT)
Adecuación y conexión AT SE Alten 5
Líneas de conducción eléctrica.
Subestación

Caminos de acceso e interiores
Casetas de acceso y vigilancia

Edificio de control

Cercado con malla

Zanjas y arquetas para cableado oculto
Drenajes

ACTIVIDADES DE OPERACIÓN
+ Puesta en servicio (ver manual de operación).
ACTIVIDADES DE MANTENIMIENTO

+ Mantenimiento (ver manual de mantenimiento)

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Los principales equipos requeridos para la generación de energía eléctrica con paneles

fotovoltaicos son:

+ Panel fotovoltaico

+ Inversor

e Transformador

+ Subestación de Interconexión

PáginaD 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Ver anexos programa general de obra, planos, programa de mantenimiento y
Operación general.

11.1.2 Selección del Sitio

Es bien conocido que el cambio climático y la muy pronta escasez de los recursos no
renovables como el petróleo, el carbón y el gas natural han impactado en la conciencia de la
población, esto ha llevado a que las Energías Renovables se desarrollen y se implementen en
la mayor parte del mundo. México, como muchos de los países en desarrollo, ha iniciado la
implementación de Energías Renovables tanto en el Sector Público como en el Sector Privado.

Las reservas probadas de petróleo mundiales en Enero de 2009 eran de 1'342,207 millones
de barriles y se tenía una producción promedio de 85.4 millones de barriles por día. Si se
continúa con ese ritmo de producción, las reservas probadas del 2009 se agotarán para el
2052. En México, de acuerdo a los datos publicados por PEMEX, las reservas probadas en
Enero de 2009 eran de 14,307.7 millones de barriles y la producción de 2.608 millones de
barriles diarios. A ese ritmo, las reservas probadas del 2009 se agotarán para el 2024, en 15
años.

El documento Prospectivas del Sector Eléctrico 2010-2025 de la Secretaría de Energía
(SENER), indica que se espera un crecimiento medio anual del consumo de electricidad del
2009 al 2024 de 4.3 %, lo que implica adicionar una capacidad de 42,823 MW al Sistema
Eléctrico Nacional actual para los próximos 15 años. Tan solo en la Región Noroeste (Sonora,
Sinaloa, Baja California y Baja California Sur), se espera para ese periodo una tasa media de
crecimiento anual de 4.0 %.

Por otro lado, el consumo de combustibles fósiles para la generación de energía eléctrica
produce gases de efecto invernadero (GEI), tal como lo muestra el documento Programa
Especial de Cambio Climático 2009 — 2012 publicado en el DOF el 28 de Agosto de 2009.
Contabilizadas en esta categoría incluyen bióxido de carbono (CO2), metano (CH4) y óxido
nitroso (N20), expresadas en unidades de CO2e. Con base en el INEGEI-2006, las emisiones
de esta categoría contribuyeron con 195.6 millones de toneladas de CO2e, que representa el
27.3% de las emisiones totales del país.

PáginaD 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

Con estas proyecciones de energía del Sector Público y tomando en cuenta la escasez de los
combustibles fósiles, así como los problemas del cambio climático, no es posible pensar en
invertir en sistemas convencionales de energía, es necesario que México se enfoque en la
generación de energía por fuentes renovables.

El otro punto a analizar para la justificación de ésta propuesta es los costos tan altos que
tiene CFE para producir, transmitir y distribuir la energía eléctrica.

El sitio fue seleccionado con base en lo siguiente:
3) UBICACIÓN CON RESPECTO A LA DISPONIBILIDAD DE ENERGÍA SOLAR

México se encuentra ubicado en una región privilegiada de captación de radiación solar en el
globo terráqueo, lo que permite que destaque en el mapa mundial de territorios con mayor
promedio de radiación solar anual, con índices que van de los 4.4 kWh/m2 por día en la zona
centro a los 6.3 kWh/m2 por día en el norte del país.

Como se puede observar en la siguiente figura, el Estado de Aguascalientes es uno de los de
mayor promedio de radiación solar anual, sin embargo aún no existe un proyecto a gran
escala para la generación de energía eléctrica a partir de esta fuente.

Gradientes de Radiación Solar en México.
4) CARACTERÍSTICAS TÉCNICAS DEL PREDIO

+ El predio presenta fácil accesibilidad y estará asociado a 5 proyectos más de Alten que
se instalaran en la zona.

PáginaD 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pias
RESUMEN EJECUTIVO

+ Topografía plana que facilita la instalación de la infraestructura y sin vegetación
forestal (uso agrícola).
+ Un aspecto relevante es la cercanía a las líneas de alta tensión de la CFE en la zona.

El área donde se desarrollara el

proyecto, se ubica dentro del municipio de El Llano

localizado al sureste del estado de Aguascalientes y donde se localizan 5 proyectos más de la

empresa.

1.1.3 Ubicación física del proyecto y planos de localización

UBICACIÓN DEL PROYECTO

700000

2425000 2450000 2475000
<=,

2400000

700000

SIMBOLOGIA

Provecto

Alten.

725000

Calvillo

LÍNEADE
ALTA TENSIÓN

UBICACIÓN AMBITO ESTATAL

escala 1:177,000 N
COORDENADAS: UTM

PLANTA SOLAR ALTEN SEIS DATUM: WESB4 Z13N
750000 775000 = 825000 850000
AT
|,
Cosio > A O E
S :

Rincon de Romos
Tepezalá

San José de Gracia

2450000

Pabellon de Arteaga
í

“San Francisco de los Romo.

1]: Jesús Maria

2425000

Aguascalientes

2400000

A
CAN z
¡E ME - ARNES 6

00000 825000 850000

CLAVE

DIVISIÓN MUNICIPAL

Fuente: Imagen sombra Edo. Elaboración propia 2016.

PáginaD 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

UBICACIÓN AMBITO MUNICIPAL
PLANTA SOLAR ALTEN SEIS

escala 1:160,000 N

COORDENADAS: UTM.
DATUM: WGS84 Z13N

LÍNEA DE
Provecro E] ALTA TENSIÓN

T70000
E
“SAN FRANCISCO DELOS R
8 SANTA Mera E
3 y
nee JALTOMATE [ip
md LORETO JOSÉ MARÍAMORELOS
Jesús | RO BTUCAL
SAN ANTONI
an
Ñ
ARQUITOS, LOS HIGUERILLA,LA — CONEJAL, El
pu | CUMBRES, LAS:
0 HACIENDA NUEVA
E SAN IGNACIO, a
| Aguascalientes AGUASCALIENTES NORIASDEOJO 4
g ol
3 | SALTODE OJO CALIER
CIUDAD DE LOS NIÑOS

| DIVISIÓN MUNICIPAL

En la zona de influencia directa las comunidades más cercanas la conforman: El Tildio,
Sandovales, Aguilares, San Jerónimo, San Francisco de los Viveros, El Milagro, El Copetillo,

Palo Alto, La Unión, Los Conos y El Colorado.

PáginaD 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

UBICACIÓN DE POLÍGONOS DEL PROYECTO Y LÍNEA DE CONDUCCIÓN
ELÉCTRICA:

PROYECTO ALTEN SEIS:
LINEA DE CONDUCCIÓN ELÉCTRICA: JT

Se anexa plano de ubicación y coordenadas métricas de los polígonos del proyecto y línea de
conducción eléctrica (Datum WGS84) ZONA 13 Q.

PáginaD 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO
11.1.4 Inversión requerida
200 millones de dólares.
11.1.5 Dimensiones del proyecto

La superficie total de los predios es de 734.307 has, conformada por zonas con un uso
agrícola y en algunas partes de las colindancias de los predios, con algunos ejemplares
aislados de Nopal, Mezquite, Pirul y Eucalipto. Además de la presencia de 6 pequeños bordos
de abrevadero que serán conservados en la zona.

11.1.6 Uso actual de suelo

De acuerdo con la carta de uso del suelo y vegetación serie IV a escala 1:250,000, del INEGI,
el predio presenta un tipo de uso del suelo de IAPF (agricultura de temporal). Durante la
visita de campo se observaron las zonas agrícolas con algunos elementos esporádicos en los
márgenes de los predios de Mesquite, Huizache, Pirul y Eucalipto, y 6 bordos pequeños de
abrevadero hacia el interior de los polígonos del proyecto los cuales serán conservados.

Páginal 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

794000

794000

Alten USO DEL SUELO Y VEGETACIÓN -AMBITO LOCAL
energías

PLANTA SOLAR ALTEN SEIS

798000 802000

798000 802000

escala 1:15000 IN
COORDENADAS: UTM.
DATUM: WGS84 Z13N
806000

SIMBOLOGIA CLAVE mer EE sae Mz —
py PL

LÍNEA DE MH acua y

PEESIO, JALTA TENSIÓN RS >

11.1.7 Urbanización del área y descripción de servicios requeridos

El sitio donde se localiza el proyecto no presenta servicios urbanos, solo se presentan por la
zona, Una carretera estatal, caminos de terracería y algunas Comunidades rurales en la zona.

11.2 Características particulares del proyecto

11.2.1 Programa General de Trabajo

A. Ver programa anexo

Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

11.2.1.1 Estudios de campo y gabinete
Se realizaron los siguientes estudios de campo:

+ Estimación potencial y observada de la vegetación y fauna en bibliografía y en campo del
Sistema Ambiental y zona del proyecto.

+ Elaboración de cartografía y análisis geográfico mediante un sistema de información
geográfico

+ Aplicación de metodología para evaluación de impactos.

11.2.2 Preparación y Construcción
Las principales actividades de preparación y construcción involucran:

16. levantamiento topográfico.

17. Despalme

18. Limpieza

19. Suministros

20. Construcción instalación de infraestructura y Paneles FV
21. Construcción línea de evacuación(MT)
22.Adecuación y conexión AT SE Alten 5
23.Líneas de conducción eléctrica.

24. Subestación

25.Caminos de acceso e interiores

26. Casetas de acceso y vigilancia
27.Edificio de control

28. Cercado con malla

29.Zanjas y arquetas para cableado oculto
30. Drenajes

11.2.3 Descripción de las obras asociadas o provisionales

B) Descripción de obras y actividades provisionales

Almacén temporal en la zona del proyecto, el cual será desmontado al final de la preparación
y construcción. Sanitarios portátiles que estarán durante las actividades de preparación y
construcción del proyecto.

11.2.4 Etapa de operación y vida útil del proyecto

Páginal 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Se adjunta impreso el proyecto técnico que describe en mayor detalle en qué
consiste el proyecto.

Adicionalmente, se complementa con la siguiente información:

La conversión fotovoltaica es un proceso físico consistente en la transformación de la energía
de la radiación electromagnética absorbida por un determinado material en energía eléctrica.
La célula fotovoltaica es un dispositivo electrónico capaz de transformar la energía de la
radiación solar en energía eléctrica. El módulo fotovoltaico consiste en la interconexión
eléctrica de un determinado número de células solares de forma que la tensión y corriente
suministrados se incrementen hasta ajustarse al valor deseado. La unión eléctrica puede ser
en serie, se suman las tensiones unitarias manteniéndose fija la corriente, o en paralelo, se
mantiene fija la tensión y se suman las corrientes. Posteriormente, este conjunto es
encapsulado de forma que quede protegido de los agentes atmosféricos que le puedan
afectar cuando esté trabajando a la intemperie, dándole a la vez rigidez mecánica y
aislándole eléctricamente, como se muestra en el siguiente esquema:

MARCO DE ALUMINIO
FRONTAL
e JUNTA DILATACIÓN e (VIDRIO TEMPLADO) CELULA FOTOVOLTAICA

ENCAPSULANTE
(EVA)

CINTA DE COBRE ESTAÑADO
CAJA DE CONEXIÓN

1] TEDLAR
SU BORNA DE CONEXIÓN

AGUJERO DE FIJACIÓN

El proyecto fotovoltaico consiste en agrupaciones de paneles o módulos fotovoltaicos que se
sitúan sobre estructuras soporte metálicas con seguimiento a un eje (los módulos se mueven
siguiendo el movimiento del sol para incrementar la producción), tal como se detalla en el
proyecto.

Los paneles están conectados a unos inversores de potencia, que son utilizados para
convertir la corriente continua generada por los paneles fotovoltaicos en corriente alterna. A
continuación, los transformadores de potencia elevarán la tensión de salida del inversor a la
tensión de necesaria para la distribución interior de la planta y de la línea de evacuación
desde la planta solar hasta su conexión con la subestación elevadora para su conexión a red.

Páginal 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Para la operación y mantenimiento (O8M) de la planta, se contratará a una empresa de
primer nivel que tenga experiencia en la operación y mantenimiento de plantas fotovoltaicas
y será esa empresa la que se ocupe de dar mantenimiento a todos los equipos y materiales.
No obstante, los proyectos fotovoltaicos se caracterizan por tener unos requerimientos de
operación y mantenimiento muy bajos, en comparación con cualquier otra tecnología de
generación.

En cuanto a la maquinaria y equipos requeridos para la O8M, en base a nuestra experiencia
serán automóviles y todoterrenos, que estarán a disposición del personal encargado de la
O8:M y vigilancia, que circularan normalmente por los viales de la planta. Normalmente no se
requiere maquinaria especial para el O8M, pero en el caso de avería puntual de los
componentes más voluminosos y pesados como transformadores de potencia o inversores
ubicados en los edificios proyectados, se retirarán de las casetas y se repondrán equipos
nuevos mediante camión grúa o pluma. También puntualmente podría utilizarse, en caso
necesario, pequeña maquinaria (retroexcavadoras) para labores de obra civil menores como
la apertura de zanjas o limpieza de cunetas. Para la limpieza del polvo y suciedad que pudiera
depositarse en los paneles lo habitual es mediante un camión cisterna o camión con un
remolque y un depósito de agua que circule por los viales o calles de paneles.

En cuanto al procedimiento para reposición de paneles dañados o cuya vida útil llegue a su
fin, para asegurar el correcto almacenamiento, podemos tener dos situaciones: a) un defecto
o daño en un panel fotovoltaico que se reemplazara por uno nuevo, sin ninguna acción
adicional al cambio de un módulo por otro equivalente, b) al fin de su vida útil (el producto
está previsto que tenga una vida útil superior a 25 años y cercana a 40 años). En los dos
casos se procederá a la adecuada gestión del residuo (módulo fotovoltaico), que en este caso
serán los módulos en su totalidad e integridad, al no existir componentes separables, en base
a la normativa vigente.

A modo de ejemplo, en el mercado fotovoltaico en Europa existen empresas especializadas
en la gestión de este tipo de residuo (por ejemplo http://www.pvcycle.org/).En el sitio se
habilitará una zona dentro del almacén principal donde se podrán disponer de manera
temporal los paneles, para que posteriormente sean recogidos para su disposición final.

Se anexan a este documento impresos los programas de operación y mantenimiento de los
diferentes equipos y el plan general de operación y mantenimiento de una planta
convencional, respecto al correcto manejo de los paneles solares.

El proyecto prevé una vida útil de 40 años.

Páginab 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS
mos
RESUMEN EJECUTIVO
IT. 2.5 Equipo y materiales a utilizar

Ver explosión de insumos en anexo técnico.

11.2.6 Etapa mantenimiento

Mantenimiento Preventivo y Correctivo:

La etapa de operación y mantenimiento (O8M) considera la fase de generación de
electricidad a partir de energía solar por medio de la Planta Fotovoltaica, para su posterior
transmisión a la red de transporte existente en el punto de conexión. Por otra parte, también
se consideran en esta etapa las labores de monitorización, vigilancia y mantenimiento.

Las características principales de estas actividades se describen a continuación:

1. Generación de energía y transm

Los paneles fotovoltaicos absorberán la energía procedente de la luz solar en forma de
fotones transformándola en energía eléctrica. Desde los paneles fotovoltaicos la energía es
transmitida a través de conductos soterrados hacia los inversores y transformadores hasta
elevar la tensión deseada. Después, desde los transformadores la energía es conducida
mediante líneas aéreas a la subestación de elevación y switcheo, donde la tensión se eleva
para su conexión a red.

2. Monitorización y vigilancia

La monitorización de los equipos que componen la planta fotovoltaica así como la vigilancia
de la misma durante la fase de operación, podrá realizarse tanto de manera remota como
presencial. La vigilancia corresponde al sistema de seguridad y control de accesos mediante
cámaras de televigilancia. El control presencial corresponde a guardias en el área de la
Planta Fotovoltaica, destinados a velar por la seguridad de las instalaciones.

El sistema de monitorización remoto de la operación de la Planta Fotovoltaica, comprende
actividades de supervisión del funcionamiento de los paneles, inversores, transformadores y
subestación, así como gestión de alarmas ante cualquier fallo de cualquier de los equipos.

3. Mantenimiento

La etapa de operación considera actividades de mantenimiento preventivo y correctivo:

Páginab 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

a) Mantenimiento preventivo: Consiste en la realización de determinados trabajos con el
fin de evitar posibles averías en el futuro. Estas tareas se pueden resumir básicamente en los
siguientes puntos:

Inspección de paneles

Inspección de estructura soporte
Inspección de cuadros eléctricos BT
Inspección de inversores

Inspección de cableado

Inspección de transformadores y celdas MT
Inspección de sistemas auxiliares
Inspección de resto instalaciones
Inspección de líneas de conducción eléctrica

Además, el mantenimiento preventivo incluye la limpieza de los equipos e instalaciones
anteriormente mencionadas, así como análisis termográfico para detectar posibles puntos
Calientes en las diferentes partes de la instalación fotovoltaica. Este mantenimiento se
realizará cada 6 meses aproximadamente.

Estas actividades están descritas en el Cuadro NO 1.

b) Mantenimiento correctivo: Se refiere a mantenimientos de mayor envergadura y
considera actividades tales como:

. Reparación o sustitución de piezas de equipos eléctricos o mecánicos averiados en
la etapa de explotación, como pueden ser transformadores, inversores, motores, paneles,
cableado, aparamenta eléctrica, etc.

. Actividades de mantenimiento generadas por eventos no previstos tales como daño
y/o robo, siniestros, averías por causas de fuerza mayor como tormentas, etc.

Específicamente, en cuanto a los correctivos, se realizará el mantenimiento que indiquen en
cada caso los fabricantes de los diferentes materiales (Ver anexos). En general, no hay un
plan específico para un correctivo sino que directamente procede a la reparación o
sustitución de los elementos averiados. En los manuales de los fabricantes de componentes
se dan indicaciones de cómo reponer o reparar ante cualquier avería en los equipos. El resto
de averías en condiciones óptimas de operación de la planta suelen ser habituales en
cualquier mantenimiento eléctrico en baja tensión o media tensión. En todo caso se
gestionaran todos los residuos que se puedan generar durante la O8M de forma necesaria
para cumplir las leyes de aplicación. Se dará formación suficiente al equipo de personal en
planta para poder reparar las averías.

Cuadro N' 1:

Páginab 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Descripción de las actividades de mantenimiento preventivo, acciones a seguir y
tipo de personal definido para su ejecución

COMPONENTE/EQUIPO DESCRIPCIÓN ACCIÓN A
Revisión de polvo u otro elemento Limpiar los paneles.
Revisión de daño fisico, roturas o. | — Se recomienda cambio de Paneles si se
defectos cosméticos encuentra alguno dañado.
Revisión de cableados entre los Apriete y saneado de las conexiones o
Paneles Fotovoltalcos Paneles Fotovoltaicos. Cambio de cable si es necesario. Obrero
Revisión de los elemento de fiación a
estructura. Apriete y reemplazar si es necesario.
" Revisión termográfica y sustitución de
Revisión de los strings. Paneles si se encuentra alguno dañado.
Revisión de estructuras metálicas de | — Apriete y reemplazo de la estructura si es Obrero
soporte Necesario,
Estructura metálica soporte |. Revisión mecánica completa de — | Apriste y reemplazo de la estructura si es obrero
Seguidores solares tornillería, cimentación, perfilería, etc. necesario.
Revisión eléctrica completa de Revisión eléctrica y reemplazo de Técnico
autómatas, motores, PLC, eto Componentes si es necesario Especializado
Revisión de las condiciones de los Revisión eléctrica. Técnico
cuadros. y Especializado
Cuadros Eléctricos BT Limpiar polvo y suciedad. pe
Revisión de funcionamiento correcto Analizar información obtenida de Técnico
Medidores de Energía. analizadores, data logger y medidores. | Especializado
Revisión de daño físico, golpes, ruidos | Revisión eléctrica y mecánica y reemplazo de|
y funcionamiento general componentes si es necesario.
Revisión de las condiciones de Limpiar polvo y suciedad del sistema de
lorena ventilación. ventilación. Técnico
Revisión de cableados Apriete y saneado de las conexiones o | E*Pecialzado
Cambio de cable si es necesario.
Revisión de temperatura de operación. Revisión termográfica y reemplazo si es
Revisión general de caeados BT. | FOVSón oléciic y reemplazo dl cab slas|. Téeico
Cableado Revisión general de cableados MT. Revisión eléctrica y reemplazo del cable si es|

necesario.

Revisión general del cableado a tlerra

Revisión eléctrica y reemplazo del cable si es|
necesario.

Técnico
Especializado

Instalación MT /
transformadores y celdas

Revisión de daño físico, golpes, ruidos
en equipos de MT

Revisión eléctrica y mecánica. Reemplazo de |
equipos si es necesario.

Técnico
Especializado

Revisión de las condiciones de
ventilación.

Limpiar polvo y suciedad del sistema de
ventilación.

Técnico
Especializado

Revisión de cableados-puentes MT

Apriete y saneado de las conexiones o
"cambio de cable si es necesario.

Técnico
Especializado

Revisión de temperatura de operación,

Revisión termográfica y reemplazo si es
necesario.

Técni
Especializado

Sistemas auxiliares

Revisión general de funcionamiento de
los sistemas de monitorización, estación
"meteorológica y seguridad

Revisión eléctrica y reemplazo de equipos si
es necesario,

Técnico
Especializado

Revisión de las condiciones de
ventilación y suciedad.

Limpiar polvo y suciedad del sistema de
ventilación.

Obrero

Resto instalaciones

Revisión del terreno, vallado, control de

la vegetación, viales, drenajes,
edificaciones.

Revisión visual y saneamiento o reparación sil
'es necesario.

Obrero

11.2.7 Descripción de las obras asociadas al proyecto

Solo será la Subestación que se localiza en el Proyecto de Alten 5 Territorio 2.

Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

RESUMEN EJECUTIVO
11.2.8 Etapa de abandono de sitio

Hasta este momento no se tiene contemplado el abandono del proyecto, sin embargo, en su
momento se realizarán, de manera genérica las siguientes actividades:

e Retiro de la infraestructura.

+ Estabilización del terreno.

+ Dejar el sitio en óptimas condiciones para poder ser reutilizado con el uso de suelo
autorizado.

+ Reforestación perimetral en los primeros 10 años de operación.

Descripción de las actividades:

Una vez superada la vida útil de los elementos que componen la planta fotovoltaica (40
años aproximadamente), se pueden tener varias alternativas para tratar la fase de
abandono:

. Alternativa principal: sustituir los elementos principales de la planta fotovoltaica por
unos nuevos y continuar con la explotación de la central durante otro periodo de tiempo
similar, aprovechando las infraestructuras del proyecto inicial, siempre y cuando la
situación económica lo permita.

. Alternativa_secundaria: En caso de resultar inviable la continuidad de la explotación
de la central, se procederá al desmantelamiento de las instalaciones, dejando el sitio en
óptimas condiciones para que se pueda utilizar el terreno para el desarrollo de otro tipo de
actividad industrial siempre que fuera posible y así continuar con el uso industrial con que
actualmente se cuenta.

En caso de llevarse a cabo el cierre del Proyecto y, por tanto, tener que proceder a
desmantelar la instalación, se retirarán todos los elementos utilizados durante la etapa de
operación. Parte de estos equipos serán comercializados, mientras que el resto será
dispuesto en lugares habilitados según las condiciones establecidas por la legislación
vigente al momento del cierre. Es importante indicar que el sistema de construcción de la
Planta Fotovoltaica, las estructuras y soporte metálicos, y de las líneas eléctricas de
conducción son ensambladas en el propio terreno, lo que permite fácilmente el desarme y
retiro total de las estructuras, incluyendo el retiro de los tornillos de anclaje, y los módulos
fotovoltaicos. Según se indica en el proyecto las edificaciones proyectadas prefabricadas
facilitan desmontaje y retiro posterior en el desmantelamiento.

A continuación se resumen las obras de desmantelamiento:

1. Desmantelamiento de la instalación eléctrica.

Páginab 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Desmantelamiento de sistemas de acondicionamiento de potencia.

Desmantelamiento de infraestructura de Media Tensión.

Desmantelamiento de módulos fotovoltaicos.

Desmantelamiento de la estructura soporte.

Desmantelamiento de la cimentación, tornillos de anclaje o estructura hincada según
corresponda.

7.  Desmantelamiento de las líneas eléctricas de conducción eléctrica.

DARAN

1.1 Desmantelamiento de la instalación eléctrica

El desmantelamiento de la instalación eléctrica se realiza en distintos tramos: un primer
tramo de interconexión entre módulos con cables fijos a la estructura, un segundo tramo
de red de canalizaciones hasta el inversor y un último tramo, desde el inversor hasta el
transformador de potencia (circuito AC).

Todo el cableado eléctrico se realiza mediante conductores de cobre o aluminio unipolares
flexibles, con aislamiento XLPE y recubrimiento de PVC.

Los trabajos de desmantelamiento de la instalación eléctrica consistirán en:

. Desconexión de cableado de interconexión de módulos. Acopio en camión para
transporte, ya sea a vertedero autorizado o a otro emplazamiento para su posterior
reciclado/reutilización.

. Recuperación y transporte a vertedero autorizado de cableado eléctrico instalado en
bandejas. Acopio en camión y transporte a vertedero autorizado o, al igual que en el caso
anterior, a otro emplazamiento para su posterior reutilización/reciclado.

. Desconexión y desmontaje de elementos de conexión y protección y acopio en
camión de transporte.

1.2 Desmantelamiento de sistemas de acondicionamiento de potencia

En paralelo al desmantelamiento de toda la instalación eléctrica se desconectarán los
inversores de todas las instalaciones. En el caso de este parque solar, todos los inversores
son equipos de grandes dimensiones por lo que será necesaria la ayuda de una carretilla
elevadora o grúa para acopiar los inversores en camión.

Los inversores serán trasladados para su posterior utilización y, si ésta no es posible, se
llevarán a sitio autorizado.

1.3 Desmantelamiento de infraestructura de Media Tensión

Páginab 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

En principio, es necesaria la desconexión de la extensión de la línea de evacuación y de
toda la infraestructura común de evacuación del resto de la red de distribución en el punto
en el que se realiza la conexión en Media Tensión para asegurar el buen funcionamiento de
la red.

En segundo lugar, habrá que proceder al desmontaje de todos los equipos
(transformadores, celdas de media tensión, aparamenta, etc.) de los elementos que
constituyen la infraestructura de Media Tensión, así como de los postes y la línea de 34,5
kv,

Para realizar los trabajos anteriores, se hará uso de un camión grúa en el que se acopiarán
todos los materiales y, a continuación, se transportarán a vertedero autorizado.

1.4 Desmantelamiento de los módulos fotovoltaicos

Para llevar a cabo el desmontaje de los módulos que constituyen el generador fotovoltaico,
hay que tener en cuenta que éstos están unidos a la estructura soporte mediante tortillería,
en varios puntos de su marco de aluminio.

Una vez desmontados, los módulos se trasladarán a un camión, haciendo uso para ello de
una carretilla elevadora y grúa.

En caso de la no reutilización de los módulos fotovoltaicos se procederá a la adecuada
gestión del residuo (módulo fotovoltaico), que en este caso serán los módulos en su totalidad
e integridad, al no existir componentes separables, de acuerdo a la normativa vigente.

1.5 Desmantelamiento de la estructura soporte

Para realizar el desmantelamiento de las estructuras soporte de los módulos fotovoltaicos,
el primer paso es el desmontaje y la disposición adecuada de los mismos.

Los materiales metálicos que se obtienen del desmontaje de las estructuras soporte se
acopiarán y se cargarán en camión con la ayuda de una carretilla elevadora y/o un camión
grúa. Posteriormente, es necesario trasladar estos materiales a un sitio autorizado.

1.6 Desmantelamiento de cimentación, tornillos de anclaje o hincado

Las losas de hormigón de las casetas prefabricadas o los cimientos de las estructuras
soporte (en caso de no realizarse mediante tornillos de anclaje o hincado directo) estará
constituida por pilotes o zapatas de hormigón. Se extraerán estos bloques de hormigón del
terreno y posteriormente se acopiarán y cargarán en camión con la ayuda de una carretilla

Página / 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

elevadora y/o un camión grúa. Los bloques de hormigón serán trasladados para su
posterior utilización y, si ésta no es posible, se llevarán a su destino final autorizado.

En caso de realizarse mediante tornillos de anclaje o hincado, se retirarán del terreno con
la maquinaria correspondiente.

1.7 Desmantelamiento de las líneas de conducción eléctrica:

El anclaje, postes, cables y demás accesorios montados para la conducción de la energía
eléctrica asociada a los 5 proyectos de Alten, será desmontada en su totalidad, donde la
mayor parte de los elementos pueden ser dispuestos en sitios de reciclaje.

Con el retiro de toda la infraestructura del proyecto, que como ya se mencionó en su mayor
parte se compondrá de manera desmontable para facilitar su desmantelamiento, y para
dejar el terreno en óptimas condiciones para continuar con el uso industrial se realizaran las
siguientes actividades puntuales ya que por la naturaleza del proyecto el sitio no se verá
muy afectado en sus condiciones de suelo, geología o topografía:

1.- Emparejamiento o nivelación del terreno con suelo vegetal en caso de ser necesario: en
cualquier caso, la instalación de la planta fotovoltaica no habrá alterado de manera
importante la pendiente del terreno.

2.- Limpieza general de todo tipo de residuos de construcción y de la infraestructura.

3.- Se prevé un programa de reforestación en los primeros 10 años de operación del
proyecto, a llevarse a cabo en la periferia del terreno.

Programa de reforestación Perimetral

El proyecto consiste en un PARQUE SOLAR con fines de producción de energía limpia y de las
líneas de conducción de energía eléctrica asociada con los otros 5 proyectos de la empresa
que se localizan en la misma zona. La actividad de reforestación perimetral se realizará en el
predio de la Planta Solar Alten Seis.

Página / 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

UBICACIÓN DEL PREDIO Y SITIO PARA LA REFORESTACIÓN:

ZONA PERIMETRAL DEL PREDIO A REFORESTA!
Diseño y número de árboles:

Todos los árboles llevarán un tutor resistente, de 2,00 m. de alto y 2,0 pulgadas de
diámetro. Se amarrará el árbol al tutor con cinta plástica o amarras del tipo totora, sin
producir estrangulamiento al árbol. El tutor deberá ser enterrado a un mínimo de 30 cm de
profundidad.

Para este proyecto se realizarán actividades de plantación de árboles en el Proyecto Solar
Alten Seis que presenta una superficie de 734.307 has, para los cuales se estima serán
plantados 100 árboles anualmente durante los primeros 10 años de operación, lo
que nos da un total de 1,000 árboles a reforestar.

ESPECIE PROPUESTA A UTILIZAR:

NOMBRE CIENTÍFICO NOMBRE CANTIDAD UBICACIÓN

Página 7 2

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

RESUMEN EJECUTIVO
COMÚN ANUAL
. ZONA NORTE
Schinus molle PIRUL 100 PERIMETRAL
TOTAL EN 10 AÑOS 1,000 DEL PROYECTO

Objetivos:

Investigación, experimentales y demostrativas

Conductivas o moderadoras de ruido

Control de sombra

Tipos de reforestación

inna da abaratar

1. Contribuir a la reducción de la concentración de Partículas Suspendidas Totales (PST)
en la atmósfera, en la zona del proyecto y sus alrededores.

2. Incrementar la cubierta arbórea perimetral, a fin de mejorar la calidad del aire,
captura de COZ, la recarga de los mantos acuíferos y reducir los problemas de erosión eólica.
3. Barrera rompevientos en la zona del predio.

4. Mejoramiento paisajístico del sitio.

5. Medida de mitigación en la zona del proyecto.

ACCIONES IMPORTANTES QUE SE APLICARAN Y CONSIDERARAN PARA EL ÉXITO
DE LAS ACTIVIDADES DE REFORESTACIÓN

La selección de especies para llevar a cabo las actividades de reforestación en esta zona
debe cumplir algunos requisitos y condiciones que permitan el éxito de las plantaciones, así
como:

. Recuperación del paisaje
. Mejoramiento de las condiciones ambientales
. Características estéticas y escénicas.

Página 7 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Para conseguir el éxito en las actividades de reforestación, las especies seleccionadas
deberán ser de naturaleza tal que una vez que sean plantadas se adapten a las condiciones
de clima y suelo, es decir que serán plántulas de las cuales se registre ya existencia y
sobrevivencia.

Por lo tanto, cada una de las áreas del proyecto que se reforestarán será previamente
analizada para determinar el tipo de planta que se sembrara considerando las siguientes
variables:

. Objetivo

. Clima

. Topografía

. Tipo de suelo

. Sitio donde será colocado

MATERIALES Y EQUIPO A UTILIZAR

> Plantas

> Camioneta pic-up
> Palas

> Picos

> Carretillas

> Guantes
MANTENIMIENTO

Almacén de agua móvil

Camioneta

Abonos orgánicos

En caso de enfermedades o ataque de plagas (agroquímicos)

RECURSOS HUMANOS
> Supervisor Responsable.
> Ayudantes.

COSTOS, MATERIALES Y PERSONAL NECESARIO PARA LLEVAR A CABO LAS
ACTIVIDADES:

Capacitación cantidad | tiempo | costo Costo

unitario | total

pesos | pesos
Curso de Capacitación 1 1 día 2,000 2,000
PLANTA

Página / 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

renovables

RESUMEN EJECUTIVO

Árboles 100 - 100 10,000

Transporte de la planta 1 1 500 500
PERSONAL Y MATERIALES

Palas 2 15 días 200 400
Picos 2 15 días 150 300
Carretillas 1 15 días 500 500
Azadones 2 15 días 100 200

Supervisor 1 15 días | 5,000 5,000

Ayudantes 2 15 días | 3,000 6,000

MANTENIMIENTO o

Riego 24 1año 500 12,000
Fertilizantes orgánicos 1 1año 500 500

TOTAL 37,400

*100 ARBOLES ANUALES EN LOS PRIMEROS 10 AÑOS DE OPERACIÓN, COSTO ESTIMADO DE LA
REFORESTACIÓN SERÁ ANUAL POR 10 AÑOS.

De acuerdo a la siguiente metodología:
PROCEDIMIENTOS Y TÉCNICAS

. Reforestación: a partir de planta de vivero.

Plantación
Aspectos a tomar en cuenta para la ubicación de la plantación:

1. Período de reforestación: El periodo recomendable es con el inicio de la temporada
pluvial, con la finalidad de aprovechar la temporada húmeda con la finalidad de lograr el
mayor éxito de sobrevivencia.

2. Accesibilidad a mantenimiento y riego.

3. Seleccionar especies adecuadas al clima y tipo de suelo.

De acuerdo con las características del sitio, la escasa precipitación y las especies
seleccionadas se considera lo siguiente:

MÉTODO PARA EL DESARROLLO DEL PROYECTO
1. Preparación del Terreno:

Página / 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Cuando se va a efectuar una plantación generalmente se considera: la especie, lugar donde
se plantará, necesidades de la planta, densidad de plantación, etc., pero casi siempre se
ignora la preparación del terreno donde se pondrán las plántulas.

La preparación del terreno puede realizarse manualmente y en otras situaciones lo más
conveniente es hacerlo de forma mecanizada; para ello, se debe tener en mente que se trata
de minimizar costos, lograr la estabilización de los suelos, cuando éste sea el problema y
lograr el éxito de la plantación. Un aspecto de relevante importancia, que también debe ser
tomado en cuenta, es la época de preparación del terreno, la cual se recomienda realizar
previo a la plantación, de preferencia entre noviembre y abril, es decir, en la época de
estiaje.

La técnica que más se ha empleado es la cepa común, usándose en algunos casos
indiscriminadamente, lo que ha ocasionado que a veces no se obtenga el éxito esperado; lo
anterior tal vez se debe al desconocimiento de cuál es la técnica idónea para cada condición
y por facilidad se recurre a esa técnica por ser sencilla y económica.

2. Selección y Preparación de la Planta en el Vivero:

La selección de la planta debe ser rigurosa, ya que la calidad de la misma influirá en la
prosperidad de la futura plantación, por ello las plántulas deberán tener de 1 a 1.5 m de
altura con tallo endurecido o lignificado, sin deformaciones ni daños, recto, con un sistema
radical bien desarrollado y capaz de superar el estrés natural de la plantación y la
subsecuente estación de sequía.

Por otro lado uno o dos días antes de la plantación, debe aplicarse un fuerte riego a las
plantas con la finalidad de que la humedad pueda ser utilizada por las plántulas en caso de
que no llueva inmediatamente después de la plantación, así mismo se persigue que el
cepellón tenga buena consistencia y no se desmorone con el manipuleo a que está sujeto al
transportarse y plantarse.

3. Transporte de la Planta:

Algunas consideraciones a tomar en cuenta para ser un transporte adecuado son los
siguientes:

1. La planta debe trasladarse en horas frescas del día para evitar que se deshidraten o
marchiten.

2. Los vehículos deben desplazarse a bajas velocidades para evitar que la planta se maltrate
o se deseque.

Página / 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

3. Los vehículos deben de preferencia, protegerse con una lona para que la planta no se
estrese por la acción del solo del viento.

4. Se debe evitar apretar demasiado los envases al acomodarlos para no dañar la planta.
4. Distribución de las plantas:

La distribución de las plantas en el sitio de plantación debe hacerse tal como se trajo del
vivero, dejándose a un lado de la cepa, procurando seguir cierto orden.

5. Poda de la raíz, rasgado y quitado de los envases:

Para hacer la poda de la raíz se corta el envase con todo y cepellón a uno o dos centímetros
de la base, de manera que las raíces de la parte final sean podadas y se eliminen posibles
enrrollamientos de las mismas. Con esta acción se logra desechar defectos del sistema
radical y se ayuda a que las raíces se fijen más rápidamente en el suelo, al crear las
condiciones para que se generen nuevos puntos de crecimiento.

6. Plantado:

Antes de poner la planta en una cepa, es conveniente que en el fondo se pongan unos 8
centímetros de tierra de manera que quede asentada en el suelo blando. La planta debe
quedar ubicada en el centro de la cepa y en posición vertical, después se procede a vaciar la
tierra; una vez que esté llena la cepa, deberá apisonarse fuertemente alrededor de la planta
para que tenga buen contacto con el suelo y se eviten que queden espacios de aire.

Los envases deberán recogerse, debiendo evitar que queden tirados, ya que el proceso de
degradación es lento. Finalmente, es aconsejable hacer un cajete alrededor de la planta para
que exista buena captación de agua, sobre todo en lugares de escasa precipitación,
independientemente del método de preparación del terreno empleado.

Método de Plantación:

Sistema de cepa común.

1. Consiste en hacer una cepa de 40x40x40 centímetros, depositando a un lado de la
cepa, la tierra de los primeros 20 centímetros (es la tierra más fértil) y en el otro lado, de los
20 centímetros más profundos (pues es tierra menos fértil).

2. La primera acción, ya en el momento de plantar, es quitar el envase sin dañar la raíz,
con la advertencia de retirar el plástico de la plantación, pues la bolsa no es biodegradable y
puede convertirse en combustible dentro de una posible conflagración forestal, que podría en
alto riesgo a la propia reforestación.

3. Una vez quitada la bolsa, se procede a plantar el árbol, colocándolo correctamente en
la cepa para rellenar y apisonar la tierra de alrededor.

Página / 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pas
RESUMEN EJECUTIVO

SISTEMA DE CEPA COMÚN:

Am”

Primaros 20 cm Segundos 20 cm

(tema mas fé) (era menos fr)

Primeros 20 cm Segundos 20 cm
[tira mas ar) (riera menos tá)

SÁ

Fuente: Manual de reforestación (CONAFOR).

MANTENIMIENTO

Con la finalidad de lograr viabilidad en el desarrollo de los árboles se deberá de establecer un
programa de mantenimiento y tomar medidas de precaución para evitar la afectación de los
mismos.

Se deberá estar atento a las condiciones atmosféricas y, en tiempo de secas, extremar las
precauciones, eliminando hierbas secas.

La reforestación requerirá de limpias periódicas y en algunos casos de acolchado con hierba
muerta o con piedras alrededor de la planta para conservar la humedad y evitar forrajes
indeseables. Es fundamental analizar de manera previa, la fertilidad de los suelos para en
caso de ser necesario, suministrar a la plantación los fertilizantes orgánicos requeridos y
adecuados; de contar con sistema o alternativas de riego, se recomienda aplicarlos en época
de secas.

Página / 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Una vez plantados necesitan de ciertos cuidados para ayudarles a crecer sanos y resistentes
a las plagas y enfermedades. Algunas recomendaciones son:

1. En época de sequía, regar el árbol periódicamente (depende la especie). La hora ideal
para el riego es en la tarde, Con ello se evita la evaporación y el riesgo de quemaduras en
las plantas por la acción del agua y el sol, además la capacidad de absorción es mayor
debido a que el suelo se está enfriando.

2. Si llueve no es necesario, pues el exceso de agua también es un riesgo ya que podría
pudrirse.

3. Es recomendable mantener una capa de hojas, ramas y pequeñas piedras alrededor
del tallo.

4. En ocasiones es necesario renovar la vara que sirve de apoyo del nuevo arbolito.

5. Quita las hierbas que pueden limitar el crecimiento de la planta.

6. Cercar la plantación para evitar el posible daño por apisonamiento.

7. Restringir la entrada de animales que disfrutan de los árboles como alimento.

8. En caso de presencia de plagas y/o enfermedades avisar a especialista para dar
tratamiento

9. Es recomendable fertilizar con abono orgánico anualmente previo a la temporada de
lluvias.

10. Consolidar continuamente las estructuras de captación de agua (cajetes)

11. Mantener una bitácora de revisión para mantener el porcentaje de sobrevivencia por
arriba del 80 % del total de los ejemplares reforestados.

12. En caso de que el porcentaje sea menor del 80 %, se deberán de reponer los
ejemplares que se hayan secado o dañado.

CRONOGRAMA:

ACTIVIDAD 1/12/3/|4 /|5/6 |7 |8 [9 |10 |11 |12

AÑO 1

Selección de las áreas a reforestar
Determinación de la cantidad y especies de plantas a
reforestar

Obtención de la planta en vivero

Preparación del terreno

Transporte de la planta

Plantación

Seguimiento

Mantenimiento

1 AÑO

Mantenimiento

Página / 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

11.2.9 Generación, manejo y disposición de residuos sólidos, líquidos y emisiones a
la atmosfera

EMISIONES A LA ATMÓSFERA

Este proyecto en su etapa de preparación del terreno generará un aumento en la
concentración de las partículas sólidas suspendidas, y en su etapa de operación los vehículos
elevarán las concentraciones de Ozono, CO, NO, y SO». Las emisiones a la atmósfera
producidas por la maquinaría y equipo de transporte serán controladas ajustando los tiempos
de optimización de uso, con un mantenimiento adecuado, además de la previa verificación de
las emisiones y su ajuste a la normatividad ambiental vigente las veces que sea necesario
durante el tiempo que se encuentren funcionando en el área del proyecto.

EMISIONES DE RUIDO.

En lo que se refiere al ruido generado, se espera estar por debajo de los límites máximos
permisibles marcados en las normas oficiales mexicanas del rubro, mencionadas
anteriormente, y en caso contrario deberán ajustar los sistemas de escape a fin de emitir el
ruido en los niveles permisibles.

GENERACIÓN DE RESIDUOS.

+ Residuos sólidos domésticos

Se generarán residuos como resultado de la alimentación de los trabajadores, dichos residuos
serán almacenados en contenedores metálicos con su tapa correspondiente para facilitar la
disposición final en el Relleno Sanitario del Municipio de Aguascalientes “San Nicolás”

Tipo Método de Confinamiento final
Recolección de los residuos
Comida Bote de 200 Lts. Relleno Sanitario
Latas, envases Bote de 200 Lts. Relleno Sanitario
Envolturas Bote de 200 Lts. Relleno Sanitario

De acuerdo con el programa de trabajo se prevé un periodo 8 meses a partir del inicio de actividades para
concluir con los trabajos de construcción del proyecto.

Considerando que trabajarán un promedio de 60 personas durante este periodo para llevar a cabo las
actividades de preparación y construcción, a una razón de 0.3 kg/persona/día, se estima que la generación de

Página 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Residuos sólidos urbanos máxima será de 9,600 kg. Durante la etapa de operación se tendrá un máximo de 10
trabajadores y si tenemos a una razón de 0.3 kg/persona/día, se estima que la generación de Residuos sólidos
urbanos máxima sería de 2,400 kg al año.

+ Residuos peligrosos

No existirá generación de residuos peligrosos ya que el mantenimiento que se le dará a la
maquinaria y equipo, no se realizará en el sitio de la obra, dicho mantenimiento será
realizado en talleres especializados que cuenten con las autorizaciones correspondientes
sobre disposición de aceites gastados y estopas impregnadas con aceite.

+ Residuos no peligrosos de manejo especial

Por las obras como: Paneles dañados, Cascajo, sobrantes de asfalto, botes, cables, postes de
acero, madera, desperdicios de acero, entre otros. Para el caso de los Paneles la compañía
proveedora será quien retire el panel dañado y quien le dará la disposición final como marca
la ley, para los demás residuos de manejo especial, estos serán depositados en el tiradero de
escombro más cercano y en los centros de acopio para su reciclaje.

Los residuos generados durante las etapas de preparación y construcción, serán los siguientes:

+ De un 20 a un 30% lo conforman madera, cartón y plástico de los embalajes, residuos de estructuras de
cubiertas.

e Otro 20 a 30% son desperdicios misceláneos, metales, vidrios, y otros materiales de aislamiento, tuberías y
partes eléctricas.

+ Aguas residuales
Durante las etapas de preparación y construcción se contratara a una empresa que ofrezca el
servicio de letrinas portátiles las cuales se les dará un mantenimiento para el retiro de las

aguas residuales.

Durante la operación se tendrán un sanitario con un biodigestor para el uso de los
trabajadores que estén dentro de la planta solar.

Páginad 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten...

RESUMEN EJECUTIVO

III. VINCULACIÓN CON LOS ORDENAMIENTOS JURÍDICOS
APLICABLES EN MATERIA AMBIENTAL Y EN SU CASO, CON LA
REGULACIÓN DEL USO DE SUELO

III.1. Introducción
Con el objeto de dar estricto cumplimiento a la legislación mexicana en materia ambiental, el
presente capítulo ha sido elaborado siguiendo los lineamientos establecidos por la “Guía para

la presentación de la Manifestación de Impacto Ambiental, Modalidad: Particular” (“MIA-P”).

A continuación se presentan los ordenamientos, normas, planes y programas aplicables en
materia ambiental, desde el ámbito federal hasta el municipal:

111.2 VINCULACIÓN CON EL “PLAN NACIONAL DE DESARROLLO 2013-2018”
PLAN NACIONAL DE DESARROLLO 2013-2018
El decreto por el cual se aprobó el Plan Nacional de Desarrollo 2013-2018 (PND) se publicó el

20 de mayo de 2013 en el Diario Oficial de la Federación (DOF) cuyo principal objetivo es que
México alcance su máximo potencial a través de cinco Metas y tres Estrategias Transversales:

Metas

. México en Paz,

. México Incluyente,

. México con Educación de Calidad,
. México Próspero, y

. México con Responsabilidad Global.

Estrategias Transversales

. Democratizar la Productividad,
. Gobierno Cercano y Moderno, y
. Perspectiva de Género.

Dentro de las Metas mencionadas, la de México Próspero se enfoca a generar un crecimiento
económico sostenible e incluyente mediante el incremento del potencial de la economía de
producir o generar bienes y servicios. De esta manera se elevará la productividad del país y
por tanto, el bienestar de las familias. Por ello es necesario que se promueva el uso eficiente
de los recursos productivos, fortalecer el ambiente de negocios así como establecer políticas
sectoriales y regionales para impulsar el desarrollo.

Página 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Es por ello que el PND plantea abastecer energía al país con precios competitivos, calidad y
eficiencia a lo largo de la cadena productiva, lo que implica aumentar la capacidad del Estado
para promover entre otras cosas el uso eficiente de energía, así como el aprovechamiento de
fuentes renovables. Lo anterior será posible mediante la adopción de nuevas tecnologías e
implementación de mejores prácticas, además de fortalecer el desarrollo de la ciencia y la
tecnología en temas prioritarios para el sector energético.

Los siguientes objetivos dentro de la meta “México Próspero” se relacionan con el desarrollo
del Proyecto.

OBJETIVO 4.4 IMPULSAR Y ORIENTAR UN CRECIMIENTO VERDE INCLUYENTE Y
FACILITADOR QUE PRESERVE NUESTRO PATRIMONIO NATURAL AL MISMO
TIEMPO QUE GENERE RIQUEZA, COMPETITIVIDAD Y EMPLEO.

Estrategia 4.4.1. Implementar una política integral de desarrollo que vincule
la sustentabilidad ambiental con costos y beneficios para la sociedad

Líneas de acción

+ Promover el uso y consumo de productos amigables con el medio ambiente
y de tecnologías limpias, eficientes y de bajo carbono.

Estrategia 4.4.3. Fortalecer la política nacional de cambio climático y cuidado
al medio ambiente para transitar hacia una economía competitiva,
sustentable, resiliente y de bajo carbono

Líneas de acción
+ Acelerar el tránsito hacia un desarrollo bajo en carbono en los sectores
productivos primarios, industriales y de la construcción, así como en los
servicios urbanos, turísticos y de transporte.
+ Promover el uso de sistemas y tecnologías avanzados, de alta eficiencia
energética y de baja o nula generación de contaminantes o compuestos de
efecto invernadero.

OBJETIVO 4.6 ABASTECER DE ENERGÍA AL PAÍS CON PRECIOS
COMPETITIVOS, CALIDAD Y EFICIENCIA A LO LARGO DE LA CADENA
PRODUCTIVA.

Estrategia 4.6.2. Asegurar el abastecimiento racional de energía eléctrica a lo

Páginad 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

largo del país.
Líneas de acción

+ Promover el uso eficiente de la energía, así como el aprovechamiento de
fuentes renovables, mediante la adopción de nuevas tecnologías y la
implementación de mejores prácticas.

III. 3 VINCULACIÓN CON EL PLAN SEXENAL DEL GOBIERNO DEL ESTADO 2010-
2016

El Plan Sexenal de Gobierno del Estado se formula a partir de cinco políticas conductoras y
seis estrategias generales que fungen como medio rector del trabajo de las dependencias del
Estado:

Progreso económico, empleo y mejores salarios

Humanización de la justicia, cultura de la legalidad y seguridad pública
Gobierno eficiente

Bienestar social, calidad de vida y servicios públicos

Educación de calidad, y

Medio ambiente y desarrollo sustentable

anawnp

>ZROTPAD O
zZbroa
mo OZAm-w00

r>xoomrem
rbzmxmu
00>=0m

Páginad 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

C. Estrategias, Objetivos, Metas y Líneas de Acción

Con el propósito de que la ciudadanía conozca la forma en que se otorgará objetividad y concreción en lo
que respecta a la estrategia general: “Progreso Económico, Empleo y Mejores Salarios”, en el presente
apartado se desglosan las estrategias específicas, objetivos, metas y líneas de acción para llevarla a cabo,
mismas que son el resultado del consenso de las dependencias y entidades de la Administración Pública Estatal
y la visión a largo plazo que el Gobierno del Estado conjuntamente con el Poder Legislativo y la participación
activa de la población, establecen para el Aguascalientes del año 2016, siendo estas:

1.1. Plataforma logística para el crecimiento económico
1.2. Fomento a la micro, pequeña y mediana empresa
1.3. Conformación de la Sociedad del Conocimiento
1.4, Desarrollo y Promoción Turística

1.5. Desarrollo competitivo del campo y tecnificación

Objetivo 1.3.2 Favorecer la implementación de sistemas para la innovación y desarrollo de los
sectores estratégicos.
Resultado esperado Indicador Estatus | Meta 2016
Actual

Infraestructura de investigación | Número de centros de investigación pú- 3 7

y desarrollo en el Estado. blicos.

Incrementar la inversión en | Porcentaje respecto al PIS. 0.35% 1.0%

innovación y desarrollo tecno-

lógico.

Aumentar los proyectos de | Número de proyectos de investigación en 57 177

investigación. Innovación y desarrollo tecnológico. acumulados | acumulados
1.3.2.1 Creación de un parque para la investigación y desarrollo tecnoló-
gico.

1.3.2.2 Focalizar la investigación en las áreas de:
1.3.2.2.1 Biotecnología,

1.3.2.2.2 Electrónica

1.3.2.2.3 Diseño automotriz,

1.3.2.2.4 Tecnologías de la información y comunicaciones,
Líneas de Acción 1.3.2.2.5 Mecatrónica,

1.3.2.2.6 Energía renovable,

1.3.2.2 .7 Tecnología textil y diseño agricola

1.3.2.3 Crear nuevas empresas de alta tecnología e innovación:

1.3.2.4 Promover programas de vinculación entre los sectores productivo
y académico que incentiven e impulsen la investigación científica y tecno-
lógica.

1.3.2.5 Renovar el conjunto de instrumentos financieros. Incentivos fiscales
y capital de riesgo para apoyar la innovación.

Objetivo Cambio climático.
6.2.2

Página 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

6.2.2.1. Consolidar el estado de derecho ambiental

6.2.2.2. Convertir en habitaciones ecológicas la mayor parte de las 60
mil viviendas que se requerirán en el sexenio y readecuar en la medida
de lo posible las 290 mil existentes.

6.2.2.3. Incrementar la superficie forestal del Estado, generación, y
col de energías limplas.

6.2.2.4. Generar una Estrategia Estatal ante el cambio climático

6.2.2.5. Realizar y actualizar un inventario de emisiones de gases de
efecto invernadero para la ciudad de Aguascalientes y su zona metro-
politana.

6.2.2.6. Generar un programa de conocimiento en escuelas de nivel
básico, medio y superior sobre el cambio climático.

Líneas de Acción

6.2.2.7. Fomentar el uso y desarrollo de tecnologías energéticas con
base en recursos renovables e innovación en eco tecnologías, azoteas
verdes y viviendas ecológicas.

6.2.2.8. Incentivar el uso de energías alternas, tecnologías limpias y mé-
todos ecológicos en los prpcesos Industriales y en actividades turísticas
y comerciales tanto de empresas y del sector público.

6.2.2.9. Promover la inserción de criterios ambientales en todas las
políticas públicas gubernamentales.

6.2.2.10. Establecer un Programa de Contingencias Ambientales.
6.2.2.1. Sustituir un milón de lámparas tradicionales por ahorradoras
Líneas de Acción de energía

6.2.2.12. Consolidar y poner en operación la granja fotovoltaica ubicada |
en el Parque Solar.

6.2.2.13. Sustituir y reponer la totalidad de lámparas de alumbrado
público por sistemas más eficientes y ahorradores energía.

Estas políticas conductoras se plantean para que todos y cada uno de los aguascalentenses tengan la
posibilidad de contar con: Empleo, Seguridad y Calidad de vida. Todo lo anterior con la implementación
de acciones y actividades que permitan avanzar en la conformación de la construcción progresiva de una
Sociedad del Conocimiento, y transformar a la entidad en un Estado Verde.

Vinculación:

El proyecto se vincula al encuadrarse dentro de la 1 y 6 estrategias generales y Dentro de la
estrategia “Medio ambiente y desarrollo sustentable” dentro de las líneas de acción Energía
renovable, creación de energía limpia y la consolidación de la granja fotovoltaica que
ayudarán a lograr los objetivos de crecimiento económico y fortalecimiento del bienestar
social y del medio ambiente del Estado.

111.4 PROGRAMA ESTATAL DE DESARROLLO URBANO 2013-2035

Misión

A través del presente programa se tiene como Misión propiciar el bienestar integral y
armónico de la sociedad de Aguascalientes, mediante la planeación, ejecución y control de las
políticas públicas a favor del desarrollo social, urbano y de protección al medio ambiente,
elevando así el nivel de vida de la población.

Página 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Para ello es necesario impulsar núcleos o ciudades alternas a la ciudad capital, en los que se
concentren actividades industriales, de servicios y/o comerciales, fortaleciendo con ello las
relaciones de enlaces entre sus habitantes y las regiones interestatales; asimismo, propiciar la
sustentabilidad de las ciudades medias y básicas como centros de apoyo con la dotación,
ampliación y modernización de equipamiento; la adquisición de suelo urbano y promoción de
vivienda y además que todos sus habitantes dispongan de un empleo y hábitat digno.

Visión

Como Visión se busca conformar una gran red social corresponsable del bienestar individual y
comunitario, para los sectores menos favorecidos, mediante el acceso equitativo a las
oportunidades del desarrollo e inducir:

1. Un Aguascalientes con los espacios suficientes para el desarrollo social equilibrado de sus
regiones y municipios, armónico, bien orientado y sustentable, consolidado en su
gobernabilidad, paz pública y vigencia del derecho social y humano;

2. Un Estado con una alta participación de la sociedad en las decisiones y acciones de
infraestructura y equipamiento urbano y rural con suficiente reservas territoriales;

3. Un espacio con una alta dinámica productiva industrial y agropecuaria de nivel
internacional, vinculados a los centros de investigación y de desarrollo tecnológico con usos
del suelo bien definidos y respetados;

4. Una entidad vinculada con su patrimonio cultural, bien comunicado, con sistemas eficientes
de transportación e interrelacionado con su región, aprovechando sus recursos naturales
siempre con una mística de preservación de la biodiversidad.

Un proceso consolidado para la asignación oportuna de recursos para instrumentar las
actividades que permitan un ejercicio responsable y trabajar en la planeación del futuro que
como sociedad queremos para nuestro Estado.

Fomentar un alto impulso a los Valores que den cohesión social mediante:

1. Propiciar el crecimiento integral de las personas.

2. Promover la cultura de la corresponsabilidad en el desarrollo.

3. Crear las oportunidades de participación en el desarrollo social, urbano y ecológico.

4. Incremento en la calidad de vida y convivencia armónica.

5. La atención oportuna y eficiente a las necesidades básicas de recreación, servicios,
infraestructura y equipamiento de la población

6. Un Sistema Integrado de Ciudades en el Estado materializado geográfico-espacialmente
mediante el Desarrollo Urbano y Rural.

Objetivo General
Establecer las políticas, normas técnicas y disposiciones jurídicas, relativas a la ordenación y
regulación de los asentamientos humanos, a través de la fundación, conservación,

Páginad 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

mejoramiento y crecimiento de los centros de población, tendientes a optimizar el
funcionamiento y organización de los espacios urbanizados y urbanizables estableciendo, en
general, las estrategias del desarrollo urbano y ordenamiento territorial en la Entidad.

4.2 Objetivo Estratégico para el Ordenamiento Territorial

Impulsar un ordenamiento de los asentamientos humanos, mediante la distribución racional y
sustentable de la población, las actividades económicas y los servicios en el territorio del
Estado, propiciando ciudades competitivas, sustentables, seguras, habitables, productivas y
con calidad de vida, impidiendo la expansión física desordenada de los centros de población
sin la suficiente, adecuada y efectiva cobertura de equipamiento, infraestructura y servicios
urbanos de calidad.

4.7 Objetivo Estratégico para el Fomento para el Desarrollo Económico

Programar la infraestructura y los espacios adecuados para lograr un crecimiento económico
sostenido en las regiones y los municipios del Estado, consolidando y especializando los
sectores económicos a nivel regional mediante la infraestructura logística, la
innovación y desarrollo de los sectores estratégicos prioritarios y el desarrollo y
promoción de actividades económicas en el territorio estatal.

6.7 Políticas Generales para el Desarrollo
Urbano y el Ordenamiento del Territorio

6. Expedir o ajustar los instrumentos de planeación y de ordenamiento territorial, en
coordinación con los ayuntamientos, para regular y prever el desarrollo equilibrado y
sustentable del Estado.

9. Fortalecer el uso de energías alternativas, como la solar y la eólica y la reutilización
del agua.

13. Regular y verificar en coordinación con los ayuntamientos, el diseño,
habitabilidad, servicios y sustentabilidad de la vivienda, fomentando el ahorro en agua y
energía eléctrica a través de la utilización de energías alternativas no
contaminantes y que no aceleren el cambio climático.

D) Región Oriente

La conforman los municipios de Asientos y El Llano. La fisiografía que presenta esta
región en su mayoría son llanuras, lomeríos y en pequeña proporción un área de mesetas y
de sierras. Para el desarrollo de la región se impulsan las actividades agropecuarias con
reconversión productiva, agroindustriales y extractivas, ya que esta región se caracteriza por

Páginad 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

la extracción de minerales, como la cal, la cantera, el plomo, el zinc, entre otros. La zona
tiene posibilidades de uso agrícola, el aprovechamiento de la vegetación natural únicamente
por el ganado caprino. Las clases de capacidad de uso forestal en la región son de consumo
doméstico y el establecimiento de plantaciones forestales comerciales.

La estrategia general consiste en aprovechar el potencial territorial por medio de un
desarrollo basado en el fortalecimiento de la vocación de la región, integrando y vinculándola
por medio de más y mejores redes de comunicación, procurando que /as localidades de
apoyo tengan el equipamiento, servicios e infraestructura requerida e integrando
a las localidades rurales y con todo esto propiciar el desarrollo equilibrado de toda
la región.

6.6 Fomento para el Desarrollo Económico

6.6.1 Industria
* Creación de un Patio Ferroviario de Transferencia Transmodal (Chicalote).

* Ampliación del Aeropuerto Internacional de la Ciudad de Aguascalientes a carga con recinto
fiscalizado estratégico.

+ Creación de parques industriales y centros de abasto en los municipios de:
Asientos, Calvillo, E/ Llarro, Pabellón de Arteaga, Rincón de Romos, San Francisco de los
Romo y Tepezalá.

* Centros de abasto por sector y ubicados en puntos estratégicos de la entidad, convirtiendo
al Estado en un centro regional especializado de abasto.

* Elaborar el Programa Subregional del Corredor Industrial Peñuelas-Cosío 2012-2035.
- Conformar un Nodo Logístico Automotriz al sur del Estado.

6.6.2 Desarrollo tecnológico

- Creación de un parque para la investigación y desarrollo tecnológico.
* Crear nuevas empresas de alta tecnología e innovación.

- Incentivar el uso de energías alternas, tecnologías limpias y métodos ecológicos
en los procesos industriales y en actividades turísticas y comerciales tanto de
empresas y del sector público.

- Consolidar y poner en operación la granja fotovoltaica ubicada en el Parque
Solar.

Páginad 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pas
RESUMEN EJECUTIVO

8.6 Fomento para el Desarrollo Económico

Corres sab

Municipal | Estatal | Federa

Consolidar y poner en
operación la granja
fotovoltaica ubicada en
el Parque Solar.

Consolidación

Vinculación

El proyecto se vincula, al ofrecer, un aumento en la economía de la región, con la creación de
empleos temporales y fijos. La operación de una granja fotovoltaica y la producción de
energía limpia y sustentable y el fortalecimiento de energías alternativas renovables para el

Estado.

III.5 VINCULACIÓN CON EL PROGRAMA ESTATAL DE ORDENAMIENTO
ECOLÓGICO Y TERRITORIAL 2013-2035

Página9 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Ojuelos
AsAlisf

Vinculación:

En un acercamiento a la zona del proyecto se puede ver que la zona en donde se instalará el
proyecto ya están considerados dentro del corredor industrial junto con los demás proyectos
de Alten que se localizan en la zona.

Página9 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

II1.6 CATALOGO DE AREAS PRIORITARIAS DE AGUASCALIENTES

Las Áreas Prioritarias para la Conservación en Aguascalientes

De acuerdo con la LPAEA, un Área Prioritaria para la Conservación es un "sitio o región

relevante del Estado, reconocida por la Secretaría por su riqueza de especies, ecosistemas

y/o por los servicios ambientales que presta, así como por los vestigios paleontológicos y

prehispánicos que alberga”
Para Aguascalientes, Hesselbach y Pérez (1996) realizaron la primera propuesta sobre
Áreas Prioritarias para la Conservación en que destacan cuatro criterios para la selección
de estas áreas:

1. Su representatividad paisajística.
2. Su función ecológica-ambiental.
3. Sus rasgos especiales.

4, Su condición.

A partir de ello, estos autores propusieron la creación de un Sistema Estatal de Áreas
Protegidas (SEAP) en el que incluirian una serie de sitios prioritarios (Figura 2); algunos
de ellos eran sitios relativamente pequeños y específicos como el Puente de San Ignacio y
otros muy grandes como la Sierra del Laurel y el Cerro del Muerto.

Figura 2. Sitios prioritarios de Aguascalientes propuestos por Hesselbach y Pérez
(1996).

Página9 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Cuadro 3. Sitios prioritarios de Aguascalientes propuestos por Hesselbach y Pérez

(1996).
No MUNICIPIO NOMBRE IMPORTANCIA
1 Aguascalientes Arroyo Calwillito Paleontológica
2 Aguascalientes Arroyo El Cedazo Biológica y paleontológica
3 Aguascalientes Arroyo Las Venas Paleontológica
4 Aguascalientes Arroyo Paso Hondo Paleontológica
5 Aguascalientes Arroyo San Francisco Paleontológica
Biológica, cultural, ecoturística y
'6 Aguascalientes Cerro del Muerto servicios ambientales
7 Aguascalientes El Jaguey Biológica
8 Aguascalientes El Sabinal Biológica y ecoturística
9 Aguascalientes La Pona Biológica y ecoturística
10 Aguascalientes Los Gallos Biológica y cultural
Biológica, paleontológica,
11 Aguascalientes El Soyatal ecoturística y servidos ambientales
, Biológica, ecoturística y servidos
12 Asientos Arroyo Chiquihuite ambientales
13 Asientos Cerro de Altamira Cultural y servicos ambientales
14 Asientos Cerro del Chiquihuite Cultural
15 Asientos Manantiales de Asientos Ecoturística y servicios ambientales
16 Asientos Saucillo de Ciénega Grande Biológica y ecoturística
17 Asientos Valle de Las Negritas Cultural y ecoturística
Biológica, ecoturística y servidos
18 Calvillo Cascada de los Huenchos ambientales
19 Calvillo Cerro de la Iguana Biológica y servicios ambientales
Matorral Subtropical del Terrero
20 Calvillo del Refugio Biológica y servicios ambientales
21 Calvillo Mesa del Huarache Biológica y servicios ambientales
22 Calvillo Río Calvillo Biológica y cultural
23 Calvillo Río GA Biológica, ecoturística y servidos
ambientales
Biológica, cultural, paleontológica,
24 Calvillo Sierra del Laurel ecoturistica y servicios ambientales
Biológica, cultural, ecoturística y
25 Calvillo Valle de Los Alisos servicios ambientales
Biológica, cultural y servicios
26 Coso Río San Pedro ambientales

Página9 3
No

MUNICIPIO
El Llano
El Llano
El Llano

Jesús María
Jesús Maria
Jesús María
Jesús María
Jesús María

Pabellón de Arteaga

Pabellón de Arteaga

Pabellón de Arteaga
Pabellón de Arteaga

Rincón de Romos

Rincón de Romos
Rincón de Romos

Rincón de Romos
Rincón de Romos

Rincón de Romos
San Francisco de los
Romo

San Francisco de los
Romo

San José de Gracia
San José de Gracia
San José de Gracia
San José de Gracia
San José de Gracia

San José de Gracia
Tepezalá

Tepezalá

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

NOMBRE
Cerro de Juan Grande
Mesa Las Preñadas
Mezquital de La Luz

Cerro del Chichimeco

El Ocote

Los Arquitos

Los Caños

Mezquital 45 Margaritas

Barranca de Santiago

Matorral de Garabato

Río Pabellón
Río Santiago

Barranca de Juan Caporal

Humedal del Salitrillo
Humedal de La Alameda

Humedal del Pajonal y La
Sangría

Río Pabellón

Barranca de la Presa de San Blas
Arroyo Ojo Zarco

Mezquital de La Escondida
Barranca de Tunel de Potrerillos
Cañón de la Presa del Jocoqui
Mesa de Montoro

Monte Grande

Sierra de Guajolotes

Sierra Fría

Arroyo Hondo

Mezquital de Ojo de Agua de los
Montes

PLANTA

IMPORTANCIA

Biológica, cultural, ecoturística y
servicios ambientales

Biológica y servicios ambientales

Biológica, ecoturística y servicios
ambientales

Biológica y ecoturística

Cultural y ecoturística

Biológica, cultural y ecoturistica
Cultural y ecoturística

Biológica y servicios ambientales

Biológica, cultural, ecoturística y
servicios ambientales

Biológica, ecoturística y servicios
ambientales

Biológica y servicios ambientales
Biológica y servicios ambientales

Biológica, cultural, ecoturística y
servicios ambientales

Biológica y servicios ambientales
Biológica y servicios ambientales
Biológica y servicios ambientales
Biológica, ecoturística y servicios
ambientales

Biológica, ecoturística y servicios
ambientales

Paleontológica

Biológica y servicios ambientales
Biológica, ecoturística y servicios
ambientales

Biológica, ecoturística y servicios
ambientales

Biológica, ecoturística y servicios
ambientales

Biológica, cultural, ecoturistica y
servicios ambientales

Biológica, cultural, ecoturística y
servicios ambientales

SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

lo

Biológica, cultural. paleontológica,
ecoturistica y servidos ambientales

Paleontológica

Biológica, ecoturística y servidos
ambientales

Página9 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Finalmente, se generó el mapa de Áreas Prioritarias para la Conservación que incluye las
zonas forestales descritas en la metodología y los datos puntuales de haciendas, zonas
arqueológicas y sitios paleontológicos (Guzmán, et. al. (1996) en el Estado (Figura 14).

Figura 14. Mapa de Áreas Prioritarias para la Conservación del Estado de
Aguascalientes.

El mapa contiene 105 polígonos de bosque, 320 de matorral, 71 de pastizal natural, 171
de selva baja caducifolia y 24 de vegetación hidrófila, para un total de 691 poligonos.
También incluye 71 puntos de ubicación de sitios con importancia histórica por haberse
encontrado en ellos vestigios culturales prehispánicos; 15 sitios con importancia
paleontológica debida a la presencia de restos fósiles del periodo cuaternario; y para
épocas más recientes, se han registrado 26 sitios que corresponden a la ubicación de
haciendas, muchas de ellas de la época de la colonia, en diferentes estados de
conservación.

AL ANALIZAR LOS DATOS Y MAPA DE LAS ÁREAS PRIORITARIAS PARA LA CONSERVACIÓN
EN EL ESTADO, SE PUEDE OBSERVAR QUE LA ZONA DEL PROYECTO QUEDA FUERA DE LAS
AREAS PRIORITARIAS.

Página9 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

ZONA PROYECTO:
LINEA CONDUCCIÓN ELECTRICA PROYECTO:

ÁREAS PRIORITARIAS DE AGUASCALIENTES: MO]

Página9 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

111.6 PLAN MUNICIPAL DE DESARROLLO 2014-2016 DEL MUNICIPIO DEL LLANO.

Conformado por Siete Ejes Rectores que Definen los Objetivos Generales, Estrategias, Metas
y Prioridades Para Lograr el Progreso Integral del Municipio de El Llano

Ejes Rectores:

Municipio

Con:

Desarrollo Institucional en Unidad y Trabajo Responsable,
Desarrollo Económico Sostenible y Eficiente,
Desarrollo Urbano y Social Incluyente,

Desarrollo Sustentable y Respeto al Medio Ambiente.

A través de estos ejes se plasman las aspiraciones, peticiones y necesidades de la población
que encabeza y que ha puesto en su Gobierno la esperanza de progreso y bienestar, pues
Cada uno de los proyectos que se establecen en el PMD 2014-2016 fue planteado para dar
solución a las necesidades que la misma sociedad demanda

Se diseñará un programa de manejo forestal municipal que permita identificar las áreas con
mayor índice de deterioro ambiental, con el propósito de promover su conservación y
rehabilitación, así como la creación de un vivero municipal para la producción de especies de
plantas nativas que se aplicarán en la forestación del Municipio, también se plantea poner en
marcha el programa integral de ecoturismo en torno al águila real, entre otras acciones.

Vinculación:

El presente proyecto responde a la atracción a la necesidad de implementar acciones a favor
del medio ambiente, y el proyecto al involucrar la creación de un parque solar para la
producción de energía limpia, se vincula con el eje rector de ser un Municipio con Desarrollo
Sustentable y Respeto al Medio Ambiente y de tener un Desarrollo Económico Sostenible y
Eficiente, al ofertar la empresa una gran inversión y proyecto sustentable en la zona del
Municipio.

PáginaO 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

111.8 NORMAS OFICIALES MEXICANAS Y OTROS ORDENAMIENTOS APLICABLES

A continuación se enlistan las Normas Oficiales Mexicanas en temas ambientales y la
vinculación que existe entre estas y el proyecto:

NORMAS OFICIALES MEXICANAS

NORMAS OFICIALES MEXICANAS

Norma Oficial Mexicana Rubro Vinculación con el proyecto
Contaminación atmosférica (emisión de fuentes móviles)
NOM-041-SEMARNAT-2006 QUE ESTABLECE LOS LÍMITES — Se dará un mantenimiento periódicc
MÁXIMOS PERMISIBLES DE EMISIÓN — aestas unidades que serán
DE GASES CONTAMINANTES utilizadas en la etapa de

PROVENIENTES DEL ESCAPE DE LOS preparación, construcción,
VEHÍCULOS AUTOMOTORES EN | operación y abandono del proyecto
CIRCULACIÓN QUE USAN GASOLINA con el objeto que las emisiones se

COMO COMBUSTIBLE. encuentren dentro de los
parámetros establecidos por esta
norma.
NOM-045-SEMARNAT-2006 VEHÍCULOS EN CIRCULACIÓN QUE |Se dará un mantenimiento periódicc
USAN DIESEL COMO a estas unidades que serán
COMBUSTIBLE.- LÍMITES MÁXIMOS utilizadas en la etapa de
PERMISIBLES DE OPACIDAD, preparación, construcción,

PROCEDIMIENTO DE PRUEBA Y | operación y abandono del proyecto
CARACTERÍSTICAS TÉCNICAS DEL | con el objeto que las emisiones se

EQUIPO DE MEDICIÓN encuentren dentro de los
parámetros establecidos por esta
norma.
Residuos Peligrosos, Sólidos Urbanos y de Manejo Especial
NOM-052-SEMARNAT-2005 QUE ESTABLECE LAS Los residuos peligrosos que se
CARACTERÍSTICAS, EL generen recibirán el tratamiento
PROCEDIMIENTO DE que refiere la Ley General para la
IDENTIFICACIÓN, CLASIFICACIÓN Y | Prevención y Gestión Integral de
LOS LISTADOS DE LOS RESIDUOS los Residuos (“LGPGIR”) y su
PELIGROSOS reglamento. Así también, se

instalarán contenedores de
lacuerdo al tipo de residuos para su
adecuada clasificación y posterior

disposición.
Flora y Fauna
NOM-059-SEMARNAT-2010 PROTECCIÓN AMBIENTAL- En el predio del proyecto no se
ESPECIES NATIVAS DE MÉXICO DE | detectaron especies de flora o
FLORA Y FAUNA SILVESTRES- fauna catalogadas dentro de la

CATEGORÍAS DE RIESGO Y inorma, sin embargo en la zona hay
ESPECIFICACIONES PARA SU [fauna potencial catalogada dentro

Página9 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

INCLUSIÓN, EXCLUSIÓN O
CAMBIO-LISTA DE ESPECIES EN

NOM-080-ECOL-1994
NOM-080-SEMARNAT-1994

LÍMITES MÁXIMOS PERMISIBLES
DE EMISIÓN DE RUIDO
PROVENIENTE DEL ESCAPE DE
LOS VEHÍCULOS AUTOMOTORES,
MOTOCICLETAS Y TRICICLOS

de la norma, las cuales en el caso
de encontrarse en alguna de las
RIESGO. distintas etapas del proyecto: Las
especies que se encuentran dentro
de esta norma tendrían un manejo
especializado y se adoptaran
medidas de rescate y reubicación.

Ruido
El Proyecto verificará que los
equipos que participen en las
labores de preparación,
construcción, operación y
abandono cumplan con los

MOTORIZADOS EN CIRCULACIÓN, | parámetros establecidos en la

Y SU MÉTODO DE MEDICIÓN.

Norma en cuestión.

OTROS ORDENAMIENTOS APLICABLES

B) Leyes
Instrumento Normativo

Ley General del Equilibrio Ecológico y la
Protección al Ambiente (“LGEEPA”)
ARTÍCULO 28.- La evaluación del impacto
ambiental es el procedimiento a través
del cual la Secretaría establece las
condiciones a que se sujetará la
realización de obras y actividades que
puedan causar desequilibrio ecológico o
rebasar los límites y condiciones
establecidos en las disposiciones
aplicables para proteger el ambiente y
preservar y restaurar los ecosistemas, a
fin de evitar o reducir al mínimo sus
efectos negativos sobre el medio
ambiente. Para ello, en los casos en que
determine el Reglamento que al efecto se
expida, quienes pretendan llevar a cabo
alguna de las siguientes obras o
actividades, requerirán previamente la
autorización en materia de impacto
ambiental de la Secretaría
Ley General para la Prevención y Gestión
Integral de los Residuos (“LGPGIR”)
ARTÍCULO 19.- Los residuos de manejo
especial se clasifican como se indica a

Vinculación con
el Proyecto

Factor ambiental a
considerar

La presentación de este documento
representa el compromiso y la
vinculación del Proyecto para
cumplir con lo dispuesto en esta

Impacto Ambiental norma jurídica.

Los residuos de manejo especial y
construcción, mantenimiento,
demolición y abandono, que se

generen con motivo de las diversas

Página9 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

continuación: etapas del Proyecto serán
[...] manejados conforme a la
VII. Residuos de la construcción, Residuos normatividad y dispuestos a través
mantenimiento y demolición en general. de prestadores de servicio que

cuenten con las autorizaciones
correspondientes, vinculando y
dando cumplimiento el proyecto
con dicha Ley General.

Ley de Aguas Nacionales (“LAN”) Los volúmenes de agua que se
ARTÍCULO 20.- De conformidad con el utilicen para satisfacer las
carácter público del recurso hídrico, la necesidades del Proyecto

explotación, uso o aprovechamiento de provendrán única y exclusivamente

las aguas nacionales se realizará Agua de concesionarios reconocidos por

mediante concesión o asignación la Comisión Nacional del Agua. En
otorgada por el Ejecutivo Federal [...]. la etapa de preparación,

construcción y abandono se prevé
el uso de agua tratada, en la
operación y mantenimiento solo se
tendrá el uso para la limpieza de los
paneles solares y de los sanitarios
que se instalaran en el sitio, dando
cumplimiento a dicha Ley.
Ley General de Vida Silvestre (“LGVS”)
ARTÍCULO 18. Los propietarios y
legítimos poseedores de predios en
donde se distribuye la silvestre, tendrán
el derecho a realizar su aprovechamiento
sustentable y la obligación de contribuir a
conservar el hábitat conforme a lo
establecido en la presente Ley; asimismo
[podrán transferir esta prerrogativa a
terceros, conservando el derecho a
participar de los beneficios que se
deriven de dicho aprovechamiento.
Los propietarios y legítimos poseedores
de dichos predios, así como los terceros
que realicen el aprovechamiento, serán
responsables solidarios de los efectos
negativos que éste pudiera tener para la
conservación de la vida silvestre y su
hábitat.

B) Reglamentos

El Proyecto se vincula y no
contempla un aprovechamiento

Vida Silvestre iextractivo de la vida silvestre; sin
iembargo, reducirá en lo posible el
limpacto que pudiese generar a la
flora y la fauna en el área de
Proyecto

Instrumento Normativo Factor ambiental a Vinculación con
considerar el Proyecto
ARTÍCULO 11.- Las manifestaciones de
impacto ambiental se presentarán en la El Proyecto se vincula al
modalidad regional cuando se trate de: presentarse en la modalidad

Página 1 00
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

Instrumento Normativo

[..J.
En los demás casos, la manifestación
deberá presentarse en la modalidad
particular.

ARTÍCULO 12.- La manifestación de
impacto ambiental, en su modalidad
particular, deberá contener la siguiente
información:

1. Datos generales del proyecto, del
¡promovente y del responsable del
estudio de impacto ambiental;

Il. Descripción del proyecto;

ll. Vinculación con los ordenamientos
jurídicos aplicables en materia ambiental
y, en su caso, con la regulación sobre uso
del suelo;

IV. Descripción del sistema ambiental y
señalamiento de la problemática
ambiental detectada en el área de
influencia del proyecto;

V. Identificación, descripción y evaluación
de los impactos ambientales;

VI. Medidas preventivas y de mitigación
de los impactos ambientales;

VII. Pronósticos ambientales y, en su
caso, evaluación de alternativas, y
VIII. Identificación de los instrumentos
metodológicos y elementos técnicos que
sustentan la información señalada en las
fracciones anteriores.

111.9 CONVENIOS Y PROTOCOLOS INTERNACIONALES

Factor ambiental a
considerar

Impacto Ambiental

Impacto Ambiental

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Vinculación con
el Proyecto
particular, toda vez que no
encuadra en ninguno de los
supuestos enunciados para ser
considerado como una modalidad
regional.

La MIA-P se vincula al presentarse
y exhibir en este acto cumpliendo
con todos y cada uno de los
requisitos exigidos en esta
disposición jurídica.

CONVENCIÓN MARCO DE LAS NACIONES UNIDAS SOBRE EL CAMBIO CLIMÁTICO

(CMNUCC)

Página 1 0 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

El objetivo de la CMNUCC celebrado en 1992 en Río de Janeiro, es el de lograr el equilibrio de
las concentraciones de Gases de Efecto Invernadero (GEI) en un plazo que permita la
adaptación de los ecosistemas al cambio climático.

Se prevé que este objetivo sea alcanzado por medio de la implementación de medidas de
respuesta acordadas por las partes comprometidas y con la capacidad e iniciativa de adoptar
medidas para prever, prevenir o reducir estos GEI. Las partes tienen la responsabilidad y
compromiso de tomar medidas, promover, facilitar y financiar a las partes más vulnerables al
cambio climático sin impedir el desarrollo, y cerciorándose que la producción de alimentos no
se ve afectada.

Uno de los compromisos de las partes, comprendido en el Artículo 4 correspondiente a las
responsabilidades de acuerdo con sus prioridades y objetivos, establece que se deberá:

“ c) Promover y apoyar con su cooperación el desarrollo, la aplicación y la difusión, incluida la
transferencia, de tecnologías, prácticas y procesos que controlen, reduzcan o prevengan las
emisiones antropógenas de gases de efecto invernadero no controlados por el Protocolo de
Montreal en todos los sectores pertinentes, entre ellos la energía, el transporte, la industria, la
agricultura, la silvicultura y la gestión de desechos.”

México firmó dicha Convención el 13 de junio de 1993 y la ratificó ante la Organización de las
Naciones Unidas el 11 de marzo de 1993, y forma parte de los países en desarrollo de acuerdo
con el Anexo 1 de la CMNUCC, cuyas responsabilidades son únicamente el desarrollo de
inventarios actualizados de emisión de GEI y la publicación de comunicaciones nacionales con
información para el diseño de las políticas climáticas nacionales.

No obstante, México se ha comprometido de manera voluntaria a contribuir con la mitigación
del cambio climático, puesto que México contribuye con el 1.6% de la generación mundial de
emisiones.

Vinculación:

En cumplimiento con este articulado, al objetivo de la CMNUCC y en apoyo al compromiso de
México para reducir el cambio climático, el Proyecto participará con la utilización de
tecnologías que contribuyen con la reducción de las emisiones de GEI del sector energético.
PROTOCOLO DE KIOTO DE LA CONVENCIÓN MARCO DE LAS NACIONES UNIDAS
SOBRE EL CAMBIO CLIMATICO

A partir de la Cumbre de Río surgieron reuniones con el fin de adoptar compromisos más
detallados y objetivos cuantitativos de reducción y limitación de las emisiones de GEI. En
1997, en la ciudad de Kioto, Japón se constituyó el Protocolo de Kioto, el cual entró en vigor
en el 2005 una vez que fueron detallados los pendientes de las normas para el cumplimiento y

Página 1 02
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

fue ratificada con la firma de 141 países1. Este Protocolo fue creado con el objetivo de reducir
un 5% las emisiones de GEI con respecto a sus emisiones de 1990, durante el periodo del
2008-2012.

El Artículo 2 párrafo 1 del Protocolo de Kioto establece que cada uno de los países incluidos en
su Anexo III-1 cumplirá con la reducción de emisiones de GEI, promoverá el desarrollo
sostenible y:

“a) Aplicará y/o seguirá elaborando políticas y medidas de conformidad con sus circunstancias
nacionales, por ejemplo las siguientes:

D) Fomento de la eficiencia energética en los sectores pertinentes de la economía nacional;...

IV) Investigación, promoción, desarrollo y aumento del uso de formas nuevas y renovables de
energía, de tecnologías de secuestro de dióxido de carbono y de tecnologías avanzadas y
novedosas que sean ecológicamente racionales. ...”

Además, en el párrafo 3 del mismo Artículo 2, considera que los países involucrados se
empeñarán en aplicar las políticas y medidas a las que se refiere el presente Artículo de tal
manera que se reduzcan al mínimo los efectos adversos, tales como los causados por el
cambio climático, los del comercio internacional, así como las repercusiones sociales,
ambientales y económicas.

El Artículo 3 párrafo primero señala que: “los países se asegurarán, individual y
conjuntamente, de reducir el total de sus emisiones de los GEI a un nivel inferior en no menos
de 5% al de 1990 en el periodo de compromiso comprendido entre el año 2008 y el 2012.”

En particular el Artículo 4 (párrafos 1, 3, 5, 7, 8) estipula que las responsabilidades de los
países desarrollados será el proporcionar recursos financieros nuevos y adicionales para cubrir
la totalidad de los gastos convenidos que efectúen los países en desarrollo para cumplir sus
obligaciones y la transferencia de tecnología. Además se considera que el desarrollo
económico-social y la erradicación de la pobreza son las prioridades de las partes que son
países en desarrollo.

Vinculación:
De estos Artículos aplicables a los países en vías de desarrollo como es México, el Proyecto

contribuirá al logro de los objetivos del Protocolo de Kioto por contemplar el uso de las
energías renovables para generar energía, el principal objetivo del Proyecto.

IMéxico firmó el Protocolo de Kioto el 11 de diciembre de 1997 y lo ratificó ante la Organización de Naciones Unidas el 7
de septiembre de 2000.

Página 1 03
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

111.10 ESTRATEGIAS Y OTROS PROGRAMAS APLICABLES

ESTRATEGIA NACIONAL DE ENERGÍA (2013-2027)

El 21 de mayo de 2013 se publicó en el DOF la ratificación de la Estrategia Nacional de
Energía 2013-2027 (ENE) para que México pueda alcanzar altos niveles de crecimiento
económico, bienestar y competitividad al establecer medidas para acelerar la transición
energética hacia fuentes renovables. De esta manera la ENE establece dos objetivos
estratégicos:

. Encauzar las fuerzas de la oferta y demanda de energía para brindar viabilidad al
crecimiento económico de México, y
. Extender el acceso a servicios energéticos de calidad a toda la población para que

reciban los beneficios que deriven del consumo eficiente y responsable de la energía.
Vinculación:

LA ENE incluye cuatro Medidas de Política que corresponden a las grandes tareas que deberán
realizarse para alcanzar estos objetivos estratégicos. De manera particular el Proyecto se
vincula con la cuarta medida referente a la transición energética, ya que es necesario reducir
la dependencia de los hidrocarburos como fuente primaria de energía, y promover la eficiencia
y sustentabilidad energética.

De acuerdo con la ENE, es posible plantear la meta de instalar 18,000 MW provenientes de
fuentes renovables para el 2018, lo que sería equivalente a una participación de energías
limpias en un 28% y mitigaría la emisión de 17 millones de toneladas de C02. De esta manera
el desarrollo de este Proyecto podrá contribuir a alcanzar esta meta.

PROGRAMA SECTORIAL DE ENERGÍA 2013-2018

El PND constituye el marco para definir el Programa Sectorial de Energía 2013-2018 (PSE), el
cual se publicó en el DOF el 13 de diciembre de 2013 cuyo objeto es orientar acciones a la
solución de obstáculos que limiten el abasto de energía, que promuevan la construcción y
modernización de la infraestructura del sector y la modernización organizacional tanto de la
estructura y regulación de las actividades energéticas.

Página 1 04
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

RESUMEN EJECUTIVO
De manera particular los objetivos del PSE se alinearán con objetivo 4.6 estrategia 4.6.2 de la
meta nacional “México Próspero” del PND. En la Tabla1 se muestran los objetivos del PSE que
se relacionan con dicha estrategia.

Tabla1 Alineación del PSE con el PND.

ESTRATEGIA DEL OBJETIVO

OBJETIVO DEL PND DE LA META NACIONAL

OBJETIVO DEL PROGRAMA

Objetivo 2: Optimizar la operación y
expansión de infraestructura eléctrica
nacional.

Objetivo 3: Desarrollar la infraestructura de
transporte que permita fortalecer la
seguridad de provisión de energéticos,

4.6 Abastecer de contribuyendo al crecimiento económico.
energía al país con Objetivo 4: Incrementar la cobertura de
precios 4.6.2 Asegurar el abastecimiento usuarios de combustibles y electricidad en
competitivos, racional de energía eléctrica a lo las distintas zonas del país.
calidad y eficiencia largo del país. Objetivo 5: Ampliar la utilización de
a lo largo de la fuentes de energía limpia y renovable,
Cadena productiva. promoviendo la eficiencia energética y

la responsabilidad social y ambiental.
Objetivo 6: Fortalecer la seguridad
operativa, actividades de apoyo,
conocimiento, capacitación, financiamiento
y proveeduría en las distintas industrias
energéticas nacionales.

De acuerdo con la naturaleza del Proyecto, su desarrollo se vincula con el objetivo 2 y 5 del
PSE, así como con las estrategias y líneas de acción descritas en la tabla 2.

Tabla 2 Estrategias y líneas de acción vinculantes con el Proyecto.

OBJETIVO 2 AR LA OPERACIÓN Y EXPANSIÓN DE INFRAESTRUCTURA ELECTRICA

. Reducción de costos
Beneficios . Confiabilidad del suministro
. Diversificación de la matriz energética
A Desarrollar la infraestructura eléctrica nacional, con criterios de economía, seguridad,
Estrategia 2.1 ae e AR
sustentabilidad y viabilidad económica.

Página 1 05
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

OBJETIVO 2

OPTIMIZAR LA OPERACION Y EXPANSIÓN DE INFRAESTRUCTURA ELECTRICA
NACIONAL

Líneas de acción

2.1.1 Planear la expansión de la infraestructura eléctrica nacional conforme al incremento
de la demanda, incorporando energías limpias, externalidades y diversificación
energética.

2.1.2 Expandir infraestructura, cumpliendo con las metas de energía limpia del Programa
Especial para el Aprovechamiento de Energías Renovables.

Estrategia 2.2

Disponer de infraestructura eléctrica en las mejores condiciones para proveer el servicio
con estándares de seguridad, calidad y eficiencia.

Líneas de acción

2.2.1 Mantener, modernizar y rehabilitar la infraestructura eléctrica para optimizar la
operación del sistema.

AMPLIAR LA UTILIZACIÓN DE FUENTES DE ENERGÍA LIMPIAS Y RENOVABLES,

OBJETIVO 5 PROMOVIENDO LA EFICIENCIA ENERGÉTICA Y LA RESPONSABILIDAD SOCIAL
Y AMBIENTAL
. Compromiso con el medio ambiente

Beneficios . Economía baja en carbono
. Reducción de la intensidad energética de la economía

Estrategia 5.1

Incrementar la participación de energías limpias y renovables en la generación de
electricidad.

Líneas de acción

5.1.4 Instrumentar mecanismos de mercado y regulaciones que aceleren la incorporación
de energías limpias y renovables apoyados en inversiones públicas y privadas.

5.1.7 Promover la participación y coordinación entre actores interesados para favorecer
el desarrollo de energías limpias y renovables.

Estrategias 5.2

Promover el aprovechamiento sustentable de la energía en todos sus procesos y
actividades desde la exploración hasta el consumo.

Líneas de acción

5.2.2 Desarrollar y establecer programas, proyectos y actividades de transición y
eficiencia energética, para ahorrar energía y reducir emisiones.

5.2.6 Promover la responsabilidad de los proyectos energéticos en el marco de la
sustentabilidad respecto a la posible afectación de los ecosistemas.

Vinculación

Como ya se mencionó dentro del análisis del PND, es necesario que se defina el marco
regulatorio sobre energías renovables dentro de la Reforma Energética para que se puedan
alcanzar las metas sobre la disminución de gases de efecto invernadero (GEI) propuestas en el
PND. No obstante el desarrollo del Proyecto contribuirá con la expansión de la infraestructura
eléctrica nacional y con ampliar la utilización de fuentes renovables para generar energía

eléctrica.

Página 1 06
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

RESUMEN EJECUTIVO
IV. DESCRIPCIÓN DEL SISTEMA AMBIENTAL
1V.1 DELIMITACIÓN DEL SISTEMA AMBIENTAL
El proyecto se localiza en el municipio de El Llano al suroeste cercano al límite con el

municipio de Aguascalientes, dentro de la Microcuenca (SA) Altos San Francisco en su parte
baja.

UBICACIÓN -SIST. AMBIENTAL escala 1:27,000 N

PLANTA SOLAR ALTEN SEIS private
790000 800000 810000
LAGURAS CUATASMIRANDILLAS) D (LAGUNA LOS AGUAMI
o p o

CHÁRQUITOS > - > . DNIVEL SANTAANA|
8 a o , LAGUNAELANILLO o vo 8
E SANANTONIO — 90,* 7 E E
E : 0 E
NA A Ñ

A o
;
,
ARELLANOS, LOS ..
0
El ? El
2 CEDAZO, EL 3 2
El
E PUERTA DEL RIEL oo Lia
0 ,
, q.
CARREONES, LÓS y o
3 o” 3
E o $
A k Á
SAN JUA!
: OJO DE AGUA
OJO DEAGUA
PASO HONDO
AVILLITO A
790000 800000 810000
SIMBOLOGIA y
MICROCUENCA RÍO
ProvecTO E RLTO SAN FRANCISCO Cauces Cuerpos de aguam==

Fuente: INEGI. Elaboración propia 2016.

1V.2 ASPECTOS ABIÓTICOS DEL SISTEMA AMBIENTAL

Página 1 07
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pias
RESUMEN EJECUTIVO

EL PROYECTO SE UBICA DENTRO DE LA REGIÓN HIDROLÓGICA "LERMA-
CHAPALA-SANTIAGO" (RH 12)

La parte que corresponde a esta región dentro del estado de Aguascalientes es la más
importante, no sólo por representar el 98% de la superficie estatal sino por incluir
prácticamente el total de su población y el de la industria existente. De toda esta parte del
estado se desprenden ríos tributarios que son los afluentes principales del Río Santiago y que
algunas ocasiones son orígenes de estos mismos.

REGIÓN HIDROLOGÍCA DONDE A
SE UBICA EL PROYECTO

Fuente: INEGI. Elaboración propia 2016.
El proyecto se ubica dentro de la Cuenca Río Verde Grande

La Cuenca Río Verde Grande drena una superficie de 4,384.37 km? y cubre toda la porción
norte sur y centro del estado así como la mayor parte del este del Estado; dentro del Estado

Página 1 08
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pas
RESUMEN EJECUTIVO

esta cuenca está conformada por 5 subcuencas; la del Río San Pedro, la del Río
Aguascalientes, Río Encarnación, Río Chicalote y Río Morcinique; de estas la del Río
Aguascalientes y Morcinique se encuentran totalmente dentro de la cuenca del Río Verde
Grande Mientras que las demás solo parcialmente.

RIRS

Fuente: INEGI. Elaboración propia 2016.

CON EL FIN DE DELIMITAR CON MAYOR PRECISIÓN EL AREA DE INFLUENCIA DEL
PROYECTO EN SU SISTEMA AMBIENTAL, SE TOMARA COMO BASE LA ZONA DE LA
MICROCUENCA DEL ALTO SAN FRANCISCO.

Página 1 09
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten.

UBICACIÓN -SIST. AMBIENTAL

PLANTA SOLAR ALTEN SEIS
800000
LAGUKAS CUATASMIRANDILLAS) )

CHÁRQUITOS . a
7 o LAGUNA EL ANILLO
SAN ANTONIO “0 A

790000

2430000

$
.

= 0 . a

ARELLANOS, LOS “o

CEDAZO, EL
PUERTA DEL RIEL

2425000

LAGUNA'EUPERICO 0
y]

2420000

790000

SIMBOLOGIA
MICROCUENCA RÍO
Provecto ALTO SAN FRANCISCO

800000

Cauces

Cuerpos

escala 1:27,000

COORDENADAS: UTM

RESUMEN EJECUTIVO
DATUM: WGS84 Z13N
810000

$
¿LAGUNA LOS AGUAMI

ONIVEL SANTA ANA
>o

2430000

2425000

2420000

OJO DEAGUA
'OJO DE AGUA

810000

de aguam== y |

Fuente: INEGI. Elaboración propia 2016.

Descripción general de los elementos FÍSICOS de la
Ambiental):

Microcuenca (Sistema

El paisaje característico de la mícrocuenca (SA) y en general de la Región del Llano como su
nombre lo indica, se caracteriza por ser una amplia llanura sin interrupciones por elevaciones
de importancia y en la cual el uso del suelo predominante es la agricultura de temporal.

Página 1 1 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

La microcuenca tiene como eje hidráulico el arroyo San Francisco desde su nacimiento hasta
su bifurcación aproximadamente a la altura de la presa las Grullas; esta microcuenca (SA)
tiene una superficie de 5,257 ha.

Caracterización y análisis del sistema ambiental.

La Microcuenca (SA) donde se tiene contemplado llevar a cabo el proyecto presenta
principalmente un uso agrícola de temporal y las zonas que conservan vegetación son
utilizadas en la ganadería extensiva.

CLIMA

De acuerdo con la información existente, el tipo de clima presente en la Microcuenca (SA) es
el Semiseco semiárido (BS1kw (w)).

Se caracteriza por presentar una condición de temperatura Templado con verano cálido se
considera un clima semiárido temperatura con un régimen pluvial de verano, donde la
precipitación fluctúa entre los 450 y 500 mm anuales, concentrándose principalmente entre
los meses de junio a septiembre. Es un clima semicálido del grupo S con una temperatura
media anual entre los 180 y 220C. En enero y diciembre las temperaturas máximas promedio
llegan a 220C, mientras que en los meses de mayo y junio alcanzan el pico máximo en los 30
y 290€, respectivamente.

Página 1 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Fuente:

CLIMA -SIST. AMBIENTAL

PLANTA SOLAR ALTEN SEIS

795000

escala 1:32,000 NN
COORDENADAS: UTM
DATUM: WGS84 Z13N

815000

2430000

2425000

2420000

790000 795000
po CLIMA
SIMBOLOGIA
a o o ESTO) 0 cwoxena
AA LÍNEA DE
AMBIENT, ALTA TENSIÓN O Bs two) ES clota

INEGI. Elaboración propia 2016.

Página 1 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

CLIMA EN LA ZONA DEL PROYECTO

PLANTA SOLAR ALTEN SEIS

Alten

'emergtas renovables

RESUMEN EJECUTIVO

Alten

"energías renovables

800000

795000

SIMBOLOGIA

LÍNEA DE

SAA ALTA TENSIÓN

CLIMA -AMBITO LOCAL
PLANTA SOLAR ALTEN SEIS

CLIMA
ESTO

BSthw(w)

escala 1:15,000 N

COORDENADAS: UTM.
DATUM: WGS84 Z13N

805000

C(woJw)a
C(w1)(w)a

Fuente: INEGI. Elaboración propia 2016.

El clima que predomina en el sitio del proyecto corresponde, según la clasificación de
Kóppen, modificada por Enriqueta García en 1981, al tipo BS¡hw(w), semiseco semicálido,
con lluvias en verano, el porcentaje de precipitación invernal es menos de 5 y tienen un
invierno fresco, con uno a treinta días de heladas al año.

| Clima
| Temperatura promedio anual

| Precipitación promedio anual

| Granizadas

| Heladas

Entre 12 y 18 C
600.a 800.mm
0- 2 días al año

0- 30 días con heladas al año

Página 1 1 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

La estación Agroclimática más cercana al proyecto es Sandovales.

Esta estación climatológica presenta la siguiente información para el año 2013

enero
febrero

agosto
septiembre

GEOMORFOLOGÍA

El área de la Microcuenca (SA) se localiza dentro de la Provincia Fisiográficas Mesa del
Centro. La Región del Llano, es de superficie plana donde la agricultura es principalmente
de temporal. Sin embargo, se aprecian algunas formaciones montañosas, principalmente
laderas y lomeríos que con una elevación principal que se conoce como Juan el Grande.
Fisiográficamente el sistema ambiental está conformada por una unidad morfológica del tipo
Llanura de piso rocoso en su mayor parte y una pequeña zona al suroeste de Lomeríos y
cañadas.

Página 1 14
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

0 2.75

RESUMEN EJECUTIVO
Alten MORFOLOGÍA -SIST. AMBIENTAL escala 1:32,000 IN
PLANTA SOLAR ALTEN SEIS ecorcenanas: Ea $

795000 800000 805000 810000

795000

5.5 11 Kilometers
A 1

+

SIMBOLOGIA
Provecto

SISTEMA LÍNEA DE
AMBIENT ALTA TENSIÓN

MORFOLOGÍA

1 Llanura de piso rocoso Superficies de mesetas y

 Lomeríos y cañadas 1 Valle angosto

Fuente: Información INEGI, Elaboración propia, 2016.

Página 1 1 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

Alten

RESUMEN EJECUTIVO
GEOMORFOLOGIA ZONA DEL PROYECTO
Alten GEOMORFOLOGÍA -AMBITO LOCAL escala 1:15,000 N
AA COORDENADAS: UTM

sables DATUM: WGS84 Z13N
794000 806000

794000 802000

GRUPOS

102 Llanura de piso rocoso Suparfiios do mesotas y

LÍNEADE Lomenos y esca
PROYECTO er IM Loneos y creces Webs

SIMBOLOGIA

Fuente: Información INEGI, Elaboración propia, 2016.

El área donde se ubica el proyecto se encuentra en la provincia fisiográfica Sierra Madre
Occidental, Subprovincia Sierras y Valles Zacatecanos y forma parte de un sistema de
topoformas del tipo de Llanura de Piso Rocoso.

Página 1 1 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

energias renovables

RESUMEN EJECUTIVO
TOPOGRAFIA

Con respecto a las elevaciones de la Microcuenca (SA), presenta una gran uniformidad,
donde se observan las partes más altas con 2,060 m al norte, y una zona muy homogénea
hacia la parte central con elevaciones que están entre los 2,000 m y al sur la parte más baja
que oscila entre los 1,980 msnm.

í la: 1: 25,000
Al TOPOGRAFÍA -SIST. AMBIENTAL ORDENADAS. UTM

energías renovables PLANTA SOLAR ALTEN SEIS DATUM: WGS84 Z13N

q

SIMBOLOGIA

CURVAS DE NIVEL
PROYECTO
EM SISTEMA AMBIENTAL

Fuente: Topografía de INEGI. Elaboración propia 2016.

Página 1 1;
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

energias renovables

RESUMEN EJECUTIVO
TOPOGRAFÍA DE LA ZONA DEL PROYECTO
Alte AMBITO LOCAL-TOPOGRAFÍA escala 1:15,000 N
E as PLANTA SOLAR ALTEN SEIS DATUM. VIOS84 ZI3N,
8

SIMBOLOGIA 09.
PROYECTO ON => ARROYOS CURVAS DE NIVEL ! | y

Fuente: Topografía de INEGI. Elaboración propia 2016.

La topografía de la zona va de los 2060 msnm en la zona de la línea de conducción a los 2020
msnm en la parte de la zona de la planta de Alten Seis.

GEOLOGÍA EN LA MICROCUENCA (SA)

Página 1 18
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

energias renovables

RESUMEN EJECUTIVO

Dentro de la zona donde se ubica la Microcuenca (SA) afloran rocas sedimentarias marinas
del crétacico (caliza-lutita), cubiertas por depósitos continentales del terciario (arenisca y
arenisca-conglomerado), provenientes de la disgregación de las rocas volcánicas de las Sierra
Madre Occidental, así como algunos afloramientos de rocas extrusivas ácidas. Del cuaternario
son los depósitos de aluvión que rellenan pequeños valles de la provincia. Las estructuras
geológicas que se encuentran en la Microcuenca (SA) son coladas de lava y pequeñas
fracturas. En la Microcuenca (SA) predominan los tipos geológicos Clastos T(C1) y Q(S) en
proporciones similares.

A GEOLOGÍA - SISTEMA AMBIENTAL ona N
- pa COORDENADAS: UTM
energías renovables PLAN AR ALTE! Ss DATUM: WGS84 Z13N $

790000 800000 810000

790000 810000

A PROYECTO mua CLAVE QS) 1101) 1 SCmet)
SISTEMA LÍNEA DE cn) y
AMBIENT) ALTA TENSIÓN ge) E Kim) KIC1-Quim)

Fuente: INEGI, Elaboración propia, 2016
Susceptibilidad de la zona a sismicidad.

De acuerdo al Atlas Nacional de Riesgos, la Microcuenca (SA), se ubica en una zona donde
los riesgos por deslizamientos o derrumbes, sismos y actividad volcánica no son

Página 1 19
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pas
RESUMEN EJECUTIVO

significativos. La República Mexicana se encuentra fraccionada en cuatro zonas sísmicas,
según lo frecuentes que son los sismos en las diversas regiones y a la máxima aceleración
del suelo a esperar durante un siglo. De acuerdo a lo anterior, la región del proyecto se
encuentra ubicada en la zona “B”, la cual es una zona intermedia, donde se registran sismos
no tan frecuentemente.

Ubicación del área de estudio respecto a la zonificación sísmica de la República Mexicana (Zona “B”).

Página 1 2 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alte

energias renovables

RESUMEN EJECUTIVO
GEOLOGÍA DE LA ZONA DEL PROYECTO
Alten GEOLOGÍA - AMBITO LOCAL escala 1:15,000 IN
a pra «PLANTA SOLAR N SEIS DATUM. osss2taN

794000 7981

802000

| y CLAVE QS) mea MM oso
PROYECTI === mu «<>
TA TENSIÓN le) E KQuim) K(C1-Quim)

Fuente: INEGI, Elaboración propia, 2016

En la zona se presenta un paquete de areniscas que integra el T(C1) del tipo de geología de
roca suelos del cenozoico, las más extendidas y abundantes de todo el estado. En esta zona,
el espesor estimado del material granular no debe de ser menor a los 0.60 mts.

Página 1 2 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

SUELOS EN LA MICROCUENCA (SA)

En la Microcuenca (SA) se presentan 2 tipos de suelo el Planosol y el Feozem, los cuales han
sido muy aprovechados y alterados en casi gran parte de su extensión debido a las prácticas
agrícolas. Son poco profundos con un espesor de capa de 20-50 cm, pobres en materias
orgánicas y nutrientes, con textura arenosa. Son suelos moderadamente susceptibles a la
erosión, aunque se encuentran algunas áreas con riesgo de erosión muy severa. El suelo
más abundante en la Microcuenca (SA) es el planosol el cual se encuentra asociado a la
llanuras y el feozem asociado a la geoforma de lomeríos y cañadas.

Alten SUELO -SIST. AMBIENTAL escala 1:32,000 NN
Mn Ec PLANTA SOLAR ALTEN SEIS Prenatal

790000 795000

790000 9 o 810000

SIMBOLOGIA PROYECTO CLAVE lanosol mee Ronázina — MÍ Banker ass |
a». MA xe:osol HZ Castañozem
SISTEMA LÍNEA DE uan Luvisl Vormesal E Foral
AMBIENTAL ALTA TENSIÓN egos a

Fuente: INEGI, Elaboración propia, 2016

SUELO EN LA ZONA DEL PROYECTO

Página 1 2 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO
Alten SUELO - AMBITO LOCAL escala 1:15000 py
cl cGGi PLANTA SOLAR ALTEN SEIS DATUM: WESSa 212N, $

LÍNEA DE

PR En Laoñnol
PROYECTO ALTATENSIÓN Foozem

SIMBOLOGIA CLAVE  Fluvisol encina MM Ranker
Planosol [E Liso! Ml xorosol —— [E Castañczem

Fuente: INEGI, Elaboración propia, 2016

El suelo más abundante en la zona del proyecto es el planosol el cual se encuentra asociado

a las zonas con actividad agrícola.

HIDROLOGÍA DE LA MICROCUENCA (SA).

Página 1 2 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

Slergtas renovables

RESUMEN EJECUTIVO

La Microcuenca (SA) se encuentra dentro de la Región Hidrológica (RH12) Lerma Santiago,
clave de la cuenca (1); que comprende el Río Verde Grande, y forma parte de la subcuenca
Río Chicalote y subcuenca Río Aguascalientes. Que a su vez forman parte de la vertiente del
Océano Pacifico (INEGI, 2007)

COORDENADAS: UTM
< DATUM: WGS84 Z13N

Alte HIDROGRAFÍA SISTEMA AMBIENTAL — escala 1:32,000 N

energías renovables

786000

SIMBOLOGIA

SISTEMA
AMBIENT, Provecto ARROYOS

cuerpos pe acua | y

Fuente: Información Topográfica de INEGI, Elaboración propia, 2016

La hidrología de la Microcuenca está conformada en su eje principal por el Arroyo San
Francisco y por pequeños escurrimientos que drenan sus aguas hacia este arroyo, destaca la
presencia de una gran cantidad de pequeños bordos de abrevadero y almacenamiento que se
localizan en toda esta zona.

Drenaje subterráneo

Página 1 24
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

El conocimiento del agua subterránea, en el estado de Aguascalientes y particularmente en la
zona de estudio es de gran importancia, por ser la principal fuente que sustenta el desarrollo
de los diferentes sectores productivos, y además de ser la única fuente de abastecimientos
para las diversas poblaciones de la entidad y del área de interés.

Acuífero Valle del Llano

El acuífero valle del Llano se localiza en la porción sureste del estado de Aguascalientes, cubre
una superficie aproximada de 487 km? y se caracteriza por ser una planicie de forma irregular
con una pendiente suave en dirección suroeste. Comprende la totalidad del municipio de El
Llano y pequeñas porciones de Asientos y Aguascalientes, extendiendo sus límites hasta el
Estado de Jalisco. La composición litológica superficial de la zona El Llano muestran rocas poco
permeables que se manifiestan por la gran cantidad de corrientes que existen en la zona
desarrollando un padrón de drenaje dendrítico radial a subparalelo, controlado principalmente
por las condiciones geomorfológicas de la zona. Existen en la zona geohidrológica de El Llano
un gran número de obras de almacenamiento entre las que destacan las presas Los Conos,
San Pedro, Cascarona, El Saucito y La Colorada, esta última con 6 mil m* de capacidad.

HIDROLOGÍA DE LA ZONA DEL PROYECTO

Página 1 2 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alte

RESUMEN EJE!

-HIDROGRAFÍA escala 1:15,000 N
PE - COORDENADAS: UTM $
KALI =) DATUM: WGS84 Z13N

806000

Alte AMBITO LOCAL.

energías renovables

SIMBOLOGIA.
LÍNEA DE
PROYECTO RIA ENSIÓN ARROYOS cuerPos pEacua ME | y

Fuente: Información Topográfica de INEGI, Elaboración propia, 2016

Hacia el interior del predio solo se presentan 6 pequeños bordos de abrevadero, pero no se
presenta ningún escurrimiento de agua hacia el interior de los polígonos. En la zona donde
cruza la línea de alten tensión un pequeño escurrimiento al norte antes de llegar a la
Carretera estatal, este no se verá afectado ya que los postes estarán a ambos lados y los
cables pasaran solo por encima de este pequeño escurrimiento.

1V.3 ASPECTOS BIÓTICOS

La cubierta vegetal de las regiones de clima árido y semiárido de México, es tan variada
desde el punto de vista fisonómico que muchos autores (Muller, 1947; Shreve, 1951;

Página 1 2 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Rzedowsky 1957, 1966; Miranda y Hernández X., 1963) reconocieron y denominaron para
esta parte del país una serie de tipos de vegetación caracterizados por su aspecto
sobresaliente, delimitado como matorral xerófilo. Comprende a las comunidades de porte
arbustivo, propias de las zonas áridas y semiáridas, equivalente a las comunidades que
mencionan Miranda y Hernández X, como el matorral espinoso con espinas laterales;
cardonales; tetecheras. Izotales; nopaleras; matorral espinoso con espinas terminales;
matorral inerme parvifolio; magueyales, lechuguillales, guapillales, etc.; chaparrales, o a lo
que Flores (1971) denominó como mezquital, chaparral, matorral crasicáule, matorral
desértico rosetófilo y matorral desértico micrófilo.

La Microcuenca (SA) ha perdido en su mayor superficie su cobertura natural debido a la
apertura de áreas para la agricultura y por el uso en actividades de ganadería extensiva; lo
que ha ocasionado que existan pocos parches con vegetación natural que en su mayor parte
presentan una vegetación de tipo secundaria.

El mezquite es la principal especie forestal arbórea encontrada en la Microcuenca (SA) y se
encuentra normalmente asociada con Acacia farnesiana principalmente y con diversas
especies de Opuntia; su verticalidad también lo relaciona con las mismas especies, pero se
suma la presencia asociativa de otras in situ como Argemone mexicana, Dalea bicolor,
Euphorbiasp, Jatropha dioica, Opuntia imbricada, Opuntia leucotricha, Opuntia megacantha,
Opuntia phaeacantha, y Opuntia streptacantha formando un “estrato arbustivo primario con
nopaleras”, el cual es un estrato posterior al del estrato forestal primario.

Otro tipo de vegetación presente son los Pastizales naturales, que pueden presentarse en
algunas zonas.

Así mismo, posible observar algunas áreas de “nopalera”, donde domina el género Opuntia
asociadas verticalmente a pastos (en este caso, Boutelova gracilis).

Especies forestales dominantes: Son notables las siguientes especies: Prosopís laevigata
(mezquite), Acacia farnesiana (huizache).

Página 1 2 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO
Alten USO DEL SUELO Y VEGETACIÓN -SIST. AMBIENTAL escala 1:32000 IN
as romo PLANTA SOLAR ALTEN SEIS prim

797000 802500 813500

z e 223
786000 791500 802500 813500

SIMBOLOGIA PROYECTO mA CURE ET ape EEN vsairn MN zu ER
SISTEMA LÍNEA DE Je y
AMBIENT? ALTA TENSIÓN A en ,

Fuente: Información de INEGI, Elaboración propia, 2016

CARTA DE USO DEL SUELO Y VEGETACIÓN

De acuerdo con la Carta del Inventario nacional Forestal que desarrollo el INEGI en su SERIE
4, ESC. 1:250000. La Microcuenca (SA) presenta dos tipos de vegetación que es el Pastizal
Natural (PN) y Vegetación Secundaria con Pastizal Natural (VSa/PN) y la mayor parte de la
superficie presenta un uso del suelo que lo considera como zona Agrícola o Pecuaria (IAPF)
con una formación de Cultivos.

Página 1 28
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

ESPECIES DE FLORA COMUNES EN EL ÁMBITO DEL SISTEMA AMBIENTAL

ESPECIES DE FLORA COMUNES EN EL ÁMBITO DEL SISTEMA AMBIENTAL
Nombre científico Nombre común Estrato
Casuarina equisetifolía Casuarina Arbóreo
Eucalyptus camaldulensis Eucalipto Arbóreo
Ficus benjamina Ficus Arbóreo
Ficus retusa Ficus Arbóreo
Fraxinus uhdel Fresno Arbóreo
Fraxinus velutina Fresno Arbóreo
Ipomoea murucoides Palobobo Arbóreo
Ipomoea purpurea Campanilla morada Arbóreo
Jacaranda mimosaefolia Jacaranda Arbóreo
Populus alba Álamo Arbóreo
Populus canadensis Álamo Arbóreo
Prosopisl aevigata Mezquite Arbóreo
Salix babylonica Sauz Arbóreo
Schinus molle Pirul Arbóreo
Acacia farnesiana Huizache Arbustivo
Acacia schafíneri Huizache Arbustivo
Dalea bicolor Engordacabra Arbustivo
Eysenhardtia polystachya Varaduz Arbustivo
Forestiera tomentosa Paloblanco Arbustivo
Mimosa monancistra Garruño Arbustivo
Nicotiana glauca Gigante Arbustivo
Opuntia hyptiacantha Nopa Arbustivo
Opuntia imbricata Cardenche Arbustivo
Opuntia rastrera Nopa Arbustivo
Senecio salignus Jaral Arbustivo
Stevia salicifolia Hierba del borreguito Arbustivo
Trixis angustifolia Capitania Arbustivo
Zaluzania augusta Cenicilla Arbustivo
Opuntia jaliscana Nopa arbustivo/arbóreo
Opuntia leucotricha Nopa arbustivo/arbóreo
Opuntia robusta Nopa arbustivo/arbóreo
Opuntia streptacantha Nopa arbustivo/arbóreo

129

ágina

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN S,

Alten

S

renovables

RESUMEN EJECUTIVO
ESPECIES DE FLORA COMUNES EN EL ÁMBITO DEL SISTEMA AMBIENTAL
Nombre científico Nombre común Estrato
Parthenium incanum Mariola Arbustivo
Agave angustifolia Agave Herbáceo
Agave salmiana Agave Herbáceo
Amaranthus hybridus Quelite Herbáceo
Argemone ochroleuca Chicalote Herbáceo
Asclepias linaria Romerillo Herbáceo
Baccharís glutinosa Jarillo blanco Herbáceo
Bidens odorata Aceitilla Herbáceo
Bouvardiaternifolia Trompetilla Herbáceo
Bouleouagracilis Navajita Herbáceo
Brickellia califórnica Oreganillo Herbáceo
Buddleia cordata - Herbáceo
Buddleia perfoliata Salvia de campo Herbáceo
Chenopodiummurale Quelite Herbáceo
Chlorisvirgata Pata de gallo Herbáceo
Coryphanthasulconata Biznaga Herbáceo
Crotalariapumila Tronadora Herbáceo
Crusea diversifolia Crusea Herbáceo
Datura stramonium Toloache Herbáceo
Eragrostís mexicana Pasto Herbáceo
Euphorbiasp. Ninguno Herbáceo
Gomphrena serrata Bretónica Herbáceo
Gymnosperma glutinosum Nota Herbáceo
Jatropha dioica Sangre de grado Herbáceo
Lantana cámara Pedro Antonio Herbáceo
Lantana trifolia Lantana Herbáceo
Lepidium virginicum Chile de pájaro Herbáceo
Lycurus phleoides Cola de zorra Herbáceo
Malva parviflora Malva de campo Herbáceo
Mammillaria uncinata Mamilaria Herbáceo
Muhlenbergía Sp. Pasto Herbáceo
Piqueria trinervía Tabardillo Herbáceo
Rhynchelytrum repens Pasto Herbáceo
Salsola tragus Cardo ruso Herbáceo

Página 1 3 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN S,

Alten.

RESUMEN EJECUTIVO

S

ESPECIES DE FLORA COMUNES EN EL ÁMBITO DEL SISTEMA AMBIENTAL
Nombre científico Nombre común Estrato
Sanvitalía procumbens Ojo de gato Herbáceo
Simsia amplexicaulis Lampotillo Herbáceo
Solanum elaeagnifolium Trompillo Herbáceo
Solanum rostratum Mancamula Herbáceo
Sphaeralcea angustifolia Hierba del negro Herbáceo
Sporobolus sp. Pasto Herbáceo
Tagetes lucida Santa maría Herbáceo
Tagetes lunulata Cinco llagas Herbáceo
Taraxacum officinale Diente de león Herbáceo
Tithonía tubaeformis Lampote Herbáceo

Nota: en el caso de los nopales (Opuntia sp.), si bien no se consideran como árboles, de acuerdo a las
características ecológicas del sitio, la misma especie puede desarrollar un crecimiento que alcance el estrato
superior (con alturas superiores a 3 metros) o que ocupe el estrato medio, (con alturas promedio de 1.5 a 2 m.)

En el SISTEMA AMBIENTAL NO se encontró y no se tienen registros de ninguna
especie catalogada de acuerdo a la NOM-059-SEMARNAT-2010.

Página 1 3 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

USO DE SUELO Y VEGETACIÓN EN LA ZONA DEL PROYECTO

USO DEL SUELO Y VEGETACIÓN -AMBITO LOCAL escaia1:15000 y
PLANTA SOLAR ALTEN SEIS SA ZIaN $
802000

798000

La zona del proyecto se ubica en una zona con uso agrícola, la parte donde llega la linea de
conducción electrica y que presenta vegetación forestal del tipo Pastizal, es el predio de Alten
5 Territorio 2 (que cuanta actualmente con la autorización de cambio de uso del suelo en
terrenos forestales y con el dictamen de la manifestación de impacto ambiental).

Página 1 3 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

LISTADO DE FLORA EXISTENTE DENTRO DE LOS PREDIOS DEL PROYECTO

NOMBRE UBICACIÓN
ESPECIE COMUN ESTRATO

Sphaeralcea angustigolía | HIERBA DEL NEGRO | ARBUSTIVO DENTRO PREDIO
Simsia amplexicaulis LAMPOTILLO ARBUSTIVO DENTRO PREDIO
Solanum elaeagnifolium TROMPILLO HERBACEO DENTRO PREDIO
Argemone ochroleuca CHICALOTE HERBACEO DENTRO PREDIO
Lepidium virginicum CHILE DE PÁJARO | HERBACEO DENTRO PREDIO
Solanum rostratum MALA MUJER HERBACEO, DENTRO PREDIO
Rynchelytrum repens PASTO ROSADO | HERBACEO, DENTRO PREDIO
Enneapogon desvauxii ZACATE LADERA | HERBACEO. DENTRO PREDIO
Cenchrus echinatus ZACATE CADILLO | HERBACEO DENTRO PREDIO
Chloris virgata BARBAS DE INDIO | HERBACEO DENTRO PREDIO
Eragrostis mexicana ZACATE CASAMIENTO | HERBACEO. DENTRO PREDIO
Opuntia streptacantha NOPAL CARDÓN ARBOREO. DENTRO PREDIO

Eucaliptus camaldulensis EUCALIPTO ARBOREO. PERIMETRO

Schinus molle PIRUL ARBOREO PERIMETRO

Prosopis laevigata PERIMETRO Y EJEMPLARES AISLADOS
MEZQUITE ARBOREO, HACIA EL INTERIOR.
Acacia farnesiana PERIMETRO Y EJEMPLARES AISLADOS
HUIZACHE ARBOREO, HACIA EL INTERIOR.

En el área de estudio no se encontró y no se tienen registros de ninguna especie
catalogada de acuerdo a la NOM-059-SEMARNAT-2010.

Página 1 3 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

FAUNA DE LA MICROCUENCA (SA)

A nivel mundial, una de las regionalizaciones faunísticas más aceptables es la propuesta por
P. L. Sclater y A.L. Wallace, que divide a América en dos regiones: Neártica y Neotropical,
cuyos límites se encuentran precisamente en territorio mexicano y siguen, de manera muy
irregular, la línea del Trópico de Cáncer.

Esta confluencia de reinos biogeográficos Neártico y Neotropical, sumado a su abrupta
orografía, su diversidad climática y a una intrincada historia geológica, entre otros factores,
han permitido el desarrollo de múltiples ecosistemas que albergan una inmensa riqueza de
especies de plantas y animales

Palmar

Vegetación de desiertos arenosos
Selva baja espinosa. [UN Anfibios
Areas sin vegetación aparente. E] Reptiles

Mezquital O vos

Chaparral
Vegetación halófila [A] Mamíferos

Pastizal natural O Angiospermas

Vegetación hidrófila E] Gimnospermas

Cuerpo de agua E] Pteridofitas

Selva subcaducifolia E] Briofitas

Bosque de encino.
Pastizal inducido (no cultivado)
Bosque mesófilo de montaña
Selva caducifolia
Bosque de coníferas
Matorral xerófilo
Bosque de coníferas y encinos
Selva perennifolia y subperennifolia

0 0.5 LO 15 20 25

)
Fuente: Especies (miles)

Conabio. La Diversidad Biológica de México: Estudio de País. México. 1998.

Especies de flora y fauna en los ecosistemas del País según el Sistema Nacional de
Información de la Biodiversidad.

México es considerado por ello a nivel mundial dentro de los países con mayor diversidad
biológica o megadiversidad (Toledo, 1988). Ocupa importantes lugares en el mundo, tiene el
primer lugar en reptiles, con 717 especies de las 6,300 clasificadas, de las cuales 574 son
propias del país (53 endémicas y 30 en peligro de extinción); se ubica en el segundo lugar en
diversidad de mamíferos, al contar con 449 de las 4,170 especies existentes, 449 terrestres
(31% en alguna categoría de riesgo y 33% endémicas) y 41 marinas; en anfibios ocupa el
cuarto lugar, con 282 de las 4,184 especies que se han detectado de los cuales el 61% son
endémicos, y en aves ocupa el decimosegundo lugar con 1,150 de las 9,198 clases, de las

Página 1 34
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pas
RESUMEN EJECUTIVO

cuales el 5% se encuentra en peligro de extinción.

El proyecto que se pretende realizar se encuentra enclavado en la provincia herpetofaunística
de la Eje Neovolcánico, la cual se caracteriza por una alta tasa de endemismo de especies
tanto de reptiles como de anfibios. De igual modo, en cuanto a provincias mastogeográficas,
el proyecto se encuentra inmerso en la provincia Zacatecana.

Sistemas de Innovación y
Í Desarrollo Ambiental S. C.

2000. Merca Geoestodisoa Munic pa! 2000
Casas Androu G. Rina Trulla, Y (1900) Parcias

Fespetot.risicas das Nacanal de Mo Va

Provincias herpetofaunísticas de la República Mexicana.

Página 1 3 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO (1

Sistemas de Innovación y
¡ Desarrollo Ambiental S. C.

Leyenda
MM Daga Caitoena

Provincias mastogeográficas de la República Mexicana.

El área de estudio se encuentra localizada dentro de la Región neártica la cual abarca la
mayor parte de Norteamérica, incluso las zonas áridas y semiáridas de los Estados Unidos y
el centro y norte de México, así como las zonas templadas y frías de las sierras Madre
Oriental y Occidental; y las sierras volcánicas del centro del país.

Los principales ecosistemas mexicanos englobados en esta región son los Matorrales
desérticos, chaparral, pastizal, matorrales semiáridos, bosques templados y matorrales
asociados, en el centro y norte de México.

Página 1 3 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

ESPECIES ENLISTADAS CON POSIBLE DISTRIBUCIÓN EN LA MICROCUENCA (SA)
Y ZONA DE LOS PREDIOS DEL PROYECTO.

EVALUACIÓN ECOLÓGICA RÁPIDA DE LA FAUNA SILVESTRE EN LA ZONA DE LA
MICROCUENCA (SA) Y ZONA DEL PROYECTO

INTRODUCCIÓN

Una Evaluación Ecológica Rápida (EER) de una zona o región terrestre es un estudio flexible,
acelerado y enfocado de los tipos de vegetación y especies. La EER es una útil herramienta de
planificación para la conservación, y como tal, las EER se implementan cada vez más para la
rápida caracterización de la biodiversidad de una zona. Las EER son de particular aplicabilidad
en la caracterización eficiente de la biodiversidad a nivel de terreno y de especie de grandes
áreas sobre las cuales se sabe relativamente poco. La EER es un concepto variante que ha
sido descrito como un enfoque, una metodología, una herramienta, una estrategia, un
proceso, un programa, una evaluación para la conservación y una variedad de otras
descripciones (Sayre et al. 2002). Esta metodología se utilizó en el presente análisis en
relación a la fauna silvestre del predio interés. Esto ha permitido caracterizar de manera
puntual la presencia o ausencia faunística de la zona, identificando aquellas especies más
susceptibles de impacto y aquellas que pudieran estar en alguna categoría de la NOM-059. De
acuerdo con los recorridos realizados en el SA y zona del proyecto, y en la consulta de
Bibliografía, en general la zona se caracteriza por ser un sitio con muy poca vegetación
natural, ya que se trataba de una zona plana con un uso agrícola, que ha sufrido algunas
modificaciones en su estructura original por diversas actividades humanas. Es además muy
importante destacar que la zona en general está conformada por un mosaico de diversos usos
de suelo definidos por actividades agrícolas, pecuarias y rurales.

METODOLOGÍA
TRABAJO DE GABINETE

Se realizaron algunos recorridos para observar la fauna así como una búsqueda y recopilación
de documentos, libros y artículos científicos referentes a la fauna silvestre y diagnósticos
actuales del medio natural del área del SA. Se realizó un análisis de la información anterior
para hacer un listado y descripción de la situación de la fauna silvestre potencial en el SA y
zona del PROYECTO.

Página 1 3 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

ANFIBIOS

No fueron observados dentro de la zona del proyecto, pero dentro de la zona de
influencia del proyecto es factible que se presenten las siguientes especies:

Lista de las especies de anfibios reportados en la Microcuenca (SA). Los códigos para la
Categoría NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A =

Amenazada; P = En peligro de extinción; E = Probablemente extinta en el medio natural.
Para la categoría de Tipo de distribución POT = Potencial en la Microcuenca (SA). y POT-
PRO =Potencial en el Proyecto. OBS-PRO=Observada en el proyecto
FAMILIA Nombre científico Nombre ENDEMISMO | NOM-059- | POT | POT- | OBS-
común SEMARNAT | SA PRE PRO
-2010
Hylidae Hyla arenicolor Sapito de N - Xx Xx -
los arroyos
H. eximia Ranita N - x x -
verde
Ranidae Lithobates Rana de los E Pr Xx Xx -
montezumae bordos

En la NOM-059-SEMARNAT-2010 aparece una especie de anfibio con distribución en el
Sistema ambiental (Microcuenca) y en el área del proyecto, enlistada como “Sujeta a
protección especial” y se trata de una rana de los bordos (L. montezumae). Es de destacar
que este grupo de vertebrados, están limitados por su alta dependencia de cuerpos de agua
para su reproducción. Dentro de la zona del proyecto, se localizan 3 pequeños bordos y en la
zona de la Microcuenca si se presentan una gran cantidad de bordos de abrevadero, que
pudieran albergar la presencia de estas especies de anfibios.

Página 1 38
REPTILES

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN S,

S

Alten

renovables

RESUMEN EJECUTIVO

Lista de las especies de reptiles reportados en el área de la Microcuenca (SA). Los códigos
para la categoría NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A =
Amenazada; P = En peligro de extinción; E = Probablemente extinta en el medio natural.
ribución POT = Potencial en la Microcuenca (SA). y POT-

Para la categoría de Tipo de dis

PRO =Potencial en el Proyecto. OBS-PRO=0Observada en el proyecto

Nombre NOM- |POT| POT | OBS-
No. Orden Familia Nombre científico común 059 SA | PRE | PRO
Sceloporus
grammicus Xx Xx
1 Squamata | Phrynosomatidae | (Wiegmann, 1828) Lagartija Pr
Sceloporus spinosus Lagartija Xx Xx
2 (Wiegmann. 1828) escamuda
Sceloporus torquatus Lagartijo Xx Xx
3 (Wiegmann, 1828) rasposo
Aspidoscelis gularis Xx Xx
(Baird 8 Girard,
4 Telidae 1852) Lagartija llanera
Conopsis nasus Culebra Xx Xx
5 Colubridae (Gúnther, 1858) borreguera
Masticophis Xx
mentovarius X
(Duméril, Bibron and Víbora
6 Duméril, 1854) chirrionera
Pituophis deppei Xx Xx
7 (Duméril, 1853) Alicante A
Thamnophis eques Culebra de Xx Xx
8 (Reuss, 1834) agua A
Crotalus molossus Víbora de XxX
(Baird 8 Girard, cascabel de Xx
9 Viperidae 1853) cola negra Pr
Kinosternon hirtipes Xx Xx
10 | Testudines Kinosternidae (Wagler, 1830) Tortuga Pr
Kinosternon Xx
integrum (Le Conte, Xx
11 1824) Tortuga Pr
Fuente: Elaboración propia con datos de Vázquez y Quintero, 2005 y trabajo de campo.
En la NOM-059-SEMARNAT-2010, aparecen seis especies de reptiles con distribución en el
área de estudio, enlistadas en dos de las cuatro categorías de riesgo que integran esta
norma. En el grupo de las lagartijas, Sceloporus grammicus está considerada bajo la
categoría “sujeta a protección especial”. Entre las serpientes se encuentra enlistada en la
categoría de “sujeta a protección especial” la serpiente de cascabel Crotalus molossus. En la
categoría “amenazada” se incluye a Pituophis deppei y Thamnophis eques. Las dos especies

Página 1 39
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

de tortugas Kinosternon hirtipes y K. integrum están consideradas como “sujetas a
protección especial”. Ninguna de las especies anteriores listadas en la NOM-059 se observo
dentro de la zona del proyecto, sin embargo son especies que se reportan en el sistema
ambiental por lo tanto es factible que pudieran estar presentes en la zona de influencia del
proyecto.

AVES

Los códigos para la categoría de EST (Estacionalidad) R = Residente permanente; 1 =
Visitante de invierno; V = Residente de verano; T = Transitorio; Acc = Accidental; Intr =
Introducida. Para la categoría de NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección
especial; A = Amenazada; P = En peligro de extinción; E = Probablemente extinta en el
medio natural. Para la categoría de Tipo de distribución POT = Potencial en la Microcuenca
(SA). POT-PRO =Potencial en el Proyecto. OBS-PRO=0Observada en el proyecto.

No. ORDEN FAMILI NOMBRE NOMBRE ESTACIO | NOM | POT POT | OBS
A CIENTÍFICO COMUN NALIDAD | -059 SA PRO | PRO
ANSERIFOR | ANSERID | 4. platyrhynchos  |Pato mexicano Xx
1 MES AE R A
GALLIFORM | ODONTO | Callipepla Codorniz
ES PHORIDA | squamata escamosa X
2 E R
CICONIFOR | ARDEIDA | Ardea herodías Garzón cenizo Xx Xx
MES E R
4 A. alba Garza blanca R Xx Xx
Egretta thula Garceta pie Xx Xx
5 dorado R
Nycticorax Perro de agua Xx
- Xx
6 nycticorax R
FALCONIFO | CATHAR | Coragyps atratus | Zopilote Xx x
7 RMES TIDAE R
8 Cathartes aura Aura R x x
ACCIPIT | £lanus leucurus Milano cola Xx Xx
9 RIDAE blanca R
10 Buteo jamaicensis | Aguililla cola roja R Xx Xx
FALCONI | Caracara cheriway | Quebrantahuesos Xx Xx
11 DAE R
12 Falco sparverius | Halcón cernícalo R Xx
CHARADRII | CHARAD | Charadrius Tildío Xx
13 FORMES _|RIIDAE vociferus R
COLUMBIFO | COLUMBI | Zenaida asiatica Paloma de alas Xx Xx
14 RMES DAE blancas R
15 Z. macroura Paloma huilota R Xx x

Página 1 40
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

renovables

RESUMEN EJECUTIVO
16 Columbina inca Torcacita Xx x
CAPRIMULG | CAPRIMU | Caprimulgus Tapacamino Xx Xx
17 IFORMES |LGIDAE | vociferus gritón
APODIFOR Aeronautes Vencejo Xx
MES APODIDA | saxatalis
18 E
TROCHIL | Cynanthus Colibrí pico ancho Xx
19 IDAE _ |/atirostris
PICIFORME | PICIDAE | Me/anerpes Carpintero frente Xx Xx
20 E aurifrons dorada
PASSERIFO | TYRANNI | Empidonax Mosquerito Xx
21 RMES DAE minimus mínimo
22 Sayornis nigricans | Mosquero negro Xx
S. saya Atrapamoscas Xx
23 llanero
Pyrocephalus Cardenalito Xx
24 rubinus
Pitangus Luis vientebeo Xx
25 sulphuratus
Tyrannus Tirano Xx Xx
26 vociferans
LANIIDA | Laníus ludovicianus | Verduguillo Xx Xx
27 E
CORVIDA | Quíscalus Tordo Xx Xx
28 E mexicanus
29 Corvus corax Cuervo Xx
Hirundo rustica Golondrina Xx Xx
HIRUNDI tijereta
30 NIDAE
REMIZID | Auriparus flaviceps | Verdín Xx
31 AE
TROGLO | Campylorhynchus |Matraca norteña Xx Xx
32 DYTIDAE | brunneicapillus
33 MIMIDAE | Mímus polyglottos | Cenzontle Xx Xx
Toxostoma Pitacoche Xx
34 curvirostre
BOMBYCI | Bombycilla Chinito Xx
35 LLIDAE _ | cedrorum
PTILOGO | Phainopepla nitens | Capulinero gris Xx
36 NATIDAE
EMBERIZ | Pipilo fuscus Viejita Xx
37 IDAE
ICTERID | Sturnella magna Gorgeador Xx
38 AE norteño
M. ater Tordo cabeza Xx Xx
39 café
FRINGILL | Carpodacus Gorrión mexicano Xx Xx
40 IDAE mexicanus

Página L 41
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

renovables

RESUMEN EJECUTIVO

mexicanus

Fuentes: Howell y Web, 1996; Peterson, 1983; De la Riva y Franco, 2006; Lozano, 2007 y

trabajo de campo.

En la NOM-059-SEMARNAT-2010, aparece una especie de ave con distribución potencial en

el área del Sistema ambiental (Microcuenca) y del sitio del proyecto, enlistada en una de las
cuatro categorías de riesgo que integran esta norma. El pato Anas plathyrhynchos diazi, se
encuentra enlistado en la categoría de “Amenazada”.

MAMÍFEROS

Lista de mamíferos reportados en el Sistema Ambiental (Microcuenca) y sitio del proyecto.
Los códigos para la categoría NOM (NOM-059-SEMARNAT-2010)
especial; A = Amenazada; P = En peligro de extinción; E = Probablemente extinta en el
medio natural. Para la categoría de Ti

po de distribución POT = Po:

Pr = Sujeta a protección

tencial en la Microcuenca

(SA). POT-PRO =Potencial en el Proyecto. OBS-PRO=0Observada en el proyecto.
No. Orden Familia Nombre Nombre | NOM- | POT | POT | OBS
científico común 059 SA | PRO | PRO
1 Didelphimorphia Didelphidae Didelphis Tlacuache
virginiana (Kerr, Xx Xx
1792)
2 Chiroptera Mormoopidae Mormoops Murciélago Xx Xx
megalophylla
3 Carnívora Canidae Canis latrans (Say, Coyote Xx
1823) 7
4 Urocyon Zorra gris Xx
cinereoargenteus -
(Schreber, 1775)
5 Felidae Lynx rufus Gato Xx
(Schreber, 1777) montes 7
6 Mustelidae Mephitis macroura Zorrillo Xx
(Lichtenstein, Xx
1832)
7 Procyonidae Procyon lotor Mapache Xx
(Linnaeus, 1758) 7
8 Rodentia Sciuridae Spermophilus Xx
mexicanus
(Erxleben, 1777)
9 Spermophilus Tachalote Xx Xx
variegatus Xx
(Erxleben, 1777)
10 Muridae Neotoma leucodon Rata Xx Xx
(Merriam, 1894) | magueyera

Página 1 42
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pas
RESUMEN EJECUTIVO

11

Peromyscus
maniculatus
(Wagner, 1845)

Ratón

Xx

12

Lagomorpha Leporidae

Lepus californicus
(Gray, 1837)

Liebre

13

Sylvilagus
auduboníí (Baird,
1858)

Conejo

Fuente: Elaboración propia con datos de Ceballos y Oliva, 2005; Hesselbach y Pérez, 2001;
De la Riva, 1993 y trabajo de campo.

NO aparece ninguna especie de mamífero con distribución potencial
ambiental (Microcuenca) y del sitio del proyecto, listada dentro de la NOM-059-SEMARNAT-

2010

1V.4 MEDIO SOCIOECONÓMICO

POBLACIÓN.

en el área del Sistema

A partir de la década de los 70's, la ciudad de Aguascalientes y sus poblaciones vecinas
iniciaron un rápido crecimiento, que se intensificó en los 80's, debido a la implementación de
las políticas nacionales de descentralización y apoyo a las ciudades medias, así como por una
intensiva promoción del desarrollo industrial.

Población y tasa de crecimiento media anual para el Municipio de El Llano.

| Total Porcentaje — Total — Porcentaje!
01 Aguascalientes 643,419 68 797,010 67
02 Asientos 37,763 4 45,492 4
03 Calvillo 51,291 5 54,136 5
04 Cosío 12,619 1 15,042 1
05 Jesús María 64,097 7 18,828 2
06 Pabellón de Arteaga 34,296 4 99,590 8
07 Rincón de Ramos 41,655 4 41,862 4
08 ¡San José de Gracia 7,244 1 49,156 4
09 Tepezalá 16,508 2 35,769 3
10 Elllano 15,327 2 8,443 1
11 pon Francisco de los | 29 966 2 19,668 2

Total

944,285 100

1,184,996

100

Fuente: INEGI, Conteo de Población y vivienda 2000, XII Censo General de Población y Vivienda 2011, del
estado de Aguascalientes.

Página 1 43
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Los constantes cambios que suceden en los centros de población atienden fundamentalmente
a los procesos demográficos que están en continuo movimiento y que actúan de manera
directa en la dinámica demográfica, misma que caracteriza las tendencias futuras de
crecimiento.

Relación entre las poblaciones municipales 2011

San José de Gracia || 8,443

Cosío M 15,042

Tepezalá Ml 19,668
San Francisco de los Romo MN 35,769
Pabellón de Arteaga MN 41,862
Asientos MN 45,492
Rincón de Romos MN 49,156
Calvillo MN 54,136
Jesús María 99,590
Aguascalientes: NN 797,010

O  100,00(200,000800,000100,000500,000600,000700,000800,000900,000

Fuente: Censos Generales de Población y Vivienda, II Conteo de Población y Vivienda 2011, INEGI.

El municipio de El Llano se divide 143 Localidades, de las cuales las más importantes
presentan poblaciones mayores a 100 habitantes; de un total de 25, el 96% pertenece al
rural, solo Palo Alto (Cabecera Municipal) es población urbana. La población existente en
estos núcleos rurales suman poco más de 9 mil habitantes, esto es casi un 70% de la
población viviendo en estos núcleos.

Los rangos de población que se registraron en este municipio, en su mayoría son poblaciones
pequeñas con pocos habitantes, 14 de de estas se ubican en el rango de 100 a 400, con
porcentajes mínimos de 0.8 a 2.4 con un porcentaje acumulado del 19.1, lo que suma en
total 2566 habitantes.

Son 5 Localidades que se ubican en un rango de 401 a 600 habitantes, cuyas entidades
registran un porcentaje de 3.3% a 4.5% en base a la población total del municipio; solo estos

Página 1 44
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO (1

núcleos presentan una población similar a la categoría anterior acumulando un total de 5117
habitantes en el área rural, con un porcentaje acumulado del 38.2%. El Novillo, La Luz, Santa
Rosa (El Huizache), Ojo de Agua de Crucitas y Los Conos, son de las comunidades mas
importantes del municipio, siendo también de las de mayor población ubicadas en el rango de
601 a 1000 habitantes con porcentajes de 5.4% a 6.9% respecto a la población total del
municipio.

1 El Copetillo "R 2060 102 102 0.8 0.8
2 San Agustín R 2005 103 205 0.8 15
3 San Antonio de la Rosa - R 1990 110 315 0.8 23
4 Santa Clara (Las Mieleras) R 2010 120 435 09 3.2
5 San Gerónimo R 1960 139 574 1.0 43
6 El Milagro R 2060 150 724 11 5.4
7 Ojo de Agua de Placitas R 2080 160 884 1.2 6.6
8 La Unión (La Paz) R 2000 162 1046 1.2 78
9 El Copetillo (El Moquete) R 2020 190 1236 1.4 9.2
10 San Francisco de los Viveros R 2020 210 1446 1.6 10.8
11 Sandovales R 2000 239 1685 1.8 12.6
12 El Tildio R 2000 274 1959 20 14.6
13 Lomas del Refugio (La Loma) R 1990 287 2246 21 16.8
14 El Terremoto R 2025 320 2566 24 19.1

La Tinaja R

El Retoño R

Montoya R

Francisco Sarabia (La Reforma) R

Lic. Jesús Terán (El Muerto) R
20 El Novillo R 2030 720 5837 5.4 43.5
21 La Luz 601 R 2030 731 6568 5.5 49.0

Página 1 45
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pias
RESUMEN EJECUTIVO

2 Santa Rosa (El Huizache) - R 2020 826 7394 | 6.2 55.2
2 Ojo de Agua de Crucitas 1000 [R 2065 870 8264 | 65 [616
24 Los Conos R 2005 926 9190 6.9 68.6
“Rural
“Urbano

RAN POB: Rangos de población

ALT: Altitud sobre el nivel del mar
POBTOT: Población total de municipio
POB ACUM: Población acumulada

%% ABS: Porcentaje absoluto de población
% ACUM: Porcentaje acumulado

LOCALIDADES Y SU POBLACION SEGÚN TAMAÑO DE LA LOCALIDAD

(AL 17 DE OCTUBRE DE 2005)
MENOS DE
2500 % MAS DE 2 500 %
HABITANTES HABITANTES

RURALES URBANAS
MUNICIPAL
LOCALIDADES 152 8,3 1 4.0
POBLACION 12 452 6.2. 4810 0.6
ESTATAL
LOCALIDADES 1826 100.0 25 100.0
POBLACION 200 866 100.0 864 550 100.0

Página 1 46
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pias
RESUMEN EJECUTIVO

PRINCIPALES INDICADORES DEL MUNICIPIO

INDICADOR 2000 2005
POBLACION
Tasa de crecimiento media anual de la población 1990-2000 2.88
Tasa de crecimiento media anual de la población 2000-2005 1.96
Promedio de hijos nacidos vivos 2.57 2.37
Edad Mediana 18 20
Población menor de 15 años 6318 6 555
Población de 65 años y más 756 919
Relación Hombres-Mujeres 99 100
Razón de dependencia 87.1 78.4
VIVIENDA
Total de Viviendas particuales 3009 3 539
Porcentajes de las viviendas particulares con 3 o más cuartos 742 78.3
Promedio de ocupantes por cuarto 1.45 1.32
EDUCACION
Grado promedio de escolaridad de la población de 15 años y
más 5.96 6.45
Porcentaje de la población de 6 a 14 años que sabe leer y
escribir 90.4 90.1

Porcentaje de población de 6 a 14 años que asiste a la escuela 89.5 94.1

VIVIENDA

VIVIENDAS PARTICULARES HABITADAS Y SUS OCUPANTES

(AL 17 DE OCTUBRE DE 2005)
VIVIENDAS
MUNICIPIO 3552 1.4
ESTADO 245 625 100
OUCPANTES
MUNICIPIO 16778 1.6
ESTADO 1061 896 100

Página 1 47
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pias
RESUMEN EJECUTIVO

DISTRIBUCION PORCENTUAL DE LAS VIVIENDAS PARTICULARES
SEGUN MATERIAL PREDOMINANTE EN PISOS
(Al 17 de Octubre de 2005)

Tierra

9.9 0.7 4.5

Ml Cemento o Firme

A Madera, mosaico y otro
material

Mi No especificado

HOGARES
HOGARES SEGÚN SEXO DEL JEFE DEL HOGAR Y NUMERO DE
PERSONAS QUE HABITAN SOLAS EN LA VIVIENDA (Al
17 de octubre de 2005)
JEFE DEL HOGAR 3591 100.0
HOMBRES 2826 78.7
MUJERES 765 21.3
HOGARES UNIPERSONALES 183 5.2 al

a/ Porcentaje tomado respecto al total de las viviendas particulares habitadas (3 552)

Página 1 48
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO
EDUCACION

TASA DE ANALFABETISMO DE LA POBLACION DE 15 AÑOS Y
MAS POR SEXO, 2005

POBLACION

ANALFABETA TASA
MUNICIPAL 772 7,4
HOMBRES 345 6,7
MUJERES 427 8
ESTATAL 28 689 42
HOMBRES 12 299 3.8
MUJERES 16 390 45

GRADO PROMEDIO DE ESCOLARIDAD DE LA POBLACION DE
15 AÑOS Y MÁS AÑOS (Al 17 de octubre de 2005)

MUNICIPIO 6.5
ESTATAL 8.7
ESTADO UNIDOS MEXICANOS 8.14

ACTIVIDADES ECONOMICAS
Agricultura.

La actividad agrícola en el Municipio experimenta una transformación en los cultivos ya que
ha habido cambios climáticos, en especial en el ciclo pluvial. Son fundamentales los granos
básicos para consumo humano, la vid ha tendido a desaparecer por el problema del precio,
ya que no se alcanza a cubrir los costos de producción. La superficie municipal utilizada para
la agricultura es el 65.70%, Pastizal 28.65%, Bosque 1.5%, Matorral 3.79% y otros 0.36%
Superficie fertilizada, sembrada con semilla mejorada con asistencia técnica, con servicio de
sanidad vegetal y mecanizada en el año agrícola.

Página 1 49
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

renovables

RESUMEN EJECUTIVO
Concepto Municipio Porcentaje

Superficie fertilizada 8465 37.83

Superficie sembrada con semilla mejorada 2604 11.54

Superficie con asistencia técnica 935 418

Superficie atendida con servicios de sanidad vegetal 1125 5.03

Superficie mecanizada 20443 91.36

Total hectáreas sembradas 22375 -

Ganadería.

Población Ganadera Según Especie:

Especie Municipio

Bovino 5438

Porcino 2340

Ovino 1141

Caprino 1162

Aves 7578826

Abejas 1038
Cabe resaltar que en los últimos cinco años se ha manifestado un crecimiento constante en la
actividad pecuaria garantizando su abastecimiento para consumo interno. Sector Industrial.
En el Municipio existen pocas industrias, tan solo son Vanguardia en Confecciones de Calidad
S.A. de C.V., Filial de Bordados Maty, Sabropollo, Tubeco y Equinox; aunados pequeños

talleres de confección de ropa y micro empresas familiares. La empresa Vanguardia en
Confecciones de Calidad S.A. de C.V. está ubicada en la cabecera municipal dedicándose a la
confección de ropa para niños, teniendo 126 trabajadores a nivel operario y 26
administrativos, siendo su producto exportado a Estados Unidos. La empresa Sabropollo se
dedica a la crianza de aves de postura y comercialización del producto del huevo y carne
fresca, cuenta con 116 trabajadores, ubicada en varias zonas del Municipio. Tubeco, empresa
recién llegada al Municipio, teniendo una plantilla de 28 trabajadores, dedicada a la
fabricación industrial de vaciados de concreto.

Equinox esta empresa ubicada en el Rancho el 20, emplea a 25 personas y se dedica a la
fabricación de equipo apícola. Sector Comercio. El comercio se lleva a cabo a través de
establecimientos tales como ferreterías, papelerías, farmacia, tiendas de muebles y abarrotes,
encontrándose en su mayoría en la cabecera municipal. Cabe mencionar que la gente del

Página 1 5 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

Municipio realiza en gran parte sus actividades comerciales principalmente en Aguascalientes
y Palo Alto cabecera municipal.

INFRAESTRUCTURA URBANA Y DE SERVICIOS PUBLICOS.
Agua Potable.

Al igual que en todo el estado el abastecimiento de agua potable en el Municipio de El Llano
representa un gran problema, esto debido al abatimiento de los mantos acuíferos, lo cual
origina que la infraestructura que se tiene que realizar sea cada vez más costosa, esto
sumado a una alta dispersión de la población lo que hace mas complicado él poder llevarle el
líquido. En el Municipio de El llano el abastecimiento se realiza con 20 pozos profundos cuyo
gasto no cubre las necesidades de la población.

VIVIENDAS PARTICULARES HABITADAS CON SERVICIO
(AL 17 DE OCTUBRE DE 2005)

DE DRENAJE %
MUNICIPIO 3015 84.9 al
ESTADO 234 759 96.9
DE AGUA ENTUBADA
MUNICIPIO 3370 94.8 al
ESTADO 227 238 93.8

al Porcentaje tomado respecto al total de las viviendas particulares (3 552)

Alcantarillado.

En lo que respecta al servicio de drenaje y alcantarillado, este cuenta con un porcentaje de
un 86% de atención, con respecto al número de viviendas habitadas, por lo cual se pude
mencionar que en cuanto a este servicio el déficit del 14% es originado por la dispersión de
la población. Cabe señalar que la mayor parte de la red de alcantarillado fue construida con
tubo de concreto que no cuenta con junta hermética. Por lo que se deberá considerar la
rehabilitación de estos sistemas, con materiales seguros y duraderos. La mayoría de las
descargas de la red de alcantarillado se hace directamente a arroyos, canales, norias, presas,
provocando serios daños a la ecología. No se cuenta con sistemas de tratamiento de aguas
residuales que son necesarios para lograr su reutilización y evitar la contaminación.

Electricidad.

Página 1 5 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

Actualmente el Municipio cuenta con una cobertura de energía eléctrica del orden del
95.40%, las áreas de oportunidad más recurrente en este servicio es el mantenimiento del
sistema de alumbrado público, de los aspectos más importantes a atender no sólo para la
dotación del servicio de energía eléctrica, sino en general para todos los servicios públicos es
el ordenamiento territorial, que tendría impacto en acrecentar el costo-beneficio en las
comunidades, para la ampliación de las redes.

VIVIENDAS PARTICULARES HABITADAS CON SERVICIO

(AL 17 DE OCTUBRE DE 2005)
DE ENERGIA ELECTRICA %
MUNICIPIO 3374 95.0 al
ESTADO 238 639 98.5

a/ Porcentaje tomado respecto al total de las viviendas particulares (3 552)

Pavimentación.

El material predominante en las vialidades es de concreto hidráulico que representa un 20%.
Los otros materiales con los que cuenta la pavimentación son principalmente de concreto
asfalto y piedra bola en empedrados. Se estima que el 80% de las calles se encuentran sin
pavimentación. Cabe mencionar que algunas de estas calles no cuentan con guarniciones y
banquetas. Es decir que la cobertura de urbanización en este rubro en el Municipio es de
30% en buen estado.

Servicios Urbanos.

Los inmuebles correspondientes a este subsistema existentes en el Municipio son: 3
cementerios; ubicados en Palo Alto, La loma del Refugio y Sandovales, 1 comandancia de
policía y 2 gasolineras; los que proporcionan servicios para el buen funcionamiento y
seguridad a la población y abastecimiento de combustibles.

Limpia.

En la actualidad el servicio de limpia cuenta solamente con un camión recolector. La forma de
recolección es a través de tambos principalmente y algunos contenedores, el barrido es
manual para atender calles, plazas públicas, etc., donde la ciudadanía es responsable de la
limpia de sus espacios. La basura del Municipio es depositada en el Relleno Sanitario de San
Nicolás, en el municipio de Aguascalientes.

Página 1 5 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS
mos
RESUMEN EJECUTIVO
Parques y Jardines.

En lo que respecta a parques y jardines existen sobre todo en las principales comunidades,
así como algunas zonas de recreación y esparcimiento.

Panteones.

El Municipio cuenta con tres panteones ubicados en las localidades de Palo Alto, Sandovales y
la Loma del refugio.

Rastros.

En la actualidad el Municipio no cuenta con un rastro, y este servicio se cubre con el rastro
ubicado en el municipio de San Francisco de Los Romo.

Mercados.

Actualmente el Municipio no cuenta con un mercado municipal. La actividad comercial se da
por medio de tiendas de abarrotes y tianguis que se instalan principalmente en la cabecera
municipal.

Comunicaciones.

En comunicaciones se cuenta con líneas telefónicas disponibles en la mayoría de las
localidades del Municipio, mediante caseta telefónica, y en la cabecera municipal con línea
disponible en la mayoría de las viviendas.

Recreación.

En el aspecto recreativo se cuenta con un Jardín Principal en la cabecera municipal con una
superficie de 2,703 m?, así como áreas verdes en otros puntos. También se cuenta con un
Lienzo Charro en el que se realizan actividades propias de la charrería o fiestas taurinas en
temporada de feria y otras celebraciones.

Deporte.

Para llevar a cabo las actividades deportivas actualmente en la cabecera municipal existen 2
canchas deportivas, una al lado oriente del Jardín principal en la cual se practica el básquet-
bol y el voleibol, la cual tiene una superficie de 523 m2, y una Unidad Deportiva al sur del
poblado con una extensión de 8 has.

Página 1 5 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

glas renovables

RESUMEN EJECUTIVO

En el resto de las localidades del Municipio se tienen otros espacios que no han sido
documentados, que permiten realizar actividades deportivas.

Administración Pública.

Existen oficinas de Gobierno Federal como la SAGARPA y oficinas de Gobierno Estatal como la
Procuraduría General y Justicia, Ministerio Publico, y juez mixto menor, y una plaza
comunitaria. Las oficinas del registro civil se encuentran tanto en la cabecera municipal como
en la localidad de Sandovales.

Fuente: PLAN MUNICIPAL DE DESARROLLO DEL MUNICIPIO DE EL LLANO

Página 1 54
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

V. IDENTIFICACIÓN, DESCRIPCIÓN Y EVALUACIÓN DE LOS IMPACTOS
AMBIENTALES

El área donde se realizará el proyecto presenta un uso del suelo de tipo agrícola y pecuario,
actualmente en uso.

La fauna del sitio es escasa y es la característica asociada a zonas rurales con actividad
agrícola y pecuaria; esta fauna en su mayor parte pertenece a la clase de las aves por lo que
tiene la posibilidad de movimiento autónomo, por lo que se espera que al comenzar las obras
de preparación tengan la oportunidad de migrar hacia áreas vecinas.

No se cuenta con evidencia de la presencia de especies en la NOM-059 SEMARNAT-2010, en
el caso de la flora, para la fauna se cuenta con la presencia potencial de algunas especies por
lo cual se tendrá especial cuidado en caso de presentarse durante alguna de las etapas del
proyecto, y darle el manejo y disposición adecuada.

Las actividades propias proyecto de desarrollo urbano que pueden causar impactos negativos
diversos, no solo por las actividades propias de la construcción sino por la operación del
mismo; Sin embargo a que el desarrollo se encuentra ubicado sobre una zona que ha perdido
en su mayor parte la naturalidad los impactos al medio ambiente son menores:

ACTIVIDADES IMPACTANTES IDENTIFICADAS
Actividad Presencia en el proyecto
Desmonte NO
Despalme SI
Nivelación si
Preparación SI
Construcción si
Operación y abandono SI

Identificación de los Factores medioambientales susceptibles de recibir impactos

Página 1 5 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Factores medioambientales susceptibles

Todos los factores o parámetros que constituyen el medio ambiente pueden verse afectados
en mayor o menor medida por las acciones humanas. Sin embargo por las características de
este proyecto hemos de considerar los siguientes recursos o elementos del medio natural:

+ Suelo

+ Atmósfera

+. Agua

+ Vegetación

+ Fauna Silvestre
+. Paisaje

Construcción de la Matriz Agente Causal- Recurso impactado
ACTIVIDAD VEGETACIÓN PAISAJE

Despalme

Nivelación

Preparación

Construcción

Operación y abandono
de la planta fotovoltaica

Identificación y descripción de los posibles impactos negativos

Tomando como base la Matriz del punto anterior y la experiencia profesional de los técnicos
participantes, se identificaron los impactos negativos por recurso impactado identificando su
agente causal.

Identificación y descripción de los posibles impactos negativos del desarrollo del proyecto

Página 1 5 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

glas renovables

TABLAS CON IDENTIFICACIÓN Y DEFINICIÓN DE LOS
IMPACTOS, ACTIVIDAD QUE LOS PRODUCE,
ELEMENTOS NATURALES SOBRE LOS QUE INCIDEN, Y
EFECTOS Y CONSECUENCIAS PARA CADA ETAPA DEL
PROYECTO:

Página 1 5 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten

renovables
RESUMEN EJECUTIVO
IDENTIFICACIÓN ACTIVIDAD ELEMENTO NATURAL EFECTO DEFINICIÓN Y
DEL IMPACTO QUE LO PRODUCE SOBRE EL QUE INCIDE CONSECUENCIA
Retiro del suelo Pérdida mínima y parcial de suelo y flora,
vegetal en la zona afectación parcial de la infiltración generación
infra ETAPA DE OPERACIÓN Y MANTENIMIENTO o
de los postes de la Agua Negativo | sedimentos que pueden ser arrastrados por
conducción de Flora acciones del viento y agua hacia los cuerpos
electricidad y los Fauna de agua de la zona (bordos). Afectación a la
soportes que sostienen fauna por la presencia de ruido y la
los Paneles presencia de aguas residuales.
Perdida mínima y parcial de suelo y flora,
pérdida parcial de la infiltración y
compactación, alteración de mínima de los
Movimiento del suelo Suelo patrones de escurrimientos, generación
en algunas zonas del Nivelación Aire momentánea de humos y partículas en el
proyecto y donde se Agua Negativo | medio ambiente, ruido, presencia de polvos y
requiera Flora sedimentos que pueden ser arrastrados por
Fauna acciones del viento y agua hacia los cuerpos
de agua de la zona (bordos). Afectación a la
fauna por la presencia de ruido, presencia
de aguas residuales.
Generación momentánea de humos y
Operación de la partículas en el medio ambiente, ruido,
maquinaria y equipo, Suelo compactación del suelo, contaminación del
Derrame accidental de | Maquinaria, equipo y Aire Negativo suelo o agua por algún derrame accidental.
algún aceite, personal Agua Presencia de residuos sólidos urbanos.
combustible Fauna Afectación a la fauna por la presencia de la
maquinaria y el ruido, presencia de aguas
residuales.
Construcción de
infraestructura
Movimiento de (caseta, almacén Perdida mínima y parcial de suelo y flora,
materiales pétreos y general, sanitarios, Suelo compactación y generación momentánea de
del suelo donde va la postes de Aire Negativo | humos y partículas en el medio ambiente,
infraestructura conducción de Flora generación de residuos sólidos urbanos y de
electricidad, Agua manejo especial, presencia de aguas
subestación, residuales.
Caminos acceso e
interiores, viales)
Instalación de
Paneles, postes y
Presencia de cables de la línea de Modificación del paisaje actual. Se realizará
infraestructura conducción de Paisaje Negativo | de la manera más integrada posible con el
electricidad e paisaje actual.
infraestructura de
apoyo al interior de
la planta
Se van a invertir alrededor de 200 millones
de dólares en el proyecto, lo que tendrá un
Acciones socio- Requerimiento de efecto importante sobre la economía y la
económicas diversos servicios Economía y Sociedad sociedad. Al ofertar una gran cantidad de
y el uso final del empleos temporales durante la etapa de
sitio preparación y construcción de la planta
fotovoltaica, con el requerimiento de servicios
de diversa índole, lo que permitirá que la
economía de la zona se incremente.

Página 1 58
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

ANTA SOLAR ALTEN SEI

pias
RESUMEN EJECUTIVO

IDENTIFICACIÓN | ACTIVIDAD ELEMENTO EFECTO DEFINICIÓN Y
DEL IMPACTO QUE LO NATURAL CONSECUENCIA
PRODUCE SOBRE EL
QUE INCIDE
Operación de Generación momentánea de humos y
maquinaria y equipo en partículas en el medio ambiente, ruido,
el mantenimiento y Maquinaria, Suelo compactación del suelo, contaminación del
vigilancia, Derrame equipo y Aire Negativo | suelo o agua por algún derrame accidental
accidental de algún personal Agua o por la presencia de aguas residuales.
aceite, combustible Uso de agua para la limpieza de los
paneles. Presencia de residuos sólidos
urbanos y de manejo especial.
Presencia de
Presencia de Paneles, líneas
infraestructura de conducción Paisaje Negativo Modificación del paisaje actual. Se
de electricidad realizará de la manera más integrada
e infraestructura posible con el paisaje actual.
de apoyo
Generación de empleos, importante
Plusvalía, atractivo turístico, calidad de
vida, formación y educación en energías
renovables, etc. El proyecto posicionará al
Estado de Aguascalientes, y al Municipio
de El Llano, como uno de los principales
generadores de energía solar fotovoltaica
de México, lo que tendrá efectos positivos
de imagen y económicos.
Requerimiento de servicios y beneficios
en la Economía regional.
La energía solar es un sistema energético]
sostenible y que no contamina.
Con el desarrollo del Proyecto se
dejarían de producir 474,346.51 Tn-
CO»/año.
Requerimiento Se producirán140 MWac y una potencia pico
Acciones socio- de diversos Economía y Positivo — | de 168 MWp en corriente continua para
económicas servicios y el Sociedad conexión a red, con la implementación del

uso final del

Proyecto, sin el uso de algún combustible
fósil.

Incluso tiene ciertas ventajas sobre otro tipo
de energías renovables, como serían las
hidroeléctricas, las cuales tienen un fuertel
impacto en toda el área del embalse de la
presa; o las eólicas, con impacto importante!
en las poblaciones de las aves.

No utiliza combustibles fósiles para su
funcionamiento evitando la emisión de gases
que contribuyen al efecto invernadero.

No utiliza materiales considerados de alto
riesgo, como en el caso de una central
nudear.

Seguirá existiendo al infiltración natural en la

159

ágina

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten

'emergtas renovables

RESUMEN EJECUTIVO

zona, al no sellar grandes cantidades de
suelo en la zona, y al permitir que parte de
la vegetación herbácea permanezca en el
sitio, lo que evitara la presencia excesiva de|
polvos y erosión en el sitio, además de
conducir de manera adecuada hacia los|
bordos que se localizan en la zona de
manera segura, contribuyendo a que en la
zona haya la presencia de agua disponible
para la fauna que pudiera llegar a estar
presente en la zona del proyecto.

Página 1 60
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

IDENTIFICACIÓN | ACTIVIDAD ELEMENTO EFECTO DEFINICIÓN Y CONSECUENCIA
DEL IMPACTO QUE LO NATURAL
PRODUCE SOBRE EL
QUE INCIDE
Generación momentánea de humos y
Operación de partículas en el medio ambiente, ruido,
maquinaria y equipo en Maquinaria, Suelo compactación del suelo, contaminación del
el mantenimiento y equipo y Aire Negativo suelo o agua por algún derrame accidental
vigilancia, Derrame personal Agua o por la presencia de aguas residuales. Uso
accidental de algún de agua para la limpieza de los paneles.
aceite, combustible Presencia de residuos sólidos urbanos y de
manejo especial.
Presencia de
Paneles, líneas
Presencia de de conducción Modificación del paisaje actual. Se realizará
infraestructura de electricidad Paisaje Negativo de la manera más integrada posible con el
e paisaje actual.
infraestructura
de apoyo
Requerimiento de servicios, mejoramiento
de las condiciones de salud pública de la
Acciones socio- Requerimiento región y el medio ambiente al continuar
económicas de diversos Economía y Positivo generando energía limpia, generación
servicios y el Sociedad empleos,  Plusvalía, atractivo turístico,
uso final del aumento en la calidad de vida en la región
sitio formación y educación en energías

renovables y beneficios en la Economía
regional.

Página 1 6 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

ETAPA DE ABANDONO ALTERNATIVA SECUNDARIA (RETIRO DE LA
INFRAESTRUCTURA Y CONTINUA EL USO ACTUAL)
IDENTIFICACIÓN | ACTIVIDAD ELEMENTO EFECTO DEFINICIÓN Y CONSECUENCIA

DEL IMPACTO QUE LO NATURAL
PRODUCE SOBRE EL
QUE INCIDE
Generación momentánea de humos y
Aire partículas en el medio ambiente, ruido,
Desmantelamiento Maquinaria, Suelo Negativo presencia de polvos y sedimentos que
equipo y Agua pueden ser arrastrados por acciones del
personal viento y agua hacia los cuerpos de agua de
la zona. Presencia de aguas residuales.
Presencia de Generación momentánea de humos y
Operación de la Paneles, líneas partículas en el medio ambiente, ruido,
maquinaria y equipo, — | de conducción Suelo Negativo — | compactación del suelo, contaminación del
Derrame accidental de | de electricidad Aire Positivo suelo o agua por algún derrame accidental.
algún aceite, e Agua Presencia de residuos sólidos urbanos.
combustible infraestructura Fauna Afectación a la fauna por la presencia de la
de apoyo Paisaje maquinaria y el ruido. Modificación positiva
del paisaje al retirar la infraestructura.
Requerimiento Requerimiento de servicios, generación
Acciones socio- de diversos Economía y Positivo empleos temporal, deterioro Economía
económicas servicios y el Sociedad Negativo — | regional al retirar la inversión en el sitio.
uso final del
sitio

Matriz impacto-ponderación.

Una vez identificadas las posibles alteraciones, se hace preciso una previsión y valoración de
las mismas. Esta operación es importante para clarificar aspectos que la propia simplificación
del método conlleva. Para llevar a cabo lo anterior se realizó la valoración de los impactos a
través de la construcción de una matriz impacto-ponderación, para determinar la
importancia del impacto, de acuerdo a parámetros y valores posteriormente descritos.

Una vez identificadas las acciones o actividades generadas por el proyecto para la
valoración de los impactos se utilizó la siguiente tipología:

Valoración de los impactos:

1. Por su Magnitud (M) (grado de destrucción)

+ Notable: Aquel cuyo efecto se manifiesta como una modificación del medio ambiente, que
produce o pueda producir en el futuro repercusiones apreciables en los mismos.

+ Media: Aquellos cuyo efecto se manifiesta como una alteración del medio ambiente o de
alguno de sus factores, cuyas repercusiones en los mismos se consideran situadas entre los
niveles Notable y Mínimo.

+ Mínima: Aquel cuyo efecto expresa una destrucción mínima del factor considerado.

Página 1 62
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

2. Por su Extensión (Ex) (área de influencia)

+ Puntual: Cuando la acción impactante produce un efecto muy localizado (área de
aprovechamiento) nos encontramos ante un impacto puntual.

e Parcial: Aquel cuyo efecto supone una incidencia apreciable en la totalidad del predio
donde se ubica el aprovechamiento.

+ Regional: El efecto no admite una ubicación precisa y tiene una influencia generalizada, en
áreas adyacentes al predio, como pudiera ser la afectación de una cuenca hidrográfica.

3. Por el momento en que se manifiesta (Evidencia) (E)

+ Inmediato —Corto plazo: Es inmediato cuando el plazo de manifestación del impacto
aludido al tiempo que transcurre entre la aparición de la acción y el comienzo del efecto sobre
el factor del medio considerado es mínimo (inferior a un año).

+ Mediano Plazo: Sí aparece en un período que va de 1 a 5 años

e Largo Plazo: Sí el efecto tarda en evidenciarse en más de cinco años

4. Por su Persistencia (temporalidad o duración) (PE)

Se refiere al tiempo que, supuestamente, permanecerá el efecto desde su aparición y a partir
del cual el factor afectado retornaría a las condiciones iniciales previas a la acción por medios
naturales o mediante la introducción de medidas correctoras.

+ Fugaz: Si la permanencia del efecto tiene lugar durante menos de un año.

+ Temporal: Sí dura entre 1 y 10 años

+ Permanente: Si el efecto tiene una duración superior a los 10 años

5. Por su capacidad de recuperación (Recuperabilidad) (MC)

Se refiere a la posibilidad de reconstrucción, total o parcial, del factor afectado como
consecuencia del proyecto, es decir, la posibilidad de retornar las condiciones iniciales previas
a la actuación, por medio de medidas correctoras.

. Recuperable: Si es totalmente recuperable de manera inmediata o a mediano plazo
. Mitigable: Si es parcialmente recuperable

. Irrecuperable: Alteración imposible de reparar, tanto por la acción natural, como
la humana.

6. Por su Reversibilidad (RV)

Se refiere a la posibilidad de reconstrucción del factor afectado por el proyecto, es decir, la
posibilidad de retornar a las condiciones iniciales previas a la acción, por medios naturales,
una vez que se deja actuar sobre el medio.

. Reversible a corto plazo: Sí se auto recupera en un período de tiempo mínimo
(inferior a un año).

. Reversible a mediano plazo: Que se recupera en un lapso de tiempo que va de 1 a
5 años

Página 1 63
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

. Irreversible: Sí el efecto es irreversible

7. Por su Sinergia (SI)

Aquel que se produce cuando el efecto conjunto de la presencia simultánea de varios
agentes o acciones supone una incidencia ambiental mayor que el efecto suma de las
incidencias individuales contempladas aisladamente

e Simple: Aquel cuyo efecto se manifiesta sobre un solo componente ambiental o cuyo
modo de acción es individualizado, sin consecuencias en la inducción de nuevos efectos, ni
en la de su acumulación, ni en la de su sinergia.

+ Sinergismo moderado: Cuando una acción actuando sobre un factor, tiene un
sinergismo moderado con otras acciones que actúan sobre el mismo factor.

+ Altamente sinérgico: Cuando una acción actuando sobre un factor, tiene un sinergismo
alto con otras acciones que actúan sobre el mismo factor.

8. Por su Acumulación (incremento progresivo) (AC)

Aquel efecto que al prolongarse en el tiempo la acción del agente inductor, incrementa
progresivamente su gravedad al carecer el medio de mecanismos de eliminación con
efectividad temporal similar a la del incremento de la acción causante del impacto.

. Simple: Cuando no produce efectos acumulativos

. Acumulativo: Cuando el efecto es acumulativo

9. Por su Efecto (EF)

Este atributo se refiere a la relación Causa-efecto o sea la forma de manifestación del efecto
sobre un factor, como consecuencia de una acción

. Indirecto (Secundario): Su manifestación no es consecuencia directa de la acción, sino
que tiene lugar a partir de un efecto primario.
. Directo: Es aquel cuyo efecto tiene una incidencia inmediata en algún factor ambiental

10. Por su Periodicidad (PR)

. Discontinuo: Aquel cuyo efecto se manifiesta a través de alteraciones regulares en su
permanencia

. Periódico: Aquel cuyo efecto se manifiesta con un modo de acción intermitente y
continua en el tiempo.

. Continuo: Aquel cuyo efecto se manifiesta través de alteraciones regulares en su
permanencia.

DETERMINACIÓN DE LA IMPORTANCIA DEL IMPACTO (DE ACUERDO CON LA
FORMULA DE CONESA)

Página 1 64
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Fuente: Guía Metodológica para la evaluación de Impacto Ambiental, Conesa Fernández-
Vítora, Vicen, Mundi-Prensa Libros, S.A.

Atributo

Tipo

Valor

Magnitud (M)

Mínima
Media
Notable

Extensión (Ex)

Puntual
Parcial
Regional

Evidencia (E)

Inmediato
Mediano
Largo Plazo

Persistencia (PE)

Fugaz
Temporal
Permanente

Recuperabilidad (MC)

Recuperable
Mitigable
Irrecuperable

Reversibilidad (RV)

Corto plazo
Mediano
Plazo Irreversible

Sinergia (SI)

Simple
Sinérgico
Muy Sinérgico

Acumulación (AC)

Simple
Acumulativo

Efecto (EF)

Indirecto
Directo

Periodicidad (PR)

Discontinuo
Periódico
Continuo

pue seran

Importancia del Impacto (1)= 3M+2EX+2MC+E+PE+RV+SI+AC+EF+PR

De acuerdo a nuestra escala de valores, la importancia adquiere valores de 14 a 68, por lo que

hemos clasificado el orden de importancia de acuerdo a los siguientes valores:

Los impactos con valores menores a 18 son irrelevantes, o sea totalmente

compatibles con el proyecto.
Los impactos con valores de entre 18 y 34, son considerados como moderados.

De 35 a 51, los impactos son severos, y

Son Críticos cuando su valor es mayor a 51.

Página 1 65
Matriz impacto — ponderación (de importancia)
La ponderación es un proceso que permite detectar la importancia relativa de cada uno de los

impactos potenciales, en función de sus características.

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pias
RESUMEN EJECUTIVO

Para la ponderación de la importancia y trascendencia de los impactos identificados y descritos
en el inciso anterior y de acuerdo a los parámetros descritos en la metodología, se conformó
la matriz de importancia:

MATRIZ DE IMPORTANCIA

PONDERACIÓN

IMPACTO

Erosión y arrastre de
partículas

PE

El

IMPORTANCIA

Pérdida de suelo

Producción de Residuos

Modificación en la
disponibilidad del agua

Modificación en la calidad del
agua

Afectación a la vegetación.

4. AIRE

Emisión de partículas
suspendidas

Emisión de contaminantes a
la atmósfera.

Emisión de ruido

5. FAUNA SILVESTRE

Disminución del hábitat de la
fauna local.

Deterioro de la calidad del
paisaje

Matriz Impacto - Recurso, con valoración del impacto

Página 1 66
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Con los resultados de la ponderación se construye la matriz que relaciona los recursos e
impactos, para tener mayores elementos de juicio sobre las medidas de prevención y
mitigación a tomarse.

Terminología abreviada:

Impacto Irrelevante-compatible= COMP
Impacto Moderado= MOD

Impacto severo= SEV

Impacto Crítico= CRIT

VY YY

Erosión y arrastre de partículas MODERADO
Pérdida de suelo MODERADO

Producción de Residuos MODERADO

IRRELEVANTE
IRRELEVANTE

Modificación en la disponibilidad del agua

Modificación en la calidad del agua

Afectación a la vegetación.

Emisión de partículas suspendidas MODERADO
MODERADO
MODERADO

MODERADO

Emisión de contaminantes a la atmósfera.

Emisión de ruido

Disminución del hábitat de la fauna local. MODERADO

MODERADO

Deterioro de la calidad del paisaje

Como puede observarse, los impactos DE CARÁCTER CRITICO al ecosistema por llevar a
cabo el PROYECTO NO SE PRESENTAN, sin embargo los potencialmente más negativos son
clasificados como MODERADOS y son los siguientes por orden de importancia:

Página 1 67
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

IMPACTOS SEVEROS

ETAPA

Erosión y arrastre de partículas

Preparación, Construcción y Operación

Pérdida de suelo

Preparación y Construcción

Producción de residuos

Preparación, Construcción, Operación y Abandono

Modificación en la disponibilidad de agua

Preparación, Construcción y Operación

Modificación en la calidad del agua

Preparación y Construcción

Afectación a la vegetación

Preparación y Construcción

Emisión de partículas a la atmosfera

Preparación y Construcción

Emisión de contaminantes a la atmósfera

Preparación, Construcción, Operación y Abandono

Emisión de ruido

Preparación, Construcción, Operación y Abandono

Disminución del hábitat de la fauna local

Preparación, Construcción, Operación

Deterioro de la calidad del paisaje

Preparación, Construcción, Operación

Página 1 68
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

VI. MEDIDAS PREVENTIVAS Y DE MITIGACIÓN DE LOS IMPACTOS
AMBIENTALES

El presente capítulo propone las medidas de mitigación que se consideran más apropiadas
para atender los impactos a través de distintas modalidades de actuación, esto es mitigación,
control, restauración y restitución. Cuando el tipo de impacto lo permite se valora la eficacia
de la medida planteada pues es posible hacer esto en todos los casos, debido a que existen
impactos ambientales cuya valoración depende de un conjunto de criterios cualitativos.

Las medidas, en algunos casos como el de los impactos a la atmósfera, podrán aplicarse
simultáneamente a la generación del impacto, mientras que en otros como el suelo, la
topografía y el paisaje, la aplicación de las medidas de mitigación deberá aguardar algún
tiempo e incluso esperar hasta la conclusión de la vida útil del proyecto

De acuerdo con el análisis, donde se observan los impactos ambientales que afectan en
mayor medida a los factores del medio ambiente.

Se presentan a continuación las medidas:

Impacto Aceleración del proceso de erosión
Tipo de Medida Prevención Control Mitigación Remediación
Objetivo de las | Evitar y/o disminuir posibles procesos erosivos acelerados que puedan afectar a la
medidas superficie del proyecto y zonas aledañas

En etapa de Preparación, Construcción y Desmantelamiento:

e Limitar las áreas a ser despalmadas a lo estrictamente necesario tanto para la
colocación de paneles e infraestructura interna, como para la instalación de los postes de
la conducción de las líneas eléctricas e infraestructura interna.

Acciones de | + El volumen de tierra vegetal a remover para la construcción de la infraestructura será
Mitigación depositado en sitios que por su pendiente y localización no representen un riesgo para su
perdida por acción del viento, agua o maquinaria.

+ La tierra vegetal será reutilizada en algunas zonas del mismo predio para su
mejoramiento, preferentemente en las zonas perimetrales donde se llevaran a cabo las
acciones de reforestación.

+ La Erosión y pérdida de suelo serán mínimas, debido a las medidas de mitigación
propuestas (mínimo despalme, dejar las gramíneas y plantas herbáceas de bajo tamaño,
que no interfieran con la zona de los paneles solares y líneas de conducción eléctrica).

No existen Acciones de mitigación en la etapa de Operación y Mantenimiento ya que no es
posible que este impacto se genere en esta fase.

Ubicación En el total de la superficie del proyecto, con mayor intensidad en las zonas donde habrá
pérdida de suelo por la infraestructura.
Calendarización De acuerdo con el Programa de trabajo este impacto se desarrollará durante el proceso de

Página 1 69

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

energias renovables

RESUMEN EJECUTIVO

preparación y construcción.

Un mínimo de la superficie del suelo del total donde va la infraestructura se perderá de

Cuantificación forma permanente debido a la construcción; el resto se conservará o recuperará por las
acciones del sistema de anclaje de los paneles, postes de las líneas eléctricas e
infraestructura interna que involucran solo pequeñas partes de despalme, además de la
conservación, en la medida de lo posible, de la vegetación herbáceas y de las gramíneas.

Impacto Perdida del suelo

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Evitar la ocurrencia del impacto y en los casos en que sea inevitable, atenuar o revertir el
efecto negativo.

Acciones de
Mitigación

En etapa de Construcción y Desmantelamiento:

+ Las actividades de despalme se solo en las áreas estrictamente necesarias.

+ Para evitar erosión eólica durante las etapas del proyecto (preparación, construcción,
operación y abandono) se humedecerán de manera periódica los caminos de acceso y las
diversas zonas que así lo requieran con agua tratada.

+ Las áreas por las que se desplazaría la maquinaria deberán restringirse a los caminos
previstos de acceso y viales internos a los sitios predeterminados para la obras.

+ La erosión se controlará moviendo lo menos posible el material que constituya al piso,
porque al hacer estos movimientos el material se dispersa muy fácilmente, y evitando este
movimiento evitamos la volatilización del material.

No existen Acciones de mitigación en la etapa de Operación y Mantenimiento ya que no es
posible que este impacto se genere en esta fase.

Ubicación

En zonas destinadas para los caminos e infraestructura.

Calendarización

De acuerdo con el Programa de trabajo este impacto se desarrollará durante el proceso
constructivo y de abandono. Las actividades del proceso constructivo se realizarán
mediante técnicas constructivas y operativas adecuadas de acuerdo con los manuales
existentes implementando las diferentes medidas de mitigación propuestas.

Cuantificación

Un mínimo de la superficie del suelo del total donde va la infraestructura se perderá de
forma permanente debido a la construcción; el resto se conservará o recuperará por las
acciones del sistema de anclaje de los paneles y de los postes de las líneas eléctricas que
involucran solo pequeñas partes de despalme, además de la conservación, en la medida
de lo posible, de la vegetación de herbáceas y gramíneas.

Impacto

Tipo de Medida

Producción de residuos
Prevención Control Mitigación | Remediación

Objetivo de las
medidas

Evitar la posible contaminación de los suelos.

En etapa de Construcción y Desmantelamiento:

+ El abastecimiento de combustible se realizarán en sitios seleccionados previamente
para tal caso.

+ Las operaciones de mantenimiento de la maquinaria, deberán realizarse en talleres
especializados.

+ Se habilitará un espacio temporal para la disposición momentánea de paneles dañados
para su posterior disposición final (gestión de residuos especiales) en caso de daño en su
instalación.

+ Se tendrán letrinas portátiles para evitar la defecación al aire libre, las cuales tendrán
un mantenimiento continuo.

+ Se instalaran botes de 200 Its para el depósito temporal de los residuos sólidos

Página 1 70
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

úenorables
RESUMEN EJECUTIVO
Acciones de | urbanos, los cuales posteriormente serán canalizados al relleno sanitario.
Mitigación En etapa de Operación y Mantenimiento:
+ Las acciones de mantenimiento en la etapa de operación se detallaron en el
documento anexo.
+ Se habilitará un espacio en el almacén principal para la disposición momentánea de
paneles dañados para su posterior disposición final (gestión de residuos especiales).
+ Se tendrán botes con tapa para colocar la basura, para su posterior disposición en el
relleno sanitario.
+ Se considera en el proyecto la instalación de sanitarios portátiles o, en su caso,
sanitarios conectados a una fosa séptica para evitar la defecación al aire libre.
+ Se contará con una cuadrilla que realizar limpieza de los residuos sólidos urbanos de
forma periódica.
e En caso de derrames al suelo, se realizara la limpieza inmediata del suelo.
Ubicación En zonas aledañas a donde se construirá la infraestructura
De acuerdo con el Programa de trabajo este impacto se desarrollará durante el proceso de
Calendarización preparación, construcción, operación y mantenimiento, y etapa de abandono.
Verificaciones periódicas con mayor énfasis en las etapas de preparación, construcción y
abandono para verificar que no haya ningún tipo de contaminación por aceite, combustible
Cuantificación o residuos sólidos urbanos o de manejo especial.
Impacto Calidad del agua superficial

Tipo de Medida

Prevención Control | Mitigación | Remediación

Objetivo de las
medidas

Evitar la contaminación de corrientes o cuerpos de agua y/o minimizar el deterioro de la
Calidad del agua.

Acciones de
Mitigación

En etapa de Construcción y Desmantelamiento:

+ No se almacenarán materiales peligrosos en el área del proyecto.

+ Se suministrarán botes para el almacenamiento de basura.

+ Aguas residuales y defecación serán contenidas en letrinas portátiles.

+ Las operaciones de mantenimiento de la maquinaria, deberán realizarse en talleres de
las empresas constructoras, buscando no realizar las reparaciones mayores en el sitio.

En etapa de Operación y Mantenimiento:

+ Se prohíbe el vertido en los bordos contiguos, de cualquier tipo de residuo o material
sobrante del proceso del desarrollo del proyecto en todas las etapas.

+ Se suministrarán botes para el almacenamiento de basura.

+ Aguas residuales y defecación serán contenidas en sanitarios.

+ Se conservaran en la zona los bordos de abrevadero que existen actualmente, hacia
donde serán enviados los escurrimientos naturales del sitio, con lo que continuara
disponible el agua en la zona para la fauna que pudiera llegar a presentarse en cualquiera
de las etapas del proyecto.

Ubicación

Implica la totalidad del área del proyecto y de las etapas

Calendarización

Todo el Proceso constructivo, de operación, mantenimiento y abandono

Cuantificación

No habrá deterioro en la calidad del agua superficial por las medidas de mitigación
implementadas.

Impacto

Contaminación del Agua subterránea

Tipo de Medida

Prevención Control Mitigación Remediación

Página 1 7 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Objetivo de las
medidas

Evitar la contaminación del agua subterránea.

En etapa de Construcción y Desmantelamiento:

+ No se almacenarán materiales peligrosos en el área del proyecto.

+ Se suministrarán botes para el almacenamiento de basura.

+ Aguas residuales y defecación serán contenidas en letrinas portátiles.

+ Las operaciones de mantenimiento de la maquinaria, deberán realizarse en talleres de

Acciones de | las empresas constructoras, buscando no realizar las reparaciones mayores en el sitio.

Mitigación En etapa de Operación y Mantenimiento:
+ Se prohíbe el vertido en los bordos contiguos, de cualquier tipo de residuo o material
sobrante del proceso del desarrollo del proyecto en todas las etapas.
+ Se suministrarán botes para el almacenamiento de basura.
+ Aguas residuales y defecación serán contenidas en sanitarios.

Ubicación Implica la totalidad del área del proyecto pero prevé que no se afecte el acuífero de la
zona en general.

Calendarización Durante todas las etapas del proyecto.

Cuantificación No habrá contaminación del agua subterránea por las medidas de mitigación
implementadas.

Impacto Cambio de hidrología natural

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Que los escurrimientos se sigan dando de manera natural hacia los bordos de la zona.

En etapa de Construcción y Desmantelamiento:
+ Se conservará en gran medida la pendiente del terreno con la intención de reducir al

Acciones de | mínimo los problemas de drenaje por la presencia de la infraestructura.

Mitigación + Se conservará, en la medida de lo posible, la mayoría del suelo vegetal, las gramíneas
del sitio y las plantas herbáceas de menor tamaño, lo que contribuirá que se continúe con
la infiltración, los escurrimientos naturales que se dan en la actualidad en el sitio seguirán
normales y desembocaran hacia los bordos de la zona.

+ Se permitirá continuar con la infiltración en la mayor parte de la zona del proyecto ya
que solo en algunas partes se verá en la necesidad de sellar el suelo.

En etapa de Operación y Mantenimiento:

+ Solo se utilizará agua potable para las actividades de limpieza de paneles y el uso de
los sanitarios.

Ubicación Implica la totalidad del área del proyecto.

Calendarización Durante todo el periodo de las etapas del proyecto.

El incremento de la escorrentía superficial será mínimo basados en la experiencia de otros

Cuantificación parques solares fotovoltaicos y la conservación del suelo vegetal y de los bordos en la

zona, permitirá seguir con los patrones de infiltraciones y almacenamiento actuales que
se dan en la zona.

Página 1 72
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Impacto

Disminución de la cobertura vegetal

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Reducir la Disminución de la cobertura vegetal.

En etapa de Construcción y Desmantelamiento:

+ Seretirará la vegetación solo en aquellas zonas estrictamente necesarias, ya que como
se ha mencionado se conservará en la medida de lo posible la mayor parte del suelo y con
ellos las plantas herbáceas y gramíneas.

+ Capacitación a operadores de maquinaria y trabajadores en general con relación al
manejo de la flora.

Acciones de | e El retiro de vegetación y limpieza del terreno deberá restringirse a lo indicado en las

Mitigación especificaciones técnicas de la ingeniería del proyecto para evitar mayor deterioro de la
flora y disminución del hábitat natural de la fauna de la región, en este sentido se deberán
de trazar con claridad previo al despalme los límites de construcción donde podrán
moverse la maquinaria y el personal, de manera que se reducirá el impacto sobre la
cobertura vegetal.
En etapa de Operación y Mantenimiento:
+ Se podará la vegetación sólo cuando esto sea necesario y se permitirá el ingreso de
animales que pasten en la zona de manera controlada.

Ubicación Zona proyecto.

Calendarización Durante todo el periodo de desarrollo y operación del proyecto.

Cuantificación Permanencia, en la medida de lo posible, del suelo vegetal, plantas herbáceas y gramíneas
en la zona del proyecto.

Impacto Afectación a zonas forestales de la zona

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Evitar la tala ilegal en las zonas forestales de la región

En todas las etapas del proyecto:

Acciones de | + Capacitación de los trabajadores en general con relación al manejo de la flora de la
Mitigación zona.
+ Restringir el acceso a personas ajenas a las actividades que se están desarrollando.
+ Colocación de señalamientos que prohíban el aprovechamiento de material forestal de
las zonas de la región.
+ Disminución de la vegetación actual en el sitio, pero solo en la zona donde van
anclados los paneles solares y la infraestructura accesoria de la planta fotovoltaica,
conservando en la mayor parte del predio la vegetación actual (compuesta por algunas
herbáceas y gramíneas y algunos árboles que se localizan en el perímetro del predio)
Ubicación En el total del predio y zonas aledañas del proyecto.
Calendarización Durante todo el periodo de desarrollo del proyecto.
Cuantificación Verificación durante las actividades del proyecto.

Página 1 73
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Impacto

Incremento del riesgo de incendios

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Prevenir y controlar la generación de incendios

Acciones de | En todas las etapas del proyecto:

Mitigación + Evitar las fogatas por parte de los trabajadores del proyecto. Podrá aplicarse una
sanción para evitar estas practicas
+ Colocación de extintores en sitios visibles del campamento de trabajo y que estos
tengan un fácil acceso.
e Capacitación a los trabajadores contra incendios y sus riesgos

Ubicación En el total del predio del proyecto, donde se presente vegetación natural y zonas
aledañas

Calendarización Durante todo el periodo de desarrollo del proyecto

Cuantificación Zonas sin presencia de incendios

AIRE
Impacto Presencia de humo y polvo

Tipo de Medida

Prevención | Control Mitigación Remediación

Objetivo de las
medidas

Evitar y/o disminuir la presencia de polvo y humos acelerados que puedan afectar el
microclima y la calidad del aire en la zona del proyecto y zonas aledañas.

Acciones de
Mitigación

En etapa de Construcción y Desmantelamiento:

+ Limitar las áreas a ser despalmadas a lo estrictamente necesario tanto para la colocación
de paneles e infraestructura interna, como para la instalación de los postes de la
conducción de las líneas eléctricas.

+ Controlar las emisiones asegurando que el equipo y maquinaria deberán estar sujetos a
un mantenimiento periódico de acuerdo con las especificaciones técnicas operando para
cumplir con límites de calidad de aire. Esta medida permitirá obtener una combustión
completa, un funcionamiento adecuado de los equipos y una reducción en los niveles de
ruido; además se tendrá la obligación de realizar un autocontrol de las emisiones de su
maquinaria, equipo y vehículos durante las etapas de construcción y mantenimiento
verificando que dichas emisiones se encuentren dentro de las normas.

+ Evitar polvo; trabajando en horarios diurnos, regando los caminos de acceso y los sitios
donde se realice construcción civil y obligando a los camiones que trasporten algún material
a cubrir con lonas durante las etapas de preparación y construcción.

En etapa de Operación y Mantenimiento:

+ Control de ruido asegurando que el equipo y maquinaria deberán estar sujetos a un
mantenimiento periódico de acuerdo a las especificaciones técnicas. Esta medida permitirá
obtener un funcionamiento adecuado de los equipos y una reducción en los niveles de ruido
en esta etapa.

Ubicación

En el total de la superficie del proyecto.

Calendarización

De acuerdo con el Programa de trabajo este impacto se desarrollará en mayor proporción
durante el proceso de preparación y construcción, y disminuirá en gran medida durante la
etapa de operación y mantenimiento.

Cuantificación

Escasa presencia de polvos y humos en la zona del proyecto, disminución del ruido por la
presencia de la maquinaria y equipo, mediante las medidas de mitigación propuestas.

Página 7 4,
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

FAUNA SILVESTRE
Impacto Disminución del Hábitat y/o alteración a poblaciones de fauna
Tipo de Medida Prevención Control Mitigación Remediación

Objetivo de las
medidas

Evitar la Disminución del hábitat y mitigar la alteración y/o migración de especies

Acciones de | En todas las etapas del proyecto:

Mitigación + Realizar el despalme de manera controlada para permitir el desplazamiento de la
fauna, se tendrá vegetación herbácea y suelo vegetal en la zona, lo que ayuda a
mantener durante más tiempo las cadenas tróficas y sitio de refugio en la zona del
proyecto.

+ Se contara con un programa de auyentamiento, ligado al programa de rescate,
protección y reubicación de fauna silvestre en caso de encontrarse fauna que este
impedida de desplazarse hacia sitios vecinos o los que sean de lento desplazamiento
(generalmente reptiles y anfibios, en caso de encontrarse presentes)

+ Se evitará en todo lo posible la modificación de terrenos innecesaria.

+ Se conservará gran parte de la vegetación herbácea y gramínea, además de las
actividades de reforestación que se darán en el perímetro del predio durante los primeros
10 años de operación.

+ Se limitará la velocidad de vehículos a 35 km/h en el interior del predio que favorecerá
que las especies de fauna que se encuentren cercanos a los vehículos tengan la
oportunidad de esquivarlos.

+ Estará estrictamente prohibida la caza, daño o captura de cualquier tipo de fauna en el
sitio del proyecto durante todas las etapas del proyecto.

Ubicación En el total del predio del proyecto

Calendarización Durante todo el periodo de desarrollo del proyecto

PAISAJE

Impacto Deterioro o cambio en el paisaje

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Evitar la tala ilegal en las zonas forestales de la región y conservación de la mayor parte de
la vegetación arbustiva, herbácea y arbórea de la zona.

En todas las etapas del proyecto:

Acciones de | + Capacitación de los trabajadores en general con relación al manejo de la flora de la

Mitigación zona.
+ No modificará superficies que no sean necesarias para el proyecto, conservándolas en
su estado actual para conservar en parte el paisaje actual.
+ Colocación de señalamientos que prohíban el aprovechamiento de material forestal de
las zonas de la región.
+ Disminución de la vegetación actual en el sitio, pero solo en la zona donde van
anclados los paneles solares, la infraestructura accesoria de la planta fotovoltaica y los
postes de conducción eléctrica, conservando en la mayor parte del predio la vegetación
actual (compuesta por algunas herbáceas y gramíneas y algunos árboles que se localizan
en el perímetro del predio.

Ubicación En el total del predio y zonas aledañas del proyecto.

Calendarización Durante todo el periodo de desarrollo del proyecto.

Cuantificación Verificación durante las actividades del proyecto.

Página 1 75
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

ECONOMIA-SOCIEDAD
Impacto Economía y Sociedad
Tipo de Medida Prevención Control Mitigación Remediación
Objetivo de las | Mejorar las condiciones económicas estatales
medidas

Acciones positivas

Generación de empleos, importante Plusvalía, atractivo turístico, calidad de vida,
formación y educación en energías renovables, etc. El proyecto posicionará al Estado de
Aguascalientes, y al Municipio de El Llano, como uno de los principales generadores de
energía solar fotovoltaica de México, lo que tendrá efectos positivos de imagen y
económicos.

Requerimiento de servicios y beneficios en la Economía regional.
La energía solar es un sistema energético sostenible y que no contamina.
Con el desarrollo del Proyecto se dejarían de producir 474,346.51 Tn-CO,/año.

Se producirán140 MWac y una potencia pico de 168 MWp en corriente continua para
conexión a red, con la implementación del Proyecto, sin el uso de algún combustible fósil.

Incluso tiene ciertas ventajas sobre otro tipo de energías renovables, como serían las
hidroeléctricas, las cuales tienen un fuerte impacto en toda el área del embalse de la presa;
O las eólicas, con impacto importante en las poblaciones de las aves.

No utiliza combustibles fósiles para su funcionamiento evitando la emisión de gases quel
contribuyen al efecto invernadero.

No utiliza materiales considerados de alto riesgo, como en el caso de una central nuclear.

Seguirá existiendo al infiltración natural en la zona, al no sellar grandes cantidades de
suelo en la zona, y al permitir que parte de la vegetación herbácea permanezca en el sitio,
lo que evitara la presencia excesiva de polvos y erosión en el sitio, además de conducir de
Manera adecuada hacia los bordos que se localizan en la zona de manera segura,
contribuyendo a que en la zona haya la presencia de agua disponible para la fauna que
pudiera llegar a estar presente en la zona del proyecto.

Ubicación Ambito Estatal y Regional
Calendarización Durante todo el periodo de desarrollo del proyecto en todas sus etapas
Cuantificación Lo ya mencionado en acciones

Se anexa el programa de vigilancia ambiental aplicable a

proyecto.

las actividades del

Página 1 76
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pas
RESUMEN EJECUTIVO

VII. PRONÓSTICOS AMBIENTALES Y EN SU CASO, EVALUACIÓN DE
ALTERNATIVAS

El área donde se localiza el proyecto, se sitúa en un área donde históricamente se han
desarrollado diversas actividades sobre todo de tipo agrícolas y pecuarias de subsistencia; de
acuerdo con estrategias de los planes de desarrollo se considera como actividades
compatibles con el territorio municipal.

El predio en particular donde se ubicará proyecto, actualmente presenta diversos impactos
por la constante presencia humana derivada de actividades de ganadería extensiva y de la
agricultura de temporal.

Lo anterior ha traído como consecuencia de la eliminación de la vegetación natural dentro del
predio, y la conformación de un pasaje modificado por la presencia antropogénica.

Por lo que se considera que el proyecto es compatible con el uso del suelo de la región, la
zona de la implantación de los paneles solares se llevara a cabo en las zonas que actualmente
presentan una actividad agrícola, la línea de conducción eléctrica se llevaran a cabo dentro de
los predios de los proyectos de Alten 2,3,4 y 5, por los caminos de terracería y un cruce por
la carretera que conduce a Palo Alto, además el proyecto a todo lo largo de su desarrollo
propone medidas de mitigación, control y remediación de impactos lo que minimiza en gran
parte el impacto general al medio. Es importante mencionar los alcances y beneficios que
tiene el proyecto en la producción de energía limpia.

ANÁLISIS DE PRONÓSTICOS DE ESCENARIOS CUADRO COMPARATIVO DE IMPACTOS
POR RECURSO TOMANDO EN CONSIDERACIÓN LAS MEDIDAD DE MITIGACIÓN,
CONTROL Y COMPENSACIÓN PROPUESTAS EN LA MIA-P

La afectación continuará porque existen | Las emisiones se concentrarán durante la etapa de
amplias zonas de suelo sin cobertura de | preparación, construcción y abandono, disminuyendo la

Emisión de vegetación, por lo que en tiempos de | calidad del aire durante estas etapas; sin embargo,
contaminantes a la | fuerte viento se producen tolvaneras, la | posteriormente la calidad del aire se verá mejorada al
atmósfera. zona puede irse poblando de manera | disminuir las partículas suspendidas por polvos y por el

drástica con el aumento de emisiones en | aumento de la vegetación de bajo tamaño y por las
la zona. gramíneas que contribuirán a retener en mayor medida

Página 1 77
Contaminación del
suelo

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

Aumentará la contaminación del suelo
derivado del desarrollo suburbano no
controlado, por el depósito de residuos
de la construcción y residuos sólidos
urbanos y muy posiblemente por
construcciones que se llevan a cabo por
gente de la región que son bastante
comunes en las zonas suburbanas.

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

la erosión eólica en la zona. Disminuirán las emisiones
de CO2 por la producción de energía limpia en la región.
Con las acciones de reforestación contribuirán a mejorar

calidad el aire por la producción de oxígeno, y
funcionaran como barreras rompevientos en la zona.

Se cuenta con medidas preventivas para impedir y
controlar la contaminación del suelo durante el proceso
de las diversas etapas del proyecto.

Al desarrollarse un proyecto controlado y con medidas
tendientes a conservar la mayor parte del suelo
(despalme de solo lo estrictamente necesario para la
instalación de la infraestructura de la conducción
eléctrica, subestación y paneles), disminuyen las
posibilidades de contaminación del suelo por el
sellamiento de éste y por el manejo de residuos
municipales de acuerdo con la normatividad.

Se evitaría cualquier depósito de escombro o cualquier
otro material que no sea utilizado en la zona del
proyecto. No habrá generación de residuos peligrosos
en la etapa de operación. Se tendrán sanitarios con
biodigestores en el sitio.

Erosión y arrastre
de partículas

Afectación a la
disponibilidad y
calidad

Considerando todos los factores
presentes en el área de estudio, (zonas
agrícolas que en varias partes del año no
presentan cultivos), encontramos que en
la zona se presenta la perdida por
erosión eólica e hídrica al no contar con
una cubierta vegetal todo el año.

El pronóstico es que en determinado
momento se pudieran agravarse los
procesos de erosión derivado de las
áreas carentes de vegetación y por los
diversos procesos de tipo ambiental que
ocurran en la zona.

Página 1 78

Continúa la degradación del suelo por
procesos erosivos durante la época en
que no se cultiva ningún producto,
continuara el consumo de agua para el

Se estima se pierda menor producto del despalme ya
que solo será el estrictamente necesario donde estarán
las bases de la infraestructura eléctrica (postes),
subestación y alguna otra infraestructura interna y
donde estarán anclados los paneles solares,
conservando y promoviendo el crecimiento de plantas
herbáceas de bajo tamaño así como de las gramíneas en
el sitio, lo que contribuirá a disminuir la erosión con que
actualmente cuenta la zona, disminuyendo de igual
manera los polvos y producto del material vegetal que
es levantado por los vientos en la zona.

Como parte de medidas de mitigación se contemplará
que parte del material de despalme se utilizara para el
mejoramiento de zonas que lo requieran dentro del
mismo polígono del proyecto (especifico la zona
perimetral donde se llevaran a cabo las acciones de
reforestación)

No se prevé afectar la calidad del agua durante ninguna
de las etapas del proyecto.

El proyecto no prevé la afectación de ningún cuerpo o

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

riego de los cultivos en la zona del
proyecto.

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

corriente de agua de la zona, por lo que continuará el
funcionamiento hidrológico de éstos en la región.

Se proponen medidas para canalizar adecuadamente los
escurrimientos que se den producto de la presencia de
los paneles solares en la zona del predio, de manera que
continúen éstos de acuerdo con la pendiente natural del
terreno; canalizando estos hacia los bordos más
cercanos que se presentan hacia el interior del predio, lo
que contribuirá a que gran parte del año estos
reservorios de agua presenten agua.

Se utilizara agua solo para la limpieza de los paneles, y
de los sanitarios de los trabajadores, aunque este se
dará de manera periódica y en bajo volumen.

Afectación a la
infiltración

Eliminación de la

La continuación del proceso erosivo
aumentará el volumen de escorrentía y
disminuirá el volumen de infiltración en
la zona por la pérdida de la vegetación
natural y de suelo en la zona del
proyecto.

En la actualidad en el predio se presenta
una superficie con muy poca Vegetación
aislada de ejemplares de (Mezquite,
Pirul, Eucalipto, Huizache y Nopal) que
mayormente se presenten en la zona

Con desarrollo del Proyecto y las Medidas de Mitigación
a implementarse dentro del área del proyecto, como lo
es el re alentar el crecimiento de plantas herbáceas de
bajo tamaño, crecimiento de las gramíneas, la
conservación de la mayor parte del suelo vegetal,
permitirá que se continúe con la infiltración natural en la
zona del proyecto, además de que los escurrimientos
serían canalizados hacia los bordos cercanos. Con esto,
se asegura que tanto la infiltración como los
escurrimientos estarían dándose de manera natural y de
esta forma no se estaría perdiendo la infiltración ni la
disponibilidad de agua en la zona del predio por la
presencia del proyect

Se dejaran las superficies con vegetación herbácea de
menor tamaño y las gramíneas, y se tratara de conservar
en la medida de lo posible los elementos que se
presentan en la zona perimetral, de ser necesario solo

vegetación perimetral, que de continuar en la | se realizarían podas en estos ejemplares. Lo que
situación pudiera verse afectada por las | contribuirá a que en parte se conserve el hábitat para
invasiones, pastoreo, tala, e incendios, | que diversos grupos faunísticos puedan seguir

actividades que son comunes en las | coexistiendo en la zona.

áreas rurales y suburbanas.
Las emisiones se concentrarán durante la etapa de
esa La afectación continuará porque existen | preparación, construcción y abandono, disminuyendo la
Emisión de amplias zonas de suelo sin cobertura de | calidad del aire durante estas etapas; sin embargo,
contaminantes a la ml s . Ñ ; 4 moi

atmósfera vegetación, por lo que en tiempos de | posteriormente la calidad del aire se verá mejorada al

fuerte viento se producen tolvaneras

disminuir las partículas suspendidas por polvos y por el
aumento de la vegetación de bajo tamaño y por las

Página 1 79
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

gramíneas que contribuirán a retener en mayor medida
la erosión eólica en la zona.

La conservación de las áreas arboladas en el perímetro
(de ser necesario solo se llevarían a cabo acciones de

poda) y con las acciones de reforestación se prevé
contribuyan a mejorar la calidad el aire por la
producción de oxígeno y funcionar como barreras
rompevientos

Emisión de ruido

El predio se ubica en un área rural y
pecuaria y cercana a una carretera por lo
que el ruido en el sitio es continuo.

Se intensificará el ruido a lo largo de las etapas de
preparación, construcción y abandono en caso de darse,
pero únicamente por periodos cortos de tiempo; sin
afectar de forma relevante a la fauna o vecinos, durante
la etapa de operación y mantenimiento el ruido será
mínimo, por lo que la fauna se verá poco perturbada.

Disminución del

hábitat y de la

fauna silvestre
local

No se afectará directamente este
recurso, sin embargo por el posible
deterioro del sitio pudiera, en un futuro,
disminuir la calidad del hábitat y por lo
tanto la abundancia y diversidad de
especies.

Los procesos de degradación actuales
continuaran afectando la vegetación y
zonas de cultivo lo que se traducirá en
un deterioro del hábitat.

La pérdida de hábitat derivada del proyecto, afectará en
un corto periodo a las poblaciones de fauna presentes
en el sitio, teniendo éstas que migrar y sufrir
competencia con las poblaciones aledañas.

El desarrollo del proyecto ahuyentará y reubicara a la
fauna nativa del área en la etapa de construcción en
caso de encontrarse durante la etapa (Impreso, Ver
anexo técnico), en la operación no habrá ruido, además
de que permanecerá parte de las condiciones actuales,
lo que permitirá que coexistan varios grupos faunísticos
en la zona.

Los elementos arbóreos de la periferia y los que se
tendrán con las acciones de reforestación, contribuirán
a contar con un hábitat que pudiera prestar servicios a la
avifauna característica de la zona.

Se prevén llevar a cabo las acciones de auyentamiento y
reubicación de la posible fauna que se pudiera presentar
en el predio antes del comienzo de las etapas de
preparación y construcción del proyecto. Durante la
operación será mínima la afectación a la fauna, ya que
no existirá ruido y la presencia humana en la zona
disminuirá al estar presente solo tiempos cortos durante
los recorridos d vigilancia.

Deterioro de la
calidad del paisaje

Si bien el predio presenta un alto grado
de pérdida de su naturalidad, no se
prevería en el corto plazo una
modificación al respecto esperándose
continuar con el paulatino deterioro del
sitio.

El Paisaje pierde en medida sus escasos valores
naturales no por la pérdida de la vegetación sino por la
presencia de la infraestructura y de los paneles solares,
sin embargo este desarrollo está previsto en los
programas de desarrollo del Municipio y del Estado

Se prevé llevar a cabo acciones de reforestación en la
periferia del proyecto, y la permanencia en lo posible de
los elementos arbóreos de la periferia.

Página 1 80
Economía y
Sociedad

MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

La zona continuara solo con las
actividades agrícolas que se dan en la
zona, con pocos empleos, poca oferta de
servicios indirectos, migración por falta
de oportunidades, aumento del uso de
energéticos para la producción de la
energía eléctrica.

PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

El proyecto posicionará al Estado de Aguascalientes, y al
Municipio de El Llano, como uno de los principales
generadores de energía solar fotovoltaica de México, lo
que tendrá efectos positivos de imagen y económicos.
Generación de empleos, importante Plusvalía, atractivo
turístico, calidad de vida, formación y educación en
energías renovables, etc. El proyecto posicionará al
Estado de Aguascalientes, y al Municipio de El Llano,
como uno de los principales generadores de energía
solar fotovoltaica de México, lo que tendrá efectos
positivos de imagen y económicos.

Requerimiento de servicios y beneficios en la
Economía regional.

La energía solar es un sistema energético sostenible y|
que no contamina.

Con el desarrollo del Proyecto se dejarían de producir]
474,346.51 Tn-CO,/año.

Se producirán140 MWac y una potencia pico de 168]|
MWp en corriente continua para conexión a red, con la|
implementación del Proyecto, sin el uso de algún
combustible fósil.

Incluso tiene ciertas ventajas sobre otro tipo de energías|
renovables, como serían las hidroeléctricas, las cuales
tienen un fuerte impacto en toda el área del embalse de|
la presa; o las eólicas, con impacto importante en las|
poblaciones de las aves.

No utiliza combustibles fósiles para su funcionamiento|
evitando la emisión de gases que contribuyen al efecto|
invernadero.

No utiliza materiales considerados de alto riesgo, como)
en el caso de una central nuclear.

Seguirá existiendo al infiltración natural en la zona, al no
sellar grandes cantidades de suelo en la zona, y al
permitir que parte de la vegetación herbácea
permanezca en el sitio, lo que evitara la presencia
excesiva de polvos y erosión en el sitio, además de

Página 1 8 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

pas
RESUMEN EJECUTIVO

conducir de manera adecuada hacia los bordos que se
localizan en la zona de manera segura, contribuyendo a
que en la zona haya la presencia de agua disponible
para la fauna que pudiera llegar a estar presente en la
zona del proyecto.

SISTEMA DE VIGILANCIA AMBIENTAL
La Empresa cumple estas responsabilidades de acuerdo a:

+ El mantenimiento de la organización de manejo ambiental dentro de la empresa.

e La revisión y aprobación de los temas ambientales y de las iniciativas de la empresa, a
través de la distribución de los recursos.

+ La revisión de la política y planes ambientales.

+ La planificación y manejo del Plan de Vigilancia Ambiental del proyecto.

LINEAMIENTOS GENERALES DEL PLAN DE VIGILANCIA AMBIENTAL

El Plan de Vigilancia Ambiental se implementará desde el inicio de las actividades
(establecimiento de campamentos base, movilización de equipos y presencia de personal),
continuando con el desarrollo de las diferentes etapas definidas, de acuerdo a un cronograma
establecido con este propósito, hasta la conclusión del proyecto.

La Empresa deberá observar e informar todas las actividades durante la diversas etapas del
proyecto en relación a los siguientes aspectos:

. Medidas de control de la erosión.

. Medidas de protección a la flora y fauna.

. Prácticas de manejo de residuos sólidos y sanitarios.

. Manejo de materiales peligrosos y prácticas de disposición.
. Protección de la calidad del aire.

. Medidas de prevención, contención y control de derrames.

NDOo0AuNnNA

+ Vigilar el cumplimiento de los requisitos técnicos correspondientes, así como las
especificaciones establecidas en la legislación ambiental vigente.
+ Si fuere necesario se harán recomendaciones respecto al ajuste del sistema de manejo para

Página 1 82
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR

PLANTA SOLAR ALTEN S,

pias
RESUMEN EJECUTIVO

asegurar que el proceso de protección ambiental avance fácil y eficientemente durante las

fases de ejecución y operación del proyecto.

MONITOREO PARA INDICADORES DE EFICIENCIA

Con el propósito de mantener una revisión continua de los aspectos del Programa de
Vigilancia Ambiental, se ha establecido como herramienta, la inspección de rutina por parte

de la supervisión ambiental del proyecto.

El monitoreo, promueve la realización de recomendaciones para las mejoras del Programa y

la colaboración.

La evaluación e indicadores ambientales, se dará una calificación de 1 punto a cada uno de

los aspectos evaluados, considerando los valores:

a) Satisfactorio
b) Deficiente
Cc) No satisfactorio

El porcentaje de cumplimiento del monitoreo, se medirá de acuerdo con la siguiente fórmula:

M.A.= ( (a + b/2 + c/4 / N) x 100 )
Donde:
M.A. =Monitoreo Ambiental

N = Numero de elementos evaluados

Una vez obtenida el valor del indicador se considera

implementación del porcentaje de cumplimiento:

la siguiente escala para

Excelente 100 %
Muy Bueno 90%
Bueno 80%
Regular 70%
Deficiente 60 %
Malo 40%
Pésimo 20%
Inexistente 0%

la

Página 1 83
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

Se deberá de contar Programa con una lista de monitoreo con la finalidad de evaluar cada
una de las acciones identificadas a desarrollar dentro del.

LISTA DE MONITOREO

No. SI A NO
(a) (b) Lc)
PROGRAMA DE VIGILANCIA AMBIENTAL (ver anexo técnico)
ACTIVIDADES
CONCLUSIONES

De acuerdo a la integración de la información relativa a las actividades, así como lo referente
a las características físicas, biológicas y socioeconómicas al presente proyecto, y aplicando la
metodología que se consideró más apropiada para la identificación y evaluación de impactos
ambientales, se concluye que los impactos negativos no son lo significativamente importantes
como para impedir o modificar las características generales del proyecto, de acuerdo con lo
siguiente:

*El proyecto se realizara en un área con potencial solar que puede ser aprovechado,
utilizando la tecnología existente, y garantizándose la protección al ambiente y la calidad de
vida de los pobladores del área. Para tal fin, se considera la mitigación de los impactos
ambientales identificados, así como las medidas de monitoreo y control de los mismos.

eLos riesgos ambientales derivados del uso de maquinaria y equipo serán minimizados y
controlados evitándose así comprometer el recurso natural.

e El desarrollo del proyecto no implica cambio en el uso del en terrenos forestales, ya que se
llevara a cabo en las zonas que actualmente tienen un uso agrícola y pecuario.

*El uso del suelo es acorde a la planeación Estatal y Municipal debido a que el área del
proyecto se localiza en el municipio de El Llano, donde históricamente una gran parte de
esta zona se ha tenido un uso agrícola.

*El área donde se localiza el proyecto no representa un área de importancia, o está dentro de
un área natural protegida.

Página 1 84
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

pias
RESUMEN EJECUTIVO

e Los elementos de riesgo que pudieran están bien caracterizados y son de tipo técnico.

e Tendrá un gran impacto en el Medio Ambiente ya que se prevé la generación de energía
limpia contribuyendo en gran medida a unos de los retos y objetivos del actual gobierno
estatal en cuanto a ser un Estado Verde.

eGeneración de empleos, importante Plusvalía con una inversión aproximada a los 200
millones de dolares, atractivo turístico, calidad de vida, formación y educación en energías
renovables, etc. El proyecto posicionará al Estado de Aguascalientes, y al Municipio de El
Llano, como uno de los principales generadores de energía solar fotovoltaica de México, lo
que tendrá efectos positivos de imagen y económicos.

+ Requerimiento de servicios y beneficios en la Economía regional.
eLa energía solar es un sistema energético sostenible y que no contamina.
+ Con el desarrollo del Proyecto se dejarían de producir 474,346.51 Tn-CO,/año.

+Se produciráni40 MWac y una potencia pico de 168 MWp en corriente continua para
conexión a red, con la implementación del Proyecto, sin el uso de algún combustible fósil.

eIncluso tiene ciertas ventajas sobre otro tipo de energías renovables, como serían las
hidroeléctricas, las cuales tienen un fuerte impacto en toda el área del embalse de la presa;
o las eólicas, con impacto importante en las poblaciones de las aves.

e No utiliza combustibles fósiles para su funcionamiento evitando la emisión de gases que
contribuyen al efecto invernadero.

e Seguirá existiendo al infiltración natural en la zona, al no sellar grandes cantidades de suelo
en la zona, y al permitir que parte de la vegetación herbácea permanezca en el sitio, lo que
evitara la presencia excesiva de polvos y erosión en el sitio, además de conducir de manera
adecuada hacia los bordos que se localizan en la zona de manera segura, contribuyendo a
que en la zona haya la presencia de agua disponible para la fauna que pudiera llegar a estar
presente en la zona del proyecto.

Al evaluar la información contenida en el presente estudio, podemos concluir que los
impactos negativos en el caso de desarrollarse el proyecto serían mínimos y localizados, por
lo que no tendrán un efecto fuera del área del proyecto y la mayor parte de estos serán
posibles de revertir en el corto tiempo; por otra parte los impactos positivos sobre todo desde

Página 1 85
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

el punto de vista socioeconómico ya que se reactivará la actividad económica y ambiental
que es base importante del desarrollo municipal, además ofrecerá una gran cantidad fuentes
de empleo; por lo anterior concluimos que la realización del presente proyecto es factible.

Página 1 86
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

VIII. IDENTIFICACIÓN DE LOS INSTRUMENTOS METODOLÓGICOS Y
ELEMENTOS TÉCNICOS QUE SUSTENTAN LA INFORMACIÓN SEÑALADA EN LAS
FRACCIONES ANTERIORES

Los Instrumentos utilizados para la elaboración del presente estudio de impacto ambiental, algunos de
ellos ya descritos y presentados previamente, son los siguientes:

e... ....oo

e... ..oo

Plano con delimitación del terreno y línea de conducción eléctrica (anexo técnico).
Proyecto Técnico (anexo técnico)

Programa general de obra (anexo técnico)

Programa de reforestación. (en documento)

Explosión de insumos (anexo técnico)

Anexo fotográfico (anexo fotográfico)

Programa de Protección civil y Evacuación/Proyectos. (anexo técnico)

Programa de Operación y mantenimiento. (anexo técnico)

Manuales de equipo. (anexo técnico)

Plan Nacional del Desarrollo 2013-2018

Plan Sexenal del Gobierno del Estado 2010-2016

Plan de Desarrollo Municipal 2014-2016

Programa Estatal de Desarrollo Urbano 2013-2035

Programa Estatal de Ordenamiento Ecológico y Territorial 2013-2035
Catalogo de Areas Prioritarias del Estado de Aguascalientes

Norma Oficial Mexicana. NOM-059-SEMARNAT-2010.

FAUNA Y FLORA:

.

Método conocido como Evaluación Ecológica Rápida

Fuente: Riera Seijas Alfredo Evaluación Ecológica Rápida (EER) aplicada a comunidades de
Vertebrados: una herramienta para el Ecoturismo, Editorial Académica Espanola.192pp.2012; y
Jiménez Romero Germán; PROPUESTA METODOLÓGICA EN EL DISEÑO Y EVALUACIÓN DE UN
CORREDOR BIOLÓGICO EN LA RESERVA FORESTAL GOLFO DULCE, COSTA RICA. Tesis sometida
a consideración de la Escuela de Posgrado como requisito parcial para optar al grado de Magister
Scientiae. Turrialba, Costa Rica, diciembre de 2000.

Bibliografía diversa

Página 1 87
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO
. Software para manejo de Imágenes ERDAS
+ Imágenes satélite Google Earth

. Software para manejo de información geográfica, , ARCGIS Y ARCVIEW

BIBLIOGRAFÍA:

AOU (American Ornithologists' Union). 1998. Check-list of North American Birds 7th ed. American
Ornithologists' Union..Washington, D.C. 829 pp.

AOU (American Ornithologists* Union). 2000. Forty-second supplement to the American
Ornithologists' Union Check-list of North American Birds. Auk 117:847-858.

AOU (American Ornithologists' Union). 2002. Forty-third supplement to the American Ornithologists”
Union Check-list of North American Birds. Auk 119:897-906.

Ayala, G. V. M. y J. C. García. 1983. Estudio preliminar de la ornitofauna del estado de
Aguascalientes, México. Tesis. Centro Básico. Universidad Autónoma de Aguascalientes. 149 pp.
Buckland, S. T., S. J. Marsden 8, Rhys E. Green. Estimating bird abundance: making methods work.
Bird Conservation International No. 18. Pp:91-108.

Ceballos, G. y G. Oliva. 2005. Los mamíferos silvestres de México. FCE-CONABIO, México. 1986 pp.

De la Riva, H. G. 1993a. Ornitofauna. Centro Básico. Universidad Autónoma de Aguascalientes.
Investigación y Ciencia. 10:36-43.

De la Riva, H. G. 1993b. La ornitofauna de la zona semiárida del estado de Aguascalientes. Reporte
de investigación. Depto. de Biología. Universidad Autónoma de Aguascalientes. 40 pp.

De la Riva y Franco. 2006. La biodiversidad de la avifauna asociada a los cuerpos de agua en el
estado de Aguascalientes. Reporte de investigación. Departamento de Biología 7 pp.

De la Riva, G y V. Franco. 2009. Aves. En Biodiversidad de Aguascalientes, Estudio de Estado.
CONABIO, UAA, IMAE. México. Pp: 148-151.

Escalante, P., A.G. Navarro S. y A.T. Peterson. 1993. A geographic, historical, and ecological analysis
of avian diversity in Mexico. Pp. 281-307 en: (T.P. Ramamoorthy, R. Bye, A. Lot, y J. Fa, eds.) The
biological diversity of Mexico: origins and distribution. Oxford Univ. Press, New York.

o.)
oo)

Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Gómez De Silva, H. 1996. The conservation importance of semiendemic species. Conservation
Biology 10:674-675.

González García, F. € H. Gómez de Silva. 2003. Especies endémicas: riqueza, patrones de
distribución y retos para su conservación. Pp. 150-194. En: H. Gómez de Silva y A. Oliveras de Ita
(Eds.). Conservación de Aves. Experiencias en México. National Fish and Wildlife Foundation y
CONABIO.

Franco, R. E. V., G. De la Riva, J. Vázquez y G. E. Quintero. 1999. La Avifauna en el Área Natural
Protegida "Sierra Fría", Aguascalientes. México. XV Congreso Nacional de Zoología. Tepic, Nay. 71

pág.

Hall, E. R. 1981. The Mammals of North America. John Wiley Vol. 1: XV+600+1-90, VOL
11:VI+601=1181+1-90.

Howell, S.N.G. 8 S. Webb. 1995. A guide to the birds of Mexico and Northern Central America.
Oxford University Press. New York. 851 p.

IMAE, 2009. Catalogo de especies en riesgo y prioritarias del estado de Aguascalientes. Instituto del
Medio Ambiente del Estado de Aguascalientes. México. Versión digital en disco compacto.

Johnson, R., R. Glinski, S. Matteson. 2000. Zone-tailed Hawk. Pp. 1-19 in A. Poole, F. Gill, eds. The
Birds of North America, No. 529. Washington, D.C.: Academy of Natural Sciences, Philadelphia, PA ,
and American Ornithologists Union.

Leopold, A.S. 1990. Fauna silvestre de México. Editorial Pax. México, D.F. 608 p.

Lozano-Román, L. F. 2008. Guía de Aves de la presa El Cedazo, Cuidad de Aguascalientes, México.
IMAE/CONABIO. 100 pp.

Navarro, A.G. Y H. Benítez D. 1993. Patrones de riqueza y endemismo de las aves. Ciencias No. Esp.
7:45-54.

NPWRC, 2006. Migration of birds. Routes of migration. Northern Prairie Wildlife Research Center. U.
S. Geological Service. Consultado en linea octubre 14, 2010.

http://www.npwrc.usgs.gov/resource/birds/migratio/routes.htm
Palomera-García, C., Santana, E., Contreras-Martínez, S. y Amparán, R. 2007. JALISCO. En Ortiz-

Pulido, R., Navarro-Sigiienza, A., Gómez de Silva, H., Rojas-Soto, O. y Peterson, T.A. (Eds.),
Avifaunas Estatales de México. CIPAMEX. Pachuca, Hidalgo, México. Pp. 1- 48.

Página 1 89
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Pérez, M. S., A. Bayona y M. Pérez. 1996. Aves de Aguascalientes. Ed. CIEMA, A. C. México. 137 pp.

Peterson, R.T. 8 E.L., Chalif. 1989. Aves de México. Traducido por Mario Ramos y Maria Isabel
Castillo. Diana, México, D.F. 473 p.

Pettingill, O. S. Jr. 1969. Ornithology in Laboratory and Field. 4th ed. Burgess, Minneapolis,
Minnesota. 524 p.

Quintero, D. G. E. y J. Vázquez. 1999. Las aves del Río Gil, Calvillo, Aguascalientes, México. XV
Congreso Nacional de Zoología. Tepic, Nay. p. 67.

Ralph, C. John; Sauer, John R.; Droege, Sam, technical editors. 1995. Monitoring bird populations by
point counts. Gen. Tech. Rep. PSW-GTR-149. Albany, CA: U.S. Department of Agriculture, Forest
Service, Pacific Southwest Research Station: p. 161-168

Ralph, C. John et al. 1996. Manual de métodos de campo para el monitoreo de aves terrestres. Gen.
Tech. Rep. PSW-GTR-159. Albany,CA: Pacific South west Research Station, Forest Service, U.S.
Department of Agriculture, 46 pp.

SEMARNAT (SECRETARIA DEL MEDIO AMBIENTE Y RECURSOS NATURALES). 2010. Norma Oficial
Mexicana NOM-059-Ecol-2010. Protección ambiental, especies nativas de México de flora y fauna
silvestres, categorías de riesgo y especificaciones para su inclusión, exclusión o cambio. Lista de
especies en riesgo. Diario Oficial de la Federación.

Sayre, R., E. Roca, G. Sedaghatkish, B. Young, S. Keel, R. Roca 8, S. Sheppard.2002. Un enfoque en
la naturaleza. Evaluaciones ecológicas rápidas. The Nature Conservancy, Arlington, Virginia, USA. 202

pp.
Sibley, D. A. 2000. The Sibley Guide to Birds. National Audubon Society Alfred A. Knopf.

Brower E., Zar H. y Von Ende N. 1998. Field and Laboratory Methods for General Ecology.4ta. ed.
WCB. Mc Graw Hill, Boston. 273 pp

Rzedowsky J. 1978. Vegetación de México. LIMUSA. México.

Romahn, C., H. Ramírez y Treviño J. 1994. Dendrometría. Universidad Autónoma Chapingo. 354 pp.

¡[a)

Mostacedo Bonifacio y Fredericksen Todd S. 2000. Manual de Métodos Básicos de Muestreo y ==

Análisis en Ecología Vegetal.

Página
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

(Jiménez Pérez, Apuntes del Curso “Evaluación de Recursos Forestales” del Programa de Maestría en
Ciencias Forestales que ofrece la Universidad Autónoma de Nuevo León).

Vásquez A.,R. 1986. Inventario de vegetación. En: J.G. Medina T. y L.A. Natividad B. (comp.).
Metodología de planeación integral de los recursos naturales. Serie Recursos Naturales No.3.
Universidad Autónoma Agraria Antonio Narro. Buenavista, Saltillo, Coah. México. p: 85 — 100.

Scheaffer, L.R.; W. Mendenhall y L. Ott. 1987. Elementos de muestreo. Grupo Editorial Iberoamérica.
México. 321 p.

Sánchez, F. de J. 1992. Introducción al muestreo estadístico. Apuntes de curso de postgrado. Dpto.
de Estadística. Universidad Autónoma Agraria Antonio Narro. Buenavista, Saltillo, Coah. México.

Romahn de la V., C.F.; H. Ramírez M. y J.L. Treviño G. 1994. Dendrometría. Universidad Autónoma
de Chapingo. México. 354 p.

Rodríguez F., C. 1998. Aplicación de diseños de muestreo en inventarios forestales. SAGAR — INIFAP.
156 p.

Gómez A., J.R. 1977. Introducción al muestreo. Tesis. Maestría. Colegio de Postgraduados. Escuela
Nacional de Agricultura. Chapingo, México. 259 p.

De la Cerda, L. M. 1996. Las gramíneas de Aguascalientes. Primera edición. Universidad Autónoma
de Aguascalientes. México.

De la Cerda., y M. E. Siqueiros. 1985. Estudio ecológico y florístico del Estado de Aguascalientes.
Programa de Investigaciones Biológicas. UAA. Ags., México.

GRANADOS SÁNCHEZ D., et al.; Ecología de poblaciones Vegetales. Universidad Autónoma de
Chapingo. 2001. 144 pags.

SIQUEIROS DELGADO MA. E. Coníferas de Aguascalientes. Universidad Autónoma de
Aguascalientes. 1989. 67 pags.

Regalado G., Rosales C., de la Cerda, L. M. y Sequeiros D Ma. E. 1992. Listado Florístico del Estado
de Aguascalientes. Sentiae Naturae. Universidad Autónoma de Aguascalientes. México. 1-51 pp.

Sequeiros D. Ma .E. Contribución a la Flora Acuática y subacuática de Aguascalientes1989. UAA.75,
pp.

Página 1 9 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

Schaeffer, R.; Mendenhall, W.; Ott, L. 1993. Elementos de muestreo. Trad. G. Rendón y J.R. Gómez.
México, Grupo Editorial Iberoamérica. 321 p.

Pedro P., D. Marmillod y P. Ferreira Diseño y Aplicación de un Inventario Forestal Diversificado
(Productos Maderables y No Maderables) en Petén, Guatemala. 1997 Simposio Internacional.
Posibilidades de Manejo Forestal Sostenible en América Tropical.

ANP, CONANP, MEXICO
Cuaderno Estadístico Municipal. El Llano, Ags.
Rzedowsky J. 1978. Vegetación de México. LIMUSA. México.

De la Cerda., y M. E. Siqueiros. 1985. Estudio ecológico y florístico del Estado de Aguascalientes.
Programa de Investigaciones Biológicas. UAA. Ags., México.

Born, D.J. and D.C. Chojnacky. 1985. Woodland tree volume estimation: A visual segmentation
technique. Research Paper INT-344. USDA - Forest Service. USA. 16 p.

Plan Nacional del Desarrollo 2013-2018

Plan Sexenal del Gobierno del Estado 2010-2016

Programa Estatal de Desarrollo Urbano 2010-2030

Programa de Desarrollo Urbano del Municipio de El Llano 2014-2016
Norma Oficial Mexicana. NOM-059-SEMARNAT-2010.

....»o

ADEMAS:

Instrumentos utilizados para la elaboración del presente estudio de impacto ambiental, fueron los
ya descritos en los capítulos previos; además se tomó como basé la siguiente información:

Síntesis Geográfica del Estado de Aguascalientes del INEGI

Cartografía digital y publicaciones del INEGI

Mapa Digital de México V5.0 de INEGI (Internet)

Sistema de Consulta de Cuencas Hidrográficas de México INE (Internet)
Análisis de Regiones prioritarias para su conservación (CONABIO, 2000),

Página 1 9 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten.

RESUMEN EJECUTIVO

. Normas Oficiales Mexicanas y Leyes relacionadas a la gestión Ambiental Y Protección y
Manejo de los Recursos Naturales

. Listados de vegetación y fauna silvestre, y bibliografía diversa

. Planes de Gobierno Federal, Estatal y Municipal

. Software para manejo de Imágenes ERDAS

. Software para manejo de información geográfica, , ARCGIS Y ARCVIEW
+ Métodos para descripción de flora y fauna

FLORA:

. Método para el inventario forestal

Fuente: Vásquez A.,R. 1986. Inventario de vegetación. En: J.G. Medina T. y L.A. Natividad B.
(comp.). Metodología de planeación integral de los recursos naturales. Serie Recursos Naturales
No.3. Universidad Autónoma Agraria Antonio Narro. Buenavista, Saltillo, Coah. México. p: 85 —
100.

FAUNA:
. Método conocido como Evaluación Ecológica Rápida

Fuente: Riera Seijas Alfredo Evaluación Ecológica Rápida (EER) aplicada a comunidades de
Vertebrados: una herramienta para el Ecoturismo. Editorial Académica Espanola.192 pp.2012; y
Jiménez Romero Germán; PROPUESTA METODOLÓGICA EN EL DISEÑO Y EVALUACIÓN DE UN
CORREDOR BIOLÓGICO EN LA RESERVA FORESTAL GOLFO DULCE, COSTA RICA. Tesis sometida a
consideración de la Escuela de Posgrado como requisito parcial para optar al grado de Magister
Scientiae. Turrialba, Costa Rica, diciembre de 2000.

Página 1 9 3
PANORAMICAS DE LA ZONA DEL PROYECTO

energías renovables
PANORAMICAS DE LA ZONA DEL PROYECTO

Alten

energías renovables
PANORAMICAS DE LA ZONA DEL PROYECTO

Alten

energías renovables
PANORAMICAS DE LA ZONA DEL PROYECTO

e

>

—men

Alten

energías renovables
PANORAMICAS DE LA ZONA DEL PROYECTO

Alten

energías renovables
PANORAMICAS DE LA ZONA DEL PROYECTO

Alten

energías renovables
PANORAMICAS DE LA ZONA DEL PROYECTO

energías renovables
e . E | MEP...
PANORAMICAS DE LA ZONA DEL PROYECTO

Alte

energías renovables
PANORAMICAS DE LA ZONA DEL PROYECTO

Alten

energías renovables
MANIFESTACIÓN DE IMPACTO AMBIENTAL
-MODALIDAD PARTICULAR
PLANTA SOLAR ALTEN SEIS

Alten

energías renovables

ESPECIES DE FLORA COMUNES EN EL ÁMBITO DEL SISTEMA AMBIENTAL

ESPECIES DE FLORA COMUNES EN EL
AMBITO DEL SISTEMA AMBIENTAL

na Nombre
Nombre científico Esa Estrato
Casuarina equisetifolia Casuarina Arbóreo
Eucalyptus camaldulensis Eucalipto Arbóreo
Ficus benjamina Ficus Arbóreo
Ficus retusa Ficus Arbóreo
Fraxinus uhdei Fresno Arbóreo
Fraxinus velutina Fresno Arbóreo
Ipomoea murucoides Palobobo Arbóreo
Ipomoea purpurea Campanilla Arbóreo
morada

Jacaranda mimosaefolia Jacaranda Arbóreo
Populus alba Álamo Arbóreo
Populus canadensis Álamo Arbóreo
Prosopisl aevigata Mezquite Arbóreo
Salix babylonica Sauz Arbóreo
Schinus molle Pirul Arbóreo
¡Acacia farnesiana Huizache Arbustivo
¡Acacia schaffneri Huizache Arbustivo
Dalea bicolor Engordacabra Arbustivo
Eysenhardtia polystachya Varaduz Arbustivo
Forestiera tomentosa Paloblanco Arbustivo
Mimosa monancistra Garruño Arbustivo
Nicotiana glauca Gigante Arbustivo
Opuntia hyptiacantha Nopal Arbustivo
Opuntia imbricata Cardenche Arbustivo
Opuntia rastrera Nopal Arbustivo
Senecio salignus Jaral Arbustivo
Stevia salicifolia Hierba del

borreguito Arbustivo
Trixis angustifolia Capitania Arbustivo
Zaluzania augusta Cenicilla Arbustivo
Opuntia jaliscana Nopal arbustivo/arbóreo
Opuntia leucotricha Nopal arbustivo/arbóreo
Opuntia robusta Nopal arbustivo/arbóreo
Opuntia streptacantha Nopal arbustivo/arbóreo

¿punta FODUSLa

WOPal

ardbuStivO/arporeo

Opuntia streptacantha

Nopal

arbustivo/arbóreo

Parthenium incanum

Mariola

Arbustivo

¡Agave angustifolia

Agave

Herl

báceo

¡Agave salmiana

Agave

Herl

báceo

¡Amaranthus hybridus

Quelite

Herl

báceo

¡Argemone ochroleuca

Chicalote

Herl

báceo

Baccharis glutinosa

Jarillo blanco

Herl

báceo

Bidens odorata

Aceitilla

Herl

báceo

Bouleoua gracilis

Navajita

Herl

báceo

Brickellia califórnica

Oreganillo

Herl

báceo

Buddleia perfoliata

Salvia de
campo

Herl

báceo

Chenopodium murale

Quelite

Herl

báceo

Chloris virgata

Pata de gallo

Herl

báceo

Crotalaria pumila

Tronadora

Herl

báceo

Datura stramonium

Toloache

Herl

báceo

Eragrostis mexicana

Pasto

Herl

báceo

Euphorbia sp.

Ninguno

Herl

báceo

Gomphrena serrata

Bretónica

Herl

báceo

Gymnosperma glutinosum

Nota

Herl

báceo

lJatropha dioica

Sangre de
grado

Herl

báceo

Lantana cámara

Pedro Antonio

Herl

báceo

Lantana trifolia

Lantana

Herl

báceo

Lepidium virginicum

Chile de
pájaro

Herl

báceo

Lycurus phleoides

Cola de zorra

Herl

báceo

Malva parviflora

Malva de
campo

Herl

báceo

Mammillaria uncinata

Mamilaria

Herl

báceo

Muhlenbergia sp.

Pasto

Herl

báceo

Piqueria trinervia

Tabardillo

Herl

báceo

Rhynchelytrum repens

Pasto

Herl

báceo

Salsola tragus

Cardo ruso

Herl

báceo

Sanvitalia procumbens

Ojo de gato

Herl

báceo

Simsia amplexicaulis

Lampotillo

Herl

báceo

Solanum elaeagnifolium

Trompillo

Herl

báceo

Solanum rostratum

Mancamula

Herl

báceo

Sphaeralcea angustifolia

Hierba de
negro

Herl

báceo

Sporobolus sp.

Pasto

Herl

báceo

Tagetes lucida

Santa maría

Herl

báceo

Tagetes lunulata

Cinco llagas

Herl

báceo

Taraxacum officinale

Diente de
león

Herl

báceo

Tithonia tubaeformis

Lampote

Herl

báceo

VEGETACIÓN DE LA ZONA DEL PROYECTO:

T AA O

a QU

WEGETACION DE LA ZONA DEL PROYECTO:

NOMBRE UBICACIÓN
ESPECIE COMUN ESTRATO
Sphaeralcea HIERBA DEL DENTRO PREDIO
angustigolía NEGRO ¡ARBUSTIVO
Simsia amplexicaulis LAMPOTILLO  [ARBUSTIVO| DENTRO PREDIO
Solanum DENTRO PREDIO
elaeagnifolium TROMPILLO HERBACEO
Argemone DENTRO PREDIO
ochroleuca CHICALOTE HERBACEO
Lepidium virginicum | CHILE DE PÁJARO | HERBACEO DENTRO PREDIO
Solanum rostratum MALA MUJER _ | HERBACEO DENTRO PREDIO
Rynchelytrum repens| PASTO ROSADO | HERBACEO DENTRO PREDIO
Enneapogon DENTRO PREDIO
desvauxii ZACATE LADERA | HERBACEO
Cenchrus echinatus | ZACATE CADILLO | HERBACEO DENTRO PREDIO
Chloris virgata BARBAS DE INDIO | HERBACEO DENTRO PREDIO
ZACATE DENTRO PREDIO
Eragrostis mexicana | CASAMIENTO  |HERBACEO
Opuntia , DENTRO PREDIO
streptacantha NOPAL CARDON | ARBOREO
Eucaliptus PERIMETRO
camaldulensis EUCALIPTO ARBOREO
Schinus molle PIRUL ARBOREO PERIMETRO
Prosopis laevigata PERIMETRO Y EJEMPLARES
MEZQUITE ARBOREO | AISLADOS HACIA EL INTERIOR
Acacia farnesiana PERIMETRO Y EJEMPLARES
HUIZACHE ARBOREO | AISLADOS HACIA EL INTERIOR

En el área de estudio no se encontró y no se tienen registros de ninguna
especie catalogada de acuerdo a la NOM-059-SEMARNAT-2010.

FAUNA QUE PUDIERA EXISTIR EN LA ZONA DE INFLUENCIA DEL PROYECTO
(SA) Y EN LA ZONA DEL PROYECTO

ANFIBIOS

Lista de las especies de anfibios reportados en la Microcuenca (SA). Los códigos para la
categoría NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A =
Amenazada; P = En peligro de extinción; E = Probablemente extinta en el medio
natural. Para la categoría de Tipo de distribución POT = Potencial en la Microcuenca
(SA). y POT-PRO =Potencial en el Proyecto. OBS-PRO=0Observada en el proyecto

FAMILIA|Nombre científico Nombre ENDEMISMO| NOM-059- |POT|[POT-PRE| OBS-
común SEMARNAT- | SA PRO
2010
Hylidae |Hyla arenicolor  |Sapito de los| N - Xx Xx -
arroyos
H. eximia Ranita verde N - x Xx -
Ranidae |Lithobates Rana de los E Pr x Xx -
¡montezumae bordos

REPTILES
ALF ILEsy)

Lista de las especies de reptiles reportados en el área de la Microcuenca (SA). Los
códigos para la categoría NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección
especial; A = Amenazada; P = En peligro de extinción; E = Probablemente extinta en el
medio natural. Para la categoría de Tipo de distribución POT = Potencial en la
Microcuenca (SA). y POT-PRO =Potencial en el Proyecto. OBS-PRO=0Observada en el
proyecto

Nombre Nombre NOM- [POT|POT|OBS-
No.| Orden Familia científico común 059 |SA |[PRE|PRO
Sceloporus
grammicus Xx |X
1 | Squamata |Phrynosomatidae| (Wiegmann, 1828) Lagartija Pr
Sceloporus Xx
spinosus Lagartija Xx
2 (Wiegmann. 1828)| escamuda
Sceloporus Xx Xx
torquatus Lagartijo
3 (Wiegmann, 1828) rasposo
Aspidoscelis gularis| Xx Xx
(Baird 8. Girard, Lagartija
4 Teiidae 1852) llanera
Conopsis nasus Culebra Xx Xx
5 Colubridae (Gúnther, 1858) borreguera
Masticophis Xx
mentovarius Xx
(Duméril, Bibron Víbora
6 land Duméril, 1854)| chirrionera
Pituophis deppei Xx Xx
7 (Duméril, 1853) Alicante A
Thamnophis eques| Culebra de Xx Xx
8 (Reuss, 1834) agua A
Crotalus molossus | Víbora de Xx
(Baird € Girard, cascabel de Xx
9 Viperidae 1853) cola negra Pr
Kinosternon Xx
hirtipes (Wagler, Xx
10 [Testudines| Kinosternidae 1830) Tortuga Pr
Kinosternon Xx
integrum (Le Xx
11 Conte, 1824) Tortuga Pr

Fuente: Elaboración propia con datos de Vázquez y Quintero, 2005 y
trabajo de campo.

AVES

Los códigos para la categoría de EST (Estacionalidad) R = Residente permanente; 1 =
Visitante de invierno; V = Residente de verano; T = Transitorio; Acc = Accidental; Intr
= Introducida. Para la categoría de NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a
protección especial; A = Amenazada; P = En peligro de extinción; E = Probablemente
extinta en el medio natural. Para la categoría de Tipo de distribución POT = Potencial
en la Microcuenca (SA). POT-PRO =Potencial en el Proyecto. OBS-PRO=Observada en el
proyecto.

NOMBRE NOMBRE JESTACIO|NOM|POT|POT]OBS
No.| ORDEN [FAMILIA | creNTíFICO | COMÚN  [NALIDAD|-059| SA |[PRO|PRO
ANSERIFORM |ANSERIDA |4. platyrhynchos [Pato mexicano xx
1 es [E R A
GALLIFORME [ODONTOP [Callipepla [Codorniz xy
2 Ss HORIDAF lsauamata lascamosa R

ES

E

GALLIFORME [ODONTOP |Callipepla ¡Codorniz
2 Ss HORIDAE |squamata lescamosa
CICONIFORM |ARDEIDAE |Ardea herodías [Garzón cenizo
ES
4 A. alba [Garza blanca
Egretta thula [Garceta pie
5 dorado
Nycticorax Perro de agua
6 Inycticorax
FALCONIFOR [CATHARTI |Coragyps atratus |Zopilote
7 MES DAE
8 Cathartes aura |Aura
¡ACCIPITRI [£lanus leucurus [Milano cola
9 DAE blanca
Buteo ¡Aguililla cola roja
10 jamaicensis
FALCONID |Caracara ¡Quebrantahuesos
11 ¡AE cheriway
12 Falco sparverius [Halcón cernícalo
CHARADRIIF [CHARADRI | Charadrius |Tildío
13 ORMES _ |IDAE vociferus
COLUMBIFOR [COLUMBID|Zenaida asiatica [Paloma de alas
14 MES ¡AE blancas
15 Z. macroura Paloma huilota
16 Columbina inca  [Torcacita
CAPRIMULGI [CAPRIMUL | Caprimulgus [Tapacamino
17 FORMES — |[GIDAE vociferus [gritón
'APODIFORME|APODIDAE |Aeronautes Vencejo
18 S saxatalis
TROCHILI |Cynanthus Colibrí pico ancho]
19 DAE _ |latirostris
PICIFORMES [PICIDAE  |[Melanerpes Carpintero frente
20 aurifrons dorada
PASSERIFOR [TYRANNID | Empidonax Mosquerito
21 MES ¡AE minimus mínimo
Sayornis Mosquero negro
22 nigricans
S. saya ¡Atrapamoscas
23 llanero
Pyrocephalus ¡Cardenalito
24 rubinus
Pitangus Luis vientebeo
25 sulphuratus
Tyrannus [Tirano
26 vociferans
LANIIDAE |Lanius Verduguillo
27 ludovicianus
CORVIDAE | Quiscalus ¡Tordo
28 mexicanus
29 Corvus corax ¡Cuervo
HIRUNDIN |Hirundo rustica  [Golondrina
30 IDAE tijereta
REMIZIDA |Auriparus Verdín
31 E flaviceps
¡TROGLOD [Campylorhynchus|Matraca norteña
32 |YTIDAE  |brunneicapillus
MIMIDAE |Mimus [¡Cenzontle
33 ¡polyglottos

TA VNCIHnma

Ditarnrha

MIMIDAE [Mimus ¡Cenzontle Xx Xx
33 ¡polyglottos R
Toxostoma Pitacoche Xx Xx
34 curvirostre R
BOMBYCIL | Bombycilla Chinito Xx Xx
35 LIDAE cedrorum v
PTILOGON |Phainopepla [Capulinero gris Xx Xx
36 ¡ATIDAE _ |nitens R
EMBERIZI |Pipilo fuscus Viejita Xx Xx
37 DAE R
ICTERIDA |Sturnella magna [Gorgeador Xx Xx
38 E norteño R
M, ater |Tordo cabeza Xx Xx
39 [café R
FRINGILLI |Carpodacus Gorrión mexicano! Xx Xx
DAE mexicanus
40 ¡mexicanus R
Fuentes: Howell y Web, 1996; Peterson, 1983; De la Riva y Franco, 2006; Lozano,
2007 y trabajo de campo.

MAMÍFEROS

Lista de mamíferos reportados en el Sistema Ambiental (Microcuenca) y sitio del
proyecto. Los códigos para la categoría NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a
protección especial; A = Amenazada; P = En peligro de extinción; E = Probablemente
extinta en el medio natural. Para la categoría de Tipo de distribución POT = Potencial
en la Microcuenca (SA). POT-PRO =Potencial en el Proyecto. OBS-PRO=Observada en el
proyecto.

No. Orden Familia Nombre Nombre | NOM- [POT| POT [OBS
científico común 059 |SA | PRO |PRO

1 [Didelphimorphia| Didelphidae Didelphis Tlacuache
virginiana (Kerr Xx Xx
1792)
2 Chiroptera Mormoopidae| Mormoops Murciélago Xx
megalophylla
3 Carnívora Canidae  |Canis latrans (Say,| Coyote Xx
1823)
4 Urocyon Zorra gris Xx
cinereoargenteus -
(Schreber, 1775)
5 Felidae Lynx rufus Gato montes Xx
(Schreber, 1777)
6 Mustelidae |Mephitis macroura|  Zorrillo Xx
(Lichtenstein, Xx
1832)
7 Procyonidae Procyon lotor Mapache Xx
(Linnaeus, 1758)
8 Rodentia Sciuridae Spermophilus Xx
mexicanus
(Erxleben, 1777)
9 Spermophilus Tachalote Xx Xx
variegatus Xx
(Erxleben, 1777)
10 Muridae  |Neotoma leucodon| Rata Xx
(Merriam, 1894) | magueyera
11 Peromyscus Ratón Xx
maniculatus Xx
(Wagner, 1845)

12| Lagomorpha Leporidae | Lepus californicus Liebre Xx Xx
Miras 12271

(Wagner, 1845)

12| Lagomorpha Leporidae | Lepus californicus Liebre
(Gray, 1837)
13 Sylvilagus Conejo
audubonii (Baird,
1858)

Fuente: Elaboración propia con
Pérez, 2001; De la Riva, 1993 y

datos de Ceballos y Oliva, 2005; Hesse

rabajo de campo.

bach y

